Exhibit 10.5
CONSTRUCTION LOAN AND SECURITY AGREEMENT
AMONG
CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP, a
Delaware limited partnership, CAMPUS CREST AT FORT WAYNE, LLC, a
Delaware limited liability company, CAMPUS CREST AT FORT COLLINS,
LLC, a Delaware limited liability company, CAMPUS CREST AT
CLARKSVILLE, LLC, a Delaware limited liability company, and CAMPUS
CREST AT AMES, LLC, a Delaware limited liability company
collectively, individually, jointly and severally, as Borrower
AND
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES,
as Lenders

AND
THE PRIVATEBANK AND TRUST COMPANY,
an Illinois state chartered bank,
as Administrative Agent on behalf of Lenders
BANK OF THE WEST,
as Co-Lead Arranger

AND
THE PRIVATEBANK AND TRUST COMPANY
as Co-Lead Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            SECTION 1. RECITALS     1  
 
            SECTION 2. DEFINITIONS     2  
 
            SECTION 3. LOAN TERMS     30  
 
           
3.1
  Commitments, Loans and Notes     30  
3.2
  Interest Rates, Late Charges     32  
3.3
  Payments     35  
3.4
  Prepayments     35  
3.5
  Extension of Maturity Date     36  
3.6
  Payments, Fees and Other General Provisions     38  
3.7
  Defaulting Lenders     40  
3.8
  Taxes     42  
3.9
  Yield Protection, etc.     43  
3.10
  Regarding Partial Releases     47  
 
            SECTION 4. CONDITIONS TO LOAN OPENING DATE
 
        49  
4.1
  The Loan Documents     49  
4.2
  Survey     49  
4.3
  Insurance     50  
4.4
  Title Policy     50  
4.5
  Title Documents     51  
4.6
  Recorded Documents     51  
4.7
  Searches     51  
4.8
  Consents     51  
4.9
  Contracts     51  
4.10
  Opinions     51  
4.11
  Geotechnical Reports     51  
4.12
  Flood Hazards     51  
4.13
  Organizational Documents     51  
4.14
  Environmental Report     52  
4.15
  Commitment     52  
4.16
  No Material Adverse Occurrences     52  
4.17
  Appraisal     52  
4.18
  Construction Schedule     52  
4.19
  Construction Escrow Agreement     52  
4.20
  Material Subcontracts     52  
4.21
  Utilities     52  
4.22
  Property Management Contract     52  
4.23
  Form Leases     53  
4.24
  Fort Collins Ground Lease     53  
4.25
  Fort Collins Ground Lease Estoppel     53  
 
            SECTION 5. DISBURSEMENT OF THE LOAN     53  
 
           
5.1
  Conditions Precedent in General     53  
5.2
  Amount of Disbursements; Retainage     58  

i



--------------------------------------------------------------------------------



 



                      Page  
5.3
  Certifications, Representations and Warranties     58  
5.4
  Costs     59  
5.6
  Release of Retainage     60  
5.7
  Interest Reserve     61  
 
            SECTION 6. REPRESENTATIONS AND WARRANTIES     62  
 
           
6.1
  Organization of Parties     62  
6.2
  Title     62  
6.3
  Improvements     62  
6.4
  Validity and Enforceability of Documents.     62  
6.5
  Litigation     63  
6.6
  Utilities; Authorities     63  
6.7
  Solvency     63  
6.8
  Financial Statements     64  
6.9
  Compliance with Laws     64  
6.10
  Construction, Architectural and Engineering Contracts and Subcontracts,
Contracts     64   
6.11
  Budget     65  
6.12
  Event of Default     65  
6.13
  No Defects     65  
6.14
  Additional Agreements     65  
6.15
  Leases     65  
6.16
  Fort Collins Work     65  
 
            SECTION 7. BORROWER’S COVENANTS; SECURITY INTERESTS     66  
 
           
7.1
  Manner of Construction     66  
7.2
  Certificate of Completion     66  
7.3
  Change Orders     66  
7.4
  Compliance with Laws     67  
7.5
  Inspection     67  
7.6
  Appraisal     68  
7.7
  Liens     68  
7.8
  Concerning the Premises.     69  
7.9
  Financial Statements; Reports     69  
7.10
  Affirmation of Representations and Warranties     70  
7.11
  Title     70  
7.12
  Proceedings Affecting Property     70  
7.13
  Disposal and Encumbrance of Property     71  
7.14
  Insurance     71  
7.15
  Performance of Obligations; Notice of Default     72  
7.16
  Material Subcontracts     72  
7.17
  Restrictions Affecting Borrower     73  
7.18
  Use of Receipts; Limitation on Distributions     73  
7.19
  Additional Documents     74  
7.20
  Ineligible Securities     74  
7.21
  OFAC     74  
7.22
  Loan Expenses     74  

ii



--------------------------------------------------------------------------------



 



                      Page  
7.23
  Management     74  
7.24
  Single Asset Entity     74  
7.25
  No Debt     75  
7.26
  Use of Loan Advances     76  
7.27
  Budget     76  
7.28
  Loan In Balance     76  
7.29
  Development Fee     76  
7.30
  Approved Leases     76  
7.31
  Collateral Assignment of Plans, Permits and Contracts     77  
7.32
  Security Interest Matters     77  
7.33
  Commitments     77  
7.34
  Aggregate Debt Service Coverage Ratio     77  
7.35
  Project Debt Service Coverage Ratio     78  
7.36
  Rate Management Agreement     78  
7.37
  Fort Collins Ground Lease     78  
7.38
  Consent and Subordination to Condominium and Declaration     82  
7.39
  Condominium Covenants     83  
7.40
  Fort Wayne Environmental Condition     85  
7.41
  Clarksville Environmental Condition     85  
 
            SECTION 8. EVENTS OF DEFAULT     86  
 
            SECTION 9. REMEDIES     89  
 
            SECTION 10. ADMINISTRATIVE AGENT     91  
 
           
10.1
  Authorization and Action     91  
10.2
  Administrative Agent’s Reliance, Etc.     92  
10.3
  Notice of Defaults     92  
10.4
  Administrative Agent as Lender     92  
10.5
  Approvals of Lenders     93  
10.6
  Lender Credit Decision, Etc.     93  
10.7
  Indemnification of Administrative Agent by Lenders     94  
10.8
  Successor Administrative Agent     95  
10.9
  Other Loans by Lenders to Borrower     95  
10.10
  Request for Administrative Agent Action     96  
10.11
  Assignments/Participations     96  
10.12
  Approval by Lenders     99  
10.13
  Post Foreclosure Plans     101  
10.14
  Co-Agents; Lead Managers     102  
 
            SECTION 11. MISCELLANEOUS     102  
 
           
11.1
  Additional Indebtedness     102  
11.2
  Additional Acts     102  
11.3
  Loan Agreement Governs     102  
11.4
  Additional Advances     103  
11.5
  Notice     103  
11.6
  Successors and Assigns of Borrower     104  

iii



--------------------------------------------------------------------------------



 



                      Page  
11.7
  Confidentiality     105  
11.8
  Governing Law     105  
11.9
  Indemnity by Borrower     105  
11.10
  Administrative Agent’s Representatives     106  
11.11
  Headings     107  
11.12
  No Partnership or Joint Venture     107  
11.13
  Time is of the Essence     107  
11.14
  Invalid Provisions     107  
11.15
  Acts by Lenders     107  
11.16
  Offset     107  
11.17
  Binding Provisions     107  
11.18
  Counterparts     107  
11.19
  No Third Party Beneficiary     107  
11.20
  Publicity     107  
11.21
  Rules of Construction     108  
11.22
  JURISDICTION AND VENUE     108  
11.23
  JURY WAIVER     108  
11.24
  Contribution and Subrogation     108  
11.25
  Subordination     110  
11.26
  Designation of Lead Borrower as Agent for Borrowers     110  
11.27
  Joint and Several Liability     111  

List of Schedules and Exhibits

          Schedule 1                       Commitment Amount/Percentage    
Schedule 3.3(b)               Principal Payments   Schedule 6.1        
           Organization Chart  
 
       
A-1
 —            Ames Legal Description  
A-2
 —            Clarksville Legal Description  
A-3
 —            Fort Collins Legal Description  
A-4
 —            Fort Wayne Legal Description  
B
 —            Form of Note  
C-1
 —            Ames Permitted Exceptions  
C-2
 —            Clarksville Permitted Exceptions  
C-3
 —            Fort Collins Permitted Exceptions  
C-4
 —            Fort Wayne Permitted Exceptions  
D-1
             Ames Budget  
D-2
 —            Clarksville Budget  
D-3
 —            Fort Collins Budget  
D-4
 —            Fort Wayne Budget  
E
 —            Form of Assignment and Acceptance Agreement  
F
 —            Form of Disbursement Request  
G
 —            Letter of Credit Provisions  
H
 —            Required Insurance  
I
 —            Debt Service Coverage Ratio Test  

iv



--------------------------------------------------------------------------------



 



CONSTRUCTION LOAN AND SECURITY AGREEMENT
     This CONSTRUCTION LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated
as of November 19, 2010, by and among CAMPUS CREST COMMUNITIES OPERATING
PARTNERSHIP, LP, a Delaware limited partnership, CAMPUS CREST AT FORT WAYNE,
LLC, a Delaware limited liability company, CAMPUS CREST AT FORT COLLINS, LLC, a
Delaware limited liability company, CAMPUS CREST AT CLARKSVILLE, LLC, a Delaware
limited liability company, and CAMPUS CREST AT AMES, LLC, a Delaware limited
liability company (collectively, jointly, and severally, “Borrower”), each of
the financial institutions identified on Schedule 1 hereto and their successors
and assigns (collectively, the “Lenders” and individually , a “Lender”) and THE
PRIVATEBANK AND TRUST COMPANY, an Illinois state chartered bank, and its
successors and assigns (in such capacity “Administrative Agent”), as
administrative agent for the Lenders in accordance with the terms of Section 10
hereof.
SECTION 1.
RECITALS
     1.1 Fort Wayne Borrower is, or on the Loan Opening Date will be, the fee
owner of the Fort Wayne Land (these and all other capitalized terms used in this
Section 1 and not otherwise defined shall have the meanings ascribed thereto in
Section 2 below). Fort Wayne Borrower intends to complete the Fort Wayne Project
in accordance with the Fort Wayne Plans and Specifications.
     1.2 Fort Collins Borrower is, or on the Loan Opening Date will be, the
owner of a leasehold estate in the Fort Collins Land as set forth in the Fort
Collins Ground Lease. Fort Collins Borrower intends to complete the Fort Collins
Project in accordance with the Fort Collins Plans and Specifications.
     1.3 Clarksville Borrower is, or on the Loan Opening Date will be, the fee
owner of the Clarksville Land. Clarksville Borrower intends to complete the
Clarksville Project in accordance with the Clarksville Plans and Specifications.
     1.4 Ames Borrower is, or on the Loan Opening Date will be, the fee owner of
the Ames Land. Ames Borrower intends to complete the Ames Project in accordance
with the Ames Plans and Specifications.
     1.5 Borrower has requested that the Lenders make construction loans to
Borrower in the aggregate, maximum principal amount of Fifty-Two Million Seven
Hundred Fifty-One Thousand One Hundred Twenty-Three Dollars ($52,751,123.00) to
pay a portion of the amounts needed to finance the Project Costs associated with
the Improvements. The Lenders have agreed to make the Loans subject to the terms
and conditions set forth herein.
     1.6 In consideration of the mutual agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower, the Lenders, and Administrative Agent agree as
follows:

 



--------------------------------------------------------------------------------



 



SECTION 2.
DEFINITIONS
     As used in this Agreement, the following terms shall have the following
meanings:
     “Actual Debt Service” shall mean an amount equal to the sum of the actual
principal and interest payable under the Notes which is attributable to the
applicable Project Tranche during the applicable Calculation Period.
     “Actual Debt Service Coverage Ratio” shall mean the ratio, as determined by
Administrative Agent, of a Project’s Net Operating Income to a Project’s Actual
Debt Service.
     “Additional Costs” has the meaning ascribed to such term in
Section 3.9(a)(i) of this Agreement.
     “Adjusted Base Rate” shall mean the rate per annum equal to the Base Rate
plus three percent (3.0%).
     “Adjusted LIBOR Rate” shall mean, for any Interest Period for any LIBOR
Rate Loan, a rate per annum equal to four and three quarters of one percent
(4.75%) plus the LIBOR Rate for such Interest Period.
     “Advance Rent Payment” shall mean a one-time initial payment from each
Tenant to the Borrower in an amount equal to one (1) month’s rent which shall be
due and payable before the lease term commences (on the date specified in the
Lease) which payment shall be non-refundable upon payment and applied to the
last month’s rent due under the Lease; provided however, the application of such
Advance Rent Payment to the rent due in the final month of a Lease shall only
continue to the extent that a corresponding Advance Rent Payment shall be
collected for the following rental year.
     “Affected Lender” has the meaning ascribed to such term in Section 3.9(e)
of this Agreement.
     “Affiliate” shall mean any Person directly or indirectly controlling or
controlled by, or under direct or indirect common control with, another Person.
A Person shall be deemed to control another Person for the purposes of this
definition if such first Person possesses, directly or indirectly, the power to
direct, or cause the direction of, the management and policies of the second
Person, whether through the ownership of voting securities, common directors,
trustees or officers, by contract or otherwise.
     “Aggregate Debt Service Coverage Ratio” shall mean the ratio, as determined
by Administrative Agent, of the aggregate amount of each Project’s Net Operating
Income to the aggregate amount of each Project’s Implied Debt Service.
     “Ames Architectural Contract” shall mean that certain contract dated
November 8, 2010 by and between the Contractor and the Architect as assigned to
Ames Borrower by that certain Assignment Agreement dated as of even date
herewith regarding the architectural

2



--------------------------------------------------------------------------------



 



services performed or to be performed by the Architect in connection with the
construction of the Ames Improvements, which is in form and substance reasonably
acceptable to Administrative Agent.
     “Ames Assignment of Agreements” shall mean that certain Assignment of
Agreements Affecting Real Estate dated as of even date herewith from Ames
Borrower to Administrative Agent for the benefit of the Lenders, as the same may
be amended, restated, modified or supplemented and in effect from time to time.
     “Ames Assignment of Leases and Rents” shall mean that certain Assignment of
Leases and Rents dated as of even date herewith from Ames Borrower to
Administrative Agent for the benefit of the Lenders, as the same may be amended,
restated, modified or supplemented and in effect from time to time.
     “Ames Assignment of Management Agreement” shall mean that certain
Assignment of Management Agreement dated as of even date herewith from Ames
Borrower to Administrative Agent for the benefit of the Lenders, and consented
to by the Property Manager, as the same may be amended, restated, modified or
supplemented and in effect from time to time.
     “Ames Borrower” shall mean Campus Crest at Ames, LLC, a Delaware limited
liability company.
     “Ames Budget” shall mean the detailed budget of all costs to be incurred in
connection with the Work to be done in connection with the Ames Project,
including both hard costs and soft costs, as set forth on Exhibit D-1 attached
hereto and made a part hereof, as the same may be amended or modified, as
provided herein.
     “Ames Condominium Declaration” shall mean that certain Declaration of
Submission of Property to Horizontal Property Regime for Campus Crest
Condominiums, Ames, Iowa, in substantially the same form and substance as
reviewed and approved by Administrative Agent.
     “Ames Construction Completion Date” shall mean August 22, 2011.
     “Ames Construction Contract” shall mean that certain Standard Design-Build
Agreement and General Conditions Between Owner and Design-Builder dated as of
October 27, 2010 between Ames Borrower and the Contractor regarding the general
contracting services to be performed in connection with the construction of the
Ames Improvements, as the same may be amended, restated, modified or
supplemented and in effect from time to time, in accordance with the terms and
requirements set forth in this Agreement.
     “Ames Construction Schedule” shall mean a reasonably detailed project
development and construction schedule specifying all of the projected start and
completion dates (or delivery dates) for each component of the development of
the Ames Project remaining to be completed, including, each separate component
of performance of the Work.
     “Ames Engineer” shall mean Fox Engineering Associates, Inc., who shall
perform certain engineering services with respect to the construction of the
Ames Improvements.

3



--------------------------------------------------------------------------------



 



     “Ames Engineering Contract” shall mean that certain Agreement for
Engineering Services dated as of September 10, 2010 between Campus Crest
Development, LLC and the Ames Engineer as assigned to Ames Borrower by that
certain Assignment Agreement dated as of even date herewith regarding the
engineering services to be performed in connection with the construction of the
Ames Improvements.
     “Ames Equity Requirement” shall mean an equity investment by Ames Borrower
in the Ames Project of at least Eight Million Five Hundred Sixty-Four Thousand
Two Hundred Twenty-Five Dollars ($8,564,225.00). For purposes of calculating the
amount of the equity investment, the Ames Land held by the Ames Borrower shall
be valued at the cost to Ames Borrower unless otherwise approved by
Administrative Agent in writing.
     “Ames Improvements” shall mean all structures, all paving, lighting,
landscaping, utility lines and equipment and all other site improvements and all
other improvements to be constructed on the Ames Land in accordance with the
Ames Plans and Specifications.
     “Ames Land” shall mean the tract or tracts of land located in Ames, Iowa
and legally described in Exhibit A-1 attached hereto.
     “Ames Mortgage” shall mean the Construction Mortgage, Security Agreement,
Assignment of Leases and Rents and Fixture Filing encumbering the Ames Property
dated as of even date herewith by Ames Borrower for the benefit of
Administrative Agent for the benefit of the Lenders to secure the Loans, as the
same may be amended, restated, modified or supplemented and in effect from time
to time.
     “Ames Permitted Exceptions” shall mean the exceptions to the title of the
Ames Real Property listed on Exhibit C-1 attached hereto and all Leases of the
Ames Property (approved by Administrative Agent if such approval is required)
hereafter executed in accordance with the terms of the Loan Documents.
     “Ames Personal Property” shall mean and include any and all furniture,
furnishings, appliances, equipment and all fixtures (to the extent such fixtures
are attached in a manner so as not to be deemed to be part of the Ames Real
Property) to be located at the Ames Land which will be used or usable in
connection with the ownership, development or operation of the Ames Real
Property and which will be owned by Ames Borrower or any of its Affiliates,
provided however, at any one time, personal property items described herein
having a fair market, aggregate value of no greater than Twenty-Five Thousand
Dollars ($25,0000.00) may be leased by the Ames Borrower.
     “Ames Plans and Specifications” shall mean, collectively, the architectural
and engineering plans and specifications relating to the Work for the Ames
Improvements, or any portion thereof, all of which must be acceptable to
Administrative Agent in its reasonable discretion.
     “Ames Project” shall mean the Ames Improvements to be developed in
accordance with the terms of this Agreement.

4



--------------------------------------------------------------------------------



 



     “Ames Project Costs” shall mean each of the following items, but only to
the extent specifically set forth in the Ames Budget and only to the extent
specifically related to the Ames Project:
     (a) The actual hard costs of completing construction of the Ames
Improvements, including demolition and environmental remediation costs;
     (b) The actual costs of acquiring the Ames Land and acquiring and
installing the Ames Personal Property;
     (c) Premiums for title, casualty, liability and other insurance required by
Administrative Agent;
     (d) The cost of recording and filing the applicable Loan Documents;
     (e) Real estate taxes and other assessments which Ames Borrower is
obligated to pay during the term of the Loans;
     (f) Interest, fees and similar charges payable by Ames Borrower to
Administrative Agent or any Lender hereunder or under the Notes or any of the
other Loan Documents;
     (g) Legal and other closing costs;
     (h) Architectural and consulting fees;
     (i) Such other soft costs as may be set forth in the Ames Budget or as may
be hereafter approved in writing by Administrative Agent; and
     (j) All other Loan Expenses.
     “Ames Property” shall mean the Ames Real Property, the Ames Improvements
and the Ames Personal Property (whether before or after completion of the Work)
and all other tangible and intangible assets benefitting or otherwise
appertaining to the Ames Project, including, without limitation, all of the
collateral for the Loans described in the Loan Documents.
     “Ames Property Management Contract” shall mean that certain Property
Management Agreement dated as of even date herewith by and between Ames Borrower
and the Property Manager, as amended, modified or restated in accordance with
the terms of this Agreement.
     “Ames Real Property” shall mean the Ames Land, the Ames Improvements and
all easements and appurtenants thereto.
     “Ames Tranche” has the meaning ascribed to such term in Section 3.1(g) of
this Agreement.

5



--------------------------------------------------------------------------------



 



     “Applicable Laws” shall mean all laws, statutes, ordinances, rules,
regulations, judgments, decrees or orders of any state, federal or local
government or agency which are applicable to the Obligors and/or the Project.
     “Approved Manager” shall mean the Property Manager or any other reputable
and creditworthy property manager, subject to the prior approval of
Administrative Agent, with a portfolio of properties comparable to the Property
under active management.
     “Architect” shall mean James L. Browning and/or Browning and Associates,
who has performed or shall perform architectural services with respect to the
construction of the Improvements.
     “Architect’s Consent” shall mean that certain Architect’s Consent,
Certificate and Agreement made by Architect in favor of Administrative Agent for
the benefit of the Lenders.
     “Architectural Contract” shall mean, individually and collectively, the
Ames Architectural Contract, the Fort Collins Architectural Contract, the Fort
Wayne Architectural Contract and the Clarksville Architectural Contract.
     “Assignee” has the meaning assigned to such term in Section 10.11(c) of
this Agreement.
     “Assignment and Acceptance Agreement” shall mean an Assignment and
Acceptance Agreement among a Lender, an Assignee and Administrative Agent,
substantially in the form set forth as Exhibit E.
     “Assignment of Agreements” shall mean, individually and collectively, the
Ames Assignment of Agreements, the Clarksville Assignment of Agreements, the
Fort Collins Assignment of Agreements, and the Fort Wayne Assignment of
Agreements.
     “Assignment of Leases and Rents” shall mean, individually and collectively,
the Ames Assignment of Leases and Rents, the Fort Collins Assignment of Leases
and Rents, the Fort Wayne Assignment of Leases and Rents and the Clarksville
Assignment of Leases and Rents.
     “Assignment of Management Agreement” shall mean, individually and
collectively, the Ames Assignment of Management Agreement, the Clarksville
Assignment of Management Agreement, the Fort Collins Assignment of Management
Agreement, and the Fort Wayne Assignment of Management Agreement.
     “Assignment of Rate Management Agreement” shall mean that certain
Assignment of Rate Management Agreement to be entered into from Borrower to
Administrative Agent for the benefit of the Lenders, and consented to by the
applicable counterparty, as the same may be amended, restated, modified or
supplemented and in effect from time to time.
     “Available Proceeds” shall mean the sum of (A) the undisbursed proceeds
from a Project Tranche (net of any unpaid accrued interest on the applicable
Project Tranche and less the applicable Letter of Credit Obligations
attributable to such Project) allocated to each line item in the applicable
Budget (including any reserve specifically set aside for such line item) plus
(B) the amount of all amounts deposited by Borrower pursuant to Section 3.4(c)
attributable to the

6



--------------------------------------------------------------------------------



 



applicable Project, plus (C) upon the completion of construction of the
applicable Project, any rental payments received by Borrower for the applicable
Project.
     “Bankruptcy Proceeding” has the meaning ascribed to such term in
Section 8(i)(i) of this Agreement.
     “Base Rate” shall mean the greater of (a) the Prime Rate or (b) the Federal
Funds Rate plus one half of one percent (0.5%).
     “Base Rate Loan” shall mean any portion of the outstanding principal amount
of the Loans that is bearing interest at the Adjusted Base Rate.
     “Borrower” has the meaning ascribed to such term in the introductory
paragraph of this Agreement.
     “BSA” has the meaning ascribed to such term in Section 7.21 of this
Agreement.
     “Budget” shall mean, individually and collectively, the Ames Budget, the
Fort Collins Budget, the Fort Wayne Budget and the Clarksville Budget.
     “Business Day” shall mean a day of the week (but not a Saturday, Sunday or
holiday) on which the Chicago, Illinois offices of Administrative Agent are open
to the public for carrying on substantially all of Administrative Agent’s
business functions, provided, however, that when used in the definition of
Interest Period or Interest Rate Determination Date, or when otherwise used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in deposits of Dollars in the London
interbank market. Unless specifically referenced in this Agreement as a Business
Day, all references to “days” shall be to calendar days.
     “Calculation Period” shall mean the twelve (12) month period immediately
following any Determination Date.
     “Cash Collateralize” has the meaning ascribed to such term in Section 7 of
Exhibit G of this Agreement.
     “Claiming Party” has the meaning ascribed to such term in Section 11.24 of
this Agreement.
     “Clarksville Architectural Contract” shall mean that certain contract dated
November 8, 2010 by and between the Contractor and the Architect as assigned to
Clarksville Borrower by that certain Assignment Agreement dated as of even date
herewith regarding the architectural services performed or to be performed by
the Architect in connection with the construction of the Clarksville
Improvements, which is in form and substance reasonably acceptable to
Administrative Agent.
     “Clarksville Assignment of Agreements” shall mean that certain Assignment
of Agreements Affecting Real Estate dated as of even date herewith from
Clarksville Borrower to

7



--------------------------------------------------------------------------------



 



Administrative Agent for the benefit of the Lenders, as the same may be amended,
restated, modified or supplemented and in effect from time to time.
     “Clarksville Assignment of Leases and Rents” shall mean that certain
Assignment of Leases and Rents dated as of even date herewith from Clarksville
Borrower to Administrative Agent for the benefit of the Lenders, as the same may
be amended, restated, modified or supplemented and in effect from time to time.
     “Clarksville Assignment of Management Agreement” shall mean that certain
Assignment of Management Agreement dated as of even date herewith from
Clarksville Borrower to Administrative Agent for the benefit of the Lenders, and
consented to by the Property Manager, as the same may be amended, restated,
modified or supplemented and in effect from time to time.
     “Clarksville Borrower” shall mean Campus Crest at Clarksville, LLC, a
Delaware limited liability company.
     “Clarksville Budget” shall mean the detailed budget of all costs to be
incurred in connection with the Work to be done in connection with the
Clarksville Project, including both hard costs and soft costs, as set forth on
Exhibit D-2 attached hereto and made a part hereof, as the same may be amended
or modified, as provided herein.
     “Clarksville Construction Completion Date” shall mean August 29, 2011.
     “Clarksville Construction Contract” shall mean that certain Standard
Design-Build Agreement and General Conditions Between Owner and Design-Builder
dated as of October 27, 2010 between Clarksville Borrower and the Contractor
regarding the general contracting services to be performed in connection with
the construction of the Clarksville Improvements, as the same may be amended,
restated, modified or supplemented and in effect from time to time, in
accordance with the terms and requirements set forth in this Agreement.
     “Clarksville Construction Schedule” shall mean a reasonably detailed
project development and construction schedule specifying all of the projected
start and completion dates (or delivery dates) for each component of the
development of the Clarksville Project remaining to be completed, including,
each separate component of performance of the Work.
     “Clarksville Deed of Trust” shall mean the Construction Deed of Trust,
Security Agreement, Assignment of Leases and Rents and Fixture Filing
encumbering the Clarksville Property dated as of even date herewith by
Clarksville Borrower for the benefit of Administrative Agent for the benefit of
the Lenders to secure the Loans, as the same may be amended, restated, modified
or supplemented and in effect from time to time.
     “Clarksville Engineer” shall mean Moore Design Services, who shall perform
certain engineering services with respect to the construction of the Clarksville
Improvements.
     “Clarksville Engineering Contract” shall mean that certain Standard Form of
Agreement Between Design-Builder and Architect/Engineer for Design-Build
Projects dated as of March 7, 2008 between Campus Crest Development, LLC and the
Clarksville Engineer as

8



--------------------------------------------------------------------------------



 



assigned to Clarksville Borrower by that certain Assignment Agreement dated as
of even date herewith regarding the engineering services to be performed in
connection with the construction of the Clarksville Improvements.
     “Clarksville Equity Requirement” shall mean an equity investment by
Clarksville Borrower in the Clarksville Project of at least Eight Million Four
Hundred Eighty-One Thousand Ten Dollars ($8,481,010.00). For purposes of
calculating the amount of the equity investment, the Clarksville Land held by
the Clarksville Borrower shall be valued at the cost to Clarksville Borrower
unless otherwise approved by Administrative Agent in writing.
     “Clarksville Improvements” shall mean all structures, all paving, lighting,
landscaping, utility lines and equipment and all other site improvements and all
other improvements to be constructed on the Clarksville Land in accordance with
the Clarksville Plans and Specifications.
     “Clarksville Land” shall mean the tract or tracts of land located in
Clarksville, Tennessee and legally described in Exhibit A-2 attached hereto.
     “Clarksville Permitted Exceptions” shall mean the exceptions to the title
of the Clarksville Real Property listed on Exhibit C-2 attached hereto and all
Leases of the Clarksville Property (approved by Administrative Agent if such
approval is required) hereafter executed in accordance with the terms of the
Loan Documents.
     “Clarksville Personal Property” shall mean and include any and all
furniture, furnishings, appliances, equipment and all fixtures (to the extent
such fixtures are attached in a manner so as not to be deemed to be part of the
Clarksville Real Property) to be located at the Clarksville Land which will be
used or usable in connection with the ownership, development or operation of the
Clarksville Real Property and which will be owned by Clarksville Borrower or any
of its Affiliates, provided however, at any one time, personal property items
described herein having a fair market, aggregate value of no greater than
Twenty-Five Thousand Dollars ($25,0000.00) may be leased by the Ames Borrower.
     “Clarksville Plans and Specifications” shall mean, collectively, the
architectural and engineering plans and specifications relating to the Work for
the Clarksville Improvements, or any portion thereof, all of which must be
acceptable to Administrative Agent in its reasonable discretion.
     “Clarksville Project” shall mean the Clarksville Improvements to be
developed in accordance with the terms of this Agreement.
     “Clarksville Project Costs” shall mean each of the following items, but
only to the extent specifically set forth in the Clarksville Budget and only to
the extent specifically related to the Clarksville Project:
     (a) The actual hard costs of completing construction of the Clarksville
Improvements, including demolition and environmental remediation costs;
     (b) The actual costs of acquiring the Clarksville Land and acquiring and
installing the Clarksville Personal Property;

9



--------------------------------------------------------------------------------



 



     (c) Premiums for title, casualty, liability and other insurance required by
Administrative Agent;
     (d) The cost of recording and filing the applicable Loan Documents;
     (e) Real estate taxes and other assessments which Clarksville Borrower is
obligated to pay during the term of the Loans;
     (f) Interest, fees and similar charges payable by Clarksville Borrower to
Administrative Agent or any Lender hereunder or under the Notes or any of the
other Loan Documents;
     (g) Legal and other closing costs;
     (h) Architectural and consulting fees;
     (i) Such other soft costs as may be set forth in the Clarksville Budget or
as may be hereafter approved in writing by Administrative Agent; and
     (j) All other Loan Expenses.
     “Clarksville Property” shall mean the Clarksville Real Property, the
Clarksville Improvements and the Clarksville Personal Property (whether before
or after completion of the Work) and all other tangible and intangible assets
benefitting or otherwise appertaining to the Clarksville Project, including,
without limitation, all of the collateral for the Loans described in the Loan
Documents.
     “Clarksville Property Management Contract” shall mean that certain Property
Management Agreement dated as of even date herewith by and between Clarksville
Borrower and the Property Manager, as amended, modified or restated in
accordance with the terms of this Agreement.
     “Clarksville Real Property” shall mean the Clarksville Land, the
Clarksville Improvements and all easements and appurtenants thereto.
     “Clarksville Tranche” has the meaning ascribed to such term in
Section 3.1(g) of this Agreement.
     “Collateral” shall mean all of the property (including all personal, real,
tangible and intangible property) in which the Loan Documents grant (or purport
to grant) Administrative Agent, for the benefit of each Lender, a security
interest.
     “Commitment” shall mean, as to each Lender, such Lender’s obligation to
make Loans pursuant to Section 3.1 in the amount set forth for such Lender on
Schedule 1 attached hereto as such Lender’s Commitment or as set forth in the
applicable Assignment and Acceptance Agreement, or as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 10.11.

10



--------------------------------------------------------------------------------



 



     “Commitment Percentage” shall mean, as to each Lender, the ratio, expressed
as a percentage, of (a) the amount of such Lender’s Commitment to (b) the
aggregate amount of the Commitments of all Lenders hereunder; provided, however,
that if at the time of determination the Commitments have terminated or been
reduced to zero (0), the “Commitment Percentage” of each Lender shall be the
Commitment Percentage of such Lender in effect immediately prior to such
termination or reduction.
     “Condominium” means that certain condominium to be known as Campus Crest
Condominiums, Ames, Iowa, to be established pursuant to the Condominium Law,
which will be comprised of the Condominium Units, together with all applicable
common areas and facilities, located entirely upon the Ames Land and the
establishment of which shall be evidenced by the Ames Condominium Declaration.
     “Condominium Conditions” has the meaning set forth in Section 7.38 of this
Agreement.
     “Condominium Covenants” has the meaning set forth in Section 7.39 of this
Agreement.
     “Condominium Law” shall mean the Horizontal Property Act, Chapter 499B of
the Iowa Code, as may be amended from time to time.
     “Condominium Units” means, singly and collectively, those certain
condominium units which shall be established in the Ames Condominium
Declaration, as shown on the Ames Plans and Specifications and included in the
Ames Budget.
     “Construction Commencement Date” shall mean February 1, 2011.
     “Construction Completion Date” shall mean, individually and collectively,
the Ames Construction Completion Date, the Clarksville Construction Completion
Date, the Fort Collins Construction Completion Date and the Fort Wayne
Construction Completion Date.
     “Construction Contract” shall mean, individually and collectively, the Ames
Construction Contract, the Fort Collins Construction Contract, the Fort Wayne
Construction Contract, and the Clarksville Construction Contract.
     “Construction Escrow Agreements” shall mean, individually and collectively,
the Fort Collins Construction Escrow Agreement and the Fort Wayne Construction
Escrow Agreement.
     “Construction Schedule” shall mean, individually and collectively, the Ames
Construction Schedule, the Clarksville Construction Schedule, the Fort Collins
Construction Schedule, and the Fort Wayne Construction Schedule.
     “Consultant” shall mean an independent architect or engineer selected by
Administrative Agent, provided, however, nothing contained in this Agreement
shall prohibit a Consultant from being an employee of Administrative Agent or
any of Administrative Agent’s Affiliates.

11



--------------------------------------------------------------------------------



 



     “Continue”, “Continuation” and “Continued” each shall mean the continuation
of a LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 3.2(g) of this Agreement.
     “Contractor” shall mean Campus Crest Construction, LLC, who shall perform
general contracting services with respect to the construction of the
Improvements.
     “Contractor’s Consent” shall mean that certain Contractor’s Consent,
Certificate and Agreement made by Contractor in favor of Administrative Agent
for the benefit of the Lenders.
     “Contributing Party” has the meaning ascribed to such term in Section 11.24
of this Agreement.
     “Contribution Amount” has the meaning ascribed to such term in
Section 11.24 of this Agreement.
     “Convert”, “Conversion” and “Converted” each shall mean the conversion of a
Loan of one Type into a Loan of another Type.
     “Cure Period” has the meaning ascribed to such term in Section 8(b) of this
Agreement.
     “Declarations” shall mean any documents containing covenants, conditions,
restrictions, easements, operating agreements or the like, which benefit or
burden the Property, or both, whether or not recorded.
     “Defaulting Lender” has the meaning ascribed to such term in Section 3.7(a)
of this Agreement.
     “Default Notice” has the meaning ascribed to such term in Section 3.7(b) of
this Agreement.
     “Default Rate” shall mean the lesser of (a) five percent (5.0%) per annum
plus the greater of (i) the Adjusted Base Rate and (ii) the Adjusted LIBOR Rate
and (b) the maximum rate provided by Applicable Law.
     “Determination Date” shall mean, commencing as of September 1, 2011, each
March 31, June 30, September 1, and December 31 of each year during the term of
the Loan.
     “Distribution” has the meaning ascribed to that term in Section 7.18 of
this Agreement.
     “Eligible Assignee” shall mean any Person who is: (i) currently a Lender;
(ii) a commercial bank, trust company, insurance company, investment bank or
pension fund organized under the laws of the United States of America, or any
state thereof, and having total assets in excess of Two Hundred Fifty Million
Dollars ($250,000,000.00); (iii) a savings and loan association or savings bank
organized under the laws of the United States of America, or any state thereof,
and having a tangible net worth of at least Five Hundred Million Dollars
($500,000,000.00); or (iv) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development, or a

12



--------------------------------------------------------------------------------



 



political subdivision of any such country, and having total assets in excess of
Ten Billion Dollars ($10,000,000,000.00), provided that such bank is acting
through a branch or agency located in the United States of America.
     “Engineer” shall mean, individually and collectively, the Ames Engineer,
the Clarksville Engineer, the Fort Collins Engineer, and the Fort Wayne
Engineer.
     “Engineer’s Consent” shall mean that certain Engineer’s Consent,
Certificate and Agreement made by Engineer in favor of Administrative Agent for
the benefit of the Lenders.
     “Engineering Contract” shall mean, individually and collectively, the Ames
Engineering Contract, the Fort Collins Engineering Contract, the Fort Wayne
Engineering Contract and the Clarksville Engineering Contract.
     “Environmental Laws” shall mean any and all federal, state and local laws
or statutes that relate to or impose liability or standards of conduct
concerning public or occupational health and safety or the environment, as now
or hereafter in effect and as have been or hereafter may be amended, modified or
reauthorized, including without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (42 U.S.C. Section 9601 et
seq.), the Hazardous Materials Transportation Authorization Act of 1994 (42
U.S.C. §5101 et seq.), the Resource Conservation and Recovery Act of 1976 (42
U.S.C. §6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §1251
et seq.), the Toxic Substances Control Act (15 U.S.C. §2601 et seq.), the Clean
Air Act (42 U.S.C. §7401 et seq.), the Safe Drinking Water Act of 1974 (42
U.S.C. §300(f) et seq.), and the Occupational Safety and Health Act of 1970 (29
U.S.C. §651 et seq.), and all rules, regulations, codes, ordinances and guidance
documents now or hereafter promulgated or published thereunder, and the
provisions of any licenses, permits, orders and decrees now or hereafter issued
pursuant to any of the foregoing.
     “Equity Requirements” shall mean, individually and collectively, the Ames
Equity Requirement, the Clarksville Equity Requirement, the Fort Collins Equity
Requirement, and the Fort Wayne Equity Requirement.
     “Event of Default” has the meaning ascribed to such term in Section 8 of
this Agreement.
     “Extended Maturity Date” shall mean November 19, 2014.
     “Extension Option” has the meaning ascribed to such term in Section 3.5(a)
of this Agreement.
     “Extension Request” has the meaning ascribed to such term in
Section 3.5(a)(i) of this Agreement.
     “Federal Funds Rate” shall mean for any day, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day

13



--------------------------------------------------------------------------------



 



which is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three federal funds brokers
of recognized standing selected by Administrative Agent. Administrative Agent’s
determination of such rate shall be binding and conclusive absent manifest
error.
     “Fee Letter” shall mean that separate fee letter dated as of even date
herewith by and between Borrower and Administrative Agent.
     “Force Majeure” shall mean strikes, lock-outs, war, civil disturbance,
natural disaster, acts of terrorism or acts of God which cause a delay in
Borrower’s performance of an Obligation related to the Work; provided, however,
that (a) Borrower must give notice to Administrative Agent within fifteen
(15) days after the occurrence of an event which it believes to constitute Force
Majeure, (b) in no event shall Force Majeure extend the time for the performance
of an Obligation by more than sixty (60) days, and (c) circumstances that can be
remedied or mitigated through the payment of money shall not constitute Force
Majeure hereunder to the extent such remedy or mitigation is deemed reasonable
by Administrative Agent in its sole discretion.
     “Fort Collins Architectural Contract” shall mean that certain contract
dated November 8, 2010 by and between the Contractor and the Architect as
assigned to Fort Collins Borrower by that certain Assignment Agreement dated as
of even date herewith regarding the architectural services performed or to be
performed by the Architect in connection with the construction of the Fort
Collins Improvements, which is in form and substance reasonably acceptable to
Administrative Agent.
     “Fort Collins Assignment of Agreements” shall mean that certain Assignment
of Agreements Affecting Real Estate dated as of even date herewith from Fort
Collins Borrower to Administrative Agent for the benefit of the Lenders, as the
same may be amended, restated, modified or supplemented and in effect from time
to time.
     “Fort Collins Assignment of Leases and Rents” shall mean that certain
Assignment of Leases and Rents dated as of even date herewith from Fort Collins
Borrower to Administrative Agent for the benefit of the Lenders, as the same may
be amended, restated, modified or supplemented and in effect from time to time.
     “Fort Collins Assignment of Management Agreement” shall mean that certain
Assignment of Management Agreement dated as of even date herewith from Fort
Collins Borrower to Administrative Agent for the benefit of the Lenders, and
consented to by the Property Manager, as the same may be amended, restated,
modified or supplemented and in effect from time to time.
     “Fort Collins Borrower” shall mean Campus Crest at Fort Collins, LLC, a
Delaware limited liability company.
     “Fort Collins Budget” shall mean the detailed budget of all costs to be
incurred in connection with the Work to be done in connection with the Fort
Collins Project, including both hard costs and soft costs, as set forth on
Exhibit D-3 attached hereto and made a part hereof, as the same may be amended
or modified, as provided herein.

14



--------------------------------------------------------------------------------



 



     “Fort Collins Construction Completion Date” shall mean August 22, 2011.
     “Fort Collins Construction Contract” shall mean that certain Standard
Design-Build Agreement and General Conditions Between Owner and Design-Builder
dated as of October 27, 2010 between Fort Collins Borrower and the Contractor
regarding the general contracting services to be performed in connection with
the construction of the Fort Collins Improvements, as the same may be amended,
restated, modified or supplemented and in effect from time to time, in
accordance with the terms and requirements set forth in this Agreement.
     “Fort Collins Construction Escrow Agreement” shall mean that certain
construction loan escrow agreement dated as of even date herewith made by and
among the Administrative Agent, the Fort Collins Borrower, the Title Company and
the Contractor establishing a construction escrow with the Title Company, as
escrowee through which all Loan Advances from the Fort Collins Tranche and the
Fort Collins Equity Requirements for construction costs will be disbursed.
     “Fort Collins Construction Schedule” shall mean a reasonably detailed
project development and construction schedule specifying all of the projected
start and completion dates (or delivery dates) for each component of the
development of the Fort Collins Project remaining to be completed, including,
each separate component of performance of the Work.
     “Fort Collins Deed of Trust” shall mean the Leasehold Construction Deed of
Trust, Security Agreement, Assignment of Leases and Rents and Fixture Filing
encumbering the Fort Collins Ground Lease dated as of even date herewith by Fort
Collins Borrower for the benefit of Administrative Agent for the benefit of the
Lenders to secure the Loans, as the same may be amended, restated, modified or
supplemented and in effect from time to time.
     “Fort Collins Engineer” shall mean Northern Engineering Services, Inc., who
shall perform certain engineering services with respect to the construction of
the Fort Collins Improvements.
     “Fort Collins Engineering Contract” shall mean that certain Standard Form
of Agreement Between Design-Builder and Engineer for Design-Build Projects dated
as of May 21, 2009 between Campus Crest Development, LLC and the Fort Collins
Engineer, as amended by that certain Contract Amendment No. 1 dated as of
March 10, 201, as amended further by that certain Contract Amendment No. 2 dated
as of June 23, 2010, amended further by that certain Contract Amendment No. 3
dated as of November 9, 2010, as assigned to Fort Collins Borrower by that
certain Assignment Agreement dated as of even date regarding the engineering
services to be performed in connection with the construction of the Fort Collins
Improvements.
     “Fort Collins Equity Requirement” shall mean an equity investment by Fort
Collins Borrower in the Fort Collins Project of at least Ten Million One Hundred
Fifty-One Thousand Nine Hundred Seventeen Dollars ($10,151,917.00). For purposes
of calculating the amount of the equity investment, the Fort Collins Ground
Lease held by the Fort Collins Borrower shall be valued at the cost to Fort
Collins Borrower unless otherwise approved by Administrative Agent in writing.

15



--------------------------------------------------------------------------------



 



     “Fort Collins Ground Lease” shall mean that certain Ground Lease Agreement
made by and between the Ground Lessor and Campus Crest Development, LLC, a North
Carolina limited liability company dated as of June 23, 2009, as amended by that
certain First Amendment to Ground Lease Agreement dated as of December 2009,
that certain Second Amendment to Ground Lease Agreement dated as of March 29,
2010 and that certain Third Amendment to Ground Lease Agreement dated as of
June 30, 2010 and as amended and assigned to Fort Collins Borrower under the
terms of that certain Fourth Amendment to and Assignment of Ground Lease
Agreement among Campus Crest Development, LLC, Fort Collins Borrower and Ground
Lessor dated as of November 11, 2010.
     “Fort Collins Ground Lease Estoppel” shall mean that certain Ground Lease
Estoppel dated as of November 19, 2010 made by the Fort Collins Ground Lessor in
favor of Administrative Agent for the benefit of the Lenders.
     “Fort Collins Ground Lessor” shall mean Colorado State University Research
Foundation, a Colorado non-profit corporation.
     “Fort Collins Improvements” shall mean all structures, all paving,
lighting, landscaping, utility lines and equipment and all other site
improvements and all other improvements to be constructed on the Fort Collins
Land in accordance with the Fort Collins Plans and Specifications.
     “Fort Collins Land” shall mean the tract or tracts of land located in Fort
Collins, Colorado and legally described in Exhibit A-3 attached hereto.
     “Fort Collins Permitted Exceptions” shall mean the exceptions to the title
of the Fort Collins Real Property listed on Exhibit C-3 attached hereto and all
Leases of the Fort Collins Property (approved by Administrative Agent if such
approval is required) hereafter executed in accordance with the terms of the
Loan Documents.
     “Fort Collins Personal Property” shall mean and include any and all
furniture, furnishings, appliances, equipment and all fixtures (to the extent
such fixtures are attached in a manner so as not to be deemed to be part of the
Fort Collins Real Property) to be located at the Fort Collins Land which will be
used or usable in connection with the ownership, development or operation of the
Fort Collins Real Property and which will be owned by Fort Collins Borrower or
any of its Affiliates, provided however, at any one time, personal property
items described herein having a fair market, aggregate value of no greater than
Twenty-Five Thousand Dollars ($25,0000.00) may be leased by Fort Collins
Borrower.
     “Fort Collins Plans and Specifications” shall mean, collectively, the
architectural and engineering plans and specifications relating to the Work for
the Fort Collins Improvements, or any portion thereof, all of which must be
acceptable to Administrative Agent in its reasonable discretion.
     “Fort Collins Plat” shall mean that certain plat titled Plat of the Grove,
in substantially the same form and substance as reviewed and approved by
Administrative Agent.

16



--------------------------------------------------------------------------------



 



     “Fort Collins Project” shall mean the Fort Collins Improvements to be
developed in accordance with the terms of this Agreement.
     “Fort Collins Project Costs” shall mean each of the following items, but
only to the extent specifically set forth in the Fort Collins Budget and only to
the extent specifically related to the Fort Collins Project:
     (a) The actual hard costs of completing construction of the Fort Collins
Improvements, including demolition and environmental remediation costs;
     (b) The actual costs of entering into the Fort Collins Ground Lease and
acquiring and installing the Fort Collins Personal Property;
     (c) Premiums for title, casualty, liability and other insurance required by
Administrative Agent;
     (d) The cost of recording and filing the applicable Loan Documents;
     (e) Real estate taxes and other assessments which Fort Collins Borrower is
obligated to pay during the term of the Loans;
     (f) Interest, fees and similar charges payable by Fort Collins Borrower to
Administrative Agent or any Lender hereunder or under the Notes or any of the
other Loan Documents;
     (g) Legal and other closing costs;
     (h) Architectural and consulting fees;
     (i) Such other soft costs as may be set forth in the Fort Collins Budget or
as may be hereafter approved in writing by Administrative Agent; and
     (j) All other Loan Expenses.
     “Fort Collins Property” shall mean the Fort Collins Real Property, the Fort
Collins Improvements and the Fort Collins Personal Property (whether before or
after completion of the Work) and all other tangible and intangible assets
benefitting or otherwise appertaining to the Fort Collins Project, including,
without limitation, all of the collateral for the Loans described in the Loan
Documents.
     “Fort Collins Property Management Contract” shall mean that certain
Property Management Agreement dated as of even date herewith by and between Fort
Collins Borrower and the Property Manager, as amended, modified or restated in
accordance with the terms of this Agreement.
     “Fort Collins Real Property” shall mean the Fort Collins Land, the Fort
Collins Improvements and all easements and appurtenants thereto.

17



--------------------------------------------------------------------------------



 



     “Fort Collins Tranche” has the meaning ascribed to such term in
Section 3.1(g) of this Agreement.
     “Fort Wayne Architectural Contract” shall mean that certain contract dated
November 8, 2010 by and between the Contractor and the Architect as assigned to
Fort Wayne Borrower by that certain Assignment Agreement dated as of even date
herewith regarding the architectural services performed or to be performed by
the Architect in connection with the construction of the Fort Wayne
Improvements, which is in form and substance reasonably acceptable to
Administrative Agent.
     “Fort Wayne Assignment of Agreements” shall mean that certain Assignment of
Agreements Affecting Real Estate dated as of even date herewith from Fort Wayne
Borrower to Administrative Agent for the benefit of the Lenders, as the same may
be amended, restated, modified or supplemented and in effect from time to time.
     “Fort Wayne Assignment of Leases and Rents” shall mean that certain
Assignment of Leases and Rents dated as of even date herewith from Fort Wayne
Borrower to Administrative Agent for the benefit of the Lenders, as the same may
be amended, restated, modified or supplemented and in effect from time to time.
     “Fort Wayne Assignment of Management Agreement” shall mean that certain
Assignment of Management Agreement dated as of even date herewith from Fort
Wayne Borrower to Administrative Agent for the benefit of the Lenders, and
consented to by the Property Manager, as the same may be amended, restated,
modified or supplemented and in effect from time to time.
     “Fort Wayne Borrower” shall mean Campus Crest at Fort Wayne, LLC, a
Delaware limited liability company.
     “Fort Wayne Budget” shall mean the detailed budget of all costs to be
incurred in connection with the Work to be done in connection with the Fort
Wayne Project, including both hard costs and soft costs, as set forth on
Exhibit D-4 attached hereto and made a part hereof, as the same may be amended
or modified, as provided herein.
     “Fort Wayne Construction Completion Date” shall mean August 22, 2011.
     “Fort Wayne Construction Contract” shall mean that certain Standard
Design-Build Agreement and General Conditions Between Owner and Design-Builder
dated as of October 27, 2010 between Fort Wayne Borrower and the Contractor
regarding the general contracting services to be performed in connection with
the construction of the Fort Wayne Improvements, as the same may be amended,
restated, modified or supplemented and in effect from time to time, in
accordance with the terms and requirements set forth in this Agreement.
     “Fort Wayne Construction Escrow Agreement” shall mean that certain
construction loan escrow agreement dated as of even date herewith made by and
among the Administrative Agent, the Fort Wayne Borrower, the Title Company and
the Contractor establishing a construction escrow with the Title Company, as
escrowee through which all Loan Advances from the Fort Wayne Tranche for
construction costs will be disbursed.

18



--------------------------------------------------------------------------------



 



     “Fort Wayne Construction Schedule” shall mean a reasonably detailed project
development and construction schedule specifying all of the projected start and
completion dates (or delivery dates) for each component of the development of
the Fort Wayne Project remaining to be completed, including, each separate
component of performance of the Work.
     “Fort Wayne Engineer” shall mean ForeSight Consulting, LLC, who shall
perform certain engineering services with respect to the construction of the
Fort Wayne Improvements.
     “Fort Wayne Engineering Contract” shall mean that certain Letter Agreement
dated as of December 12, 2008 and executed July 31, 2009 between Campus Crest
Development, LLC and the Fort Wayne Engineer as assigned to Fort Wayne Borrower
by that certain Assignment Agreement dated as of even date regarding the
engineering services to be performed in connection with the construction of the
Fort Wayne Improvements.
     “Fort Wayne Equity Requirement” shall mean an equity investment by Fort
Wayne Borrower in the Fort Wayne Project of at least Seven Million Nine Hundred
Seventy Thousand Two Hundred Sixty-Four Dollars ($7,970,264.00). For purposes of
calculating the amount of the equity investment, the Fort Wayne Land held by the
Fort Wayne Borrower shall be valued at the cost to Fort Wayne Borrower unless
otherwise approved by Administrative Agent in writing.
     “Fort Wayne Improvements” shall mean all structures, all paving, lighting,
landscaping, utility lines and equipment and all other site improvements and all
other improvements to be constructed on the Fort Wayne Land in accordance with
the Fort Wayne Plans and Specifications.
     “Fort Wayne Land” shall mean the tract or tracts of land located in Fort
Wayne, Indiana and legally described in Exhibit A-4 attached hereto.
     “Fort Wayne Mortgage” shall mean the Construction Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing encumbering the
Fort Wayne Property dated as of even date herewith by Fort Wayne Borrower for
the benefit of Administrative Agent for the benefit of the Lenders to secure the
Loans, as the same may be amended, restated, modified or supplemented and in
effect from time to time.
     “Fort Wayne Permitted Exceptions” shall mean the exceptions to the title of
the Fort Wayne Real Property listed on Exhibit C-4 attached hereto and all
Leases of the Fort Wayne Property (approved by Administrative Agent if such
approval is required) hereafter executed in accordance with the terms of the
Loan Documents.
     “Fort Wayne Personal Property” shall mean and include any and all
furniture, furnishings, appliances, equipment and all fixtures (to the extent
such fixtures are attached in a manner so as not to be deemed to be part of the
Fort Wayne Real Property) to be located at the Fort Wayne Land which will be
used or usable in connection with the ownership, development or operation of the
Fort Wayne Real Property and which will be owned by Fort Wayne Borrower or any
of its Affiliates, provided however, at any one time, personal property items
described herein having a fair market, aggregate value of no greater than
Twenty-Five Thousand Dollars ($25,0000.00) may be leased by Fort Wayne Borrower.

19



--------------------------------------------------------------------------------



 



     “Fort Wayne Plans and Specifications” shall mean, collectively, the
architectural and engineering plans and specifications relating to the Work for
the Fort Wayne Improvements, or any portion thereof, all of which must be
acceptable to Administrative Agent in its reasonable discretion.
     “Fort Wayne Project” shall mean the Fort Wayne Improvements to be developed
in accordance with the terms of this Agreement.
     “Fort Wayne Project Costs” shall mean each of the following items, but only
to the extent specifically set forth in the Fort Wayne Budget and only to the
extent specifically related to the Fort Wayne Project:
     (a) The actual hard costs of completing construction of the Fort Wayne
Improvements, including demolition and environmental remediation costs;
     (b) The actual costs of acquiring the Fort Wayne Land and acquiring and
installing the Fort Wayne Personal Property;
     (c) Premiums for title, casualty, liability and other insurance required by
Administrative Agent;
     (d) The cost of recording and filing the applicable Loan Documents;
     (e) Real estate taxes and other assessments which Fort Wayne Borrower is
obligated to pay during the term of the Loans;
     (f) Interest, fees and similar charges payable by Fort Wayne Borrower to
Administrative Agent or any Lender hereunder or under the Notes or any of the
other Loan Documents;
     (g) Legal and other closing costs;
     (h) Architectural and consulting fees;
     (i) Such other soft costs as may be set forth in the Fort Wayne Budget or
as may be hereafter approved in writing by Administrative Agent; and
     (j) All other Loan Expenses.
     “Fort Wayne Property” shall mean the Fort Wayne Real Property, the Fort
Wayne Improvements and the Fort Wayne Personal Property (whether before or after
completion of the Work) and all other tangible and intangible assets benefitting
or otherwise appertaining to the Fort Wayne Project, including, without
limitation, all of the collateral for the Loans described in the Loan Documents.
     “Fort Wayne Property Management Contract” shall mean that certain Property
Management Agreement dated as of even date herewith by and between Fort Wayne
Borrower

20



--------------------------------------------------------------------------------



 



and the Property Manager, as amended, modified or restated in accordance with
the terms of this Agreement.
     “Fort Wayne Real Property” shall mean the Fort Wayne Land, the Fort Wayne
Improvements and all easements and appurtenants thereto.
     “Fort Wayne Tranche” has the meaning ascribed to such term in
Section 3.1(g) of this Agreement.
     “Gross Revenues” shall mean the pro forma gross rental income for the
applicable Calculation Period from all executed Leases (approved by Lender in
accordance with the terms set forth in this Agreement) with tenants in occupancy
for that academic year for a Property.
     “Guarantors” shall mean, individually and collectively, jointly and
severally, the Payment and Completion Guarantor and the Limited Guarantor.
     “Guaranty” shall mean, individually and collectively, the Payment and
Completion Guaranty and the Limited Guaranty.
     “Hazardous Material” shall mean any hazardous substance or any pollutant or
contaminant defined as such in, or for purposes of, any federal, state or local
statute, law, ordinance, code, rule, regulation, order or decree, in each case
as now or hereafter in force and effect; asbestos or any substance or compound
containing asbestos; polychlorinated biphenyls or any substance or compound
containing any polychlorinated biphenyl; petroleum and petroleum products;
pesticides; and any other hazardous, toxic or dangerous waste, substance or
material but excluding materials customarily used in the construction and
maintenance of buildings, and cleaning materials, office products and other
materials customarily used in the operation of properties such as the Property,
provided that, in each case, such materials are stored, handled, used and
disposed of in compliance with applicable laws and regulations and are
individually and in the aggregate not in such quantities as may result in
contamination of the Property or any part thereof.
     “Implied Debt Service” shall mean an amount equal to the higher of (a) the
sum of the actual principal and interest payable under the Notes which is
attributable to the applicable Project Tranche during the applicable Calculation
Period, or (b) the payments of principal and interest that would have been
payable under a hypothetical loan during the Calculation Period, assuming (i) an
initial loan balance equal to the fully funded amount of the applicable Project
Tranche, (ii) an interest rate equal to the Notional Interest Rate, and
(iii) amortization of the sum of the fully funded amount of the applicable
Project Tranche over a thirty (30) year amortization period.
     “Implied Debt Service Coverage Ratio” shall mean the ratio, as determined
by Administrative Agent, of a Project’s Net Operating Income to a Project’s
Implied Debt Service.
     “Improvements” shall mean, individually and collectively, the Ames
Improvements, the Fort Collins Improvements, the Fort Wayne Improvements, and
the Clarksville Improvements.

21



--------------------------------------------------------------------------------



 



     “In Balance” shall mean that, as of any date of determination, as
determined in Administrative Agent’s sole and absolute discretion: (1) the
Available Proceeds are sufficient to pay (i) the unpaid costs and expenses that
will be incurred to complete the Improvements in connection with the applicable
Project, and (ii) all applicable Project Costs remaining unpaid, and (2) the
costs and expenses to complete each line item in the applicable Budget for such
Project do not exceed the Available Proceeds allocated therefor.
     “Indemnifiable Amounts” has the meaning ascribed to such term in
Section 10.7 of this Agreement.
     “Indemnified Party” has the meaning ascribed to such term in Section 11.9
of this Agreement.
     “Indemnity Agreement” shall mean that certain Environmental Indemnity
Agreement dated as of even date herewith by Borrower and the Payment and
Completion Guarantor in favor of Administrative Agent for the benefit of the
Lenders, as the same may be amended, restated, modified or supplemented and in
effect from time to time.
     “Initial Advance” shall mean the first draw or disbursement made from the
proceeds of the Loans.
     “Initial Maturity Date” shall mean November 19, 2013.
     “Interest Period” shall mean a period of one (1), three (3) or six
(6) months provided that:
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;
(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and
(c) Borrower may not select any Interest Period which would extend beyond the
Maturity Date.
     “Interest Rate” shall mean the Adjusted LIBOR Rate, unless Converted to the
Adjusted Base Rate pursuant to Section 3.9(a)(ii), Section 3.9(b) or
Section 3.9(c).
     “Interest Rate Determination Date” shall mean, for the initial disbursement
of the Loans, the date of such disbursement, and for all other purposes, the
second (2nd) Business Day prior to the proposed commencement of a LIBOR Rate
Loan or a Base Rate Loan or the Continuation of a LIBOR Rate Loan or the
Conversion of a LIBOR Rate Loan to a Base Rate Loan.

22



--------------------------------------------------------------------------------



 



     “Interest Reserve” shall have the meaning ascribed to such term in
Section 5.7 of this Agreement.
     “Issuing Lender” shall mean The PrivateBank and Trust Company in its
capacity as issuer of Letters of Credit hereunder or any successor issuer of
Letter of Credit hereunder.
     “Land” shall mean, individually and collectively, the Ames Land, the
Clarksville Land, the Fort Collins Land, and the Fort Wayne Land.
     “Lead Borrower” shall mean Campus Crest Communities Operating Partnership,
LP, a Delaware limited partnership.
     “Lease” or “Leases” shall mean the leases entered into by Borrower which
are now or hereafter executed by or on behalf of Tenants pertaining to the
rental of space within the Property in accordance with the terms set forth in
this Agreement.
     “Lease Breach Threshold” shall mean an amount no greater than five (5%) as
to any one Project and five (5%) as to the aggregate Project.
     “Lending Office” means, for each Lender and for each Type of Loan, the
office of such Lender specified as such on its signature page hereto or in the
applicable Assignment and Acceptance Agreement, or such other office of such
Lender as such Lender may notify Administrative Agent in writing from time to
time.
     “Letter of Credit” means any letter of credit issued hereunder.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the Issuing Lender.
     “Letter of Credit Borrowing” shall mean an extension of credit resulting
from a drawing under any Letter of Credit which has not been reimbursed on the
date when made or refinanced as a Loan Advance.
     “Letter of Credit Expiration Date” means the day that is seven (7) days
prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
     “Letter of Credit Extension” shall mean, with respect to any Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
renewal or increase of the amount thereof.
     “Letter of Credit Obligations” shall mean, as at any date of determination,
the aggregate undrawn face amount of all outstanding Letters of Credit plus the
aggregate of all Letter of Credit Borrowings.
     “Letter of Credit Sublimit” shall mean an amount equal to Four Million
Dollars ($4,000,000.00). The Letter of Credit Sublimit is part of, and not in
addition to, the combined Commitments.

23



--------------------------------------------------------------------------------



 



     “LIBOR Rate” shall mean, on the Interest Rate Determination Date thereof, a
variable rate of interest equal to, at Administrative Agent’s election (i) the
rate described as the “London Interbank Offered Rate” for the applicable
Interest Period in the Money Rates section of The Wall Street Journal, or
(ii) the rate of interest determined by Administrative Agent in accordance with
its usual procedures (which determination shall be conclusive absent manifest
error) to be the London interbank offered rate for U.S. Dollars for the
applicable Interest Period based upon the information presented on Bloomberg,
L.P., page “BBAM”, or such other page as may replace page BBAM on that service
(the “Libor Index Page”), as of 11:00 a.m. (London time) on the day of
determination of such LIBOR Rate. If the Libor Index Page or The Wall Street
Journal ceases to provide such quotes, a comparable replacement, as determined
by Administrative Agent, may be used by Administrative Agent. If on any date of
determination (a) more than one “London Interbank Offered Rate” for the
applicable Interest Period is published in The Wall Street Journal, or (b) more
than one London interbank offered rate for the applicable Interest Period
appears on the Libor Index Page, the highest of such rates will be the rate used
for such day. Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error and shall remain fixed during such Interest
Period.
     “LIBOR Rate Loan” shall mean each portion of the outstanding Principal
Balance of the Loans that is bearing interest at an applicable Adjusted LIBOR
Rate.
     “Limited Guarantor” shall mean Campus Crest Properties, LLC, a North
Carolina limited liability company.
     “Limited Guaranty” shall mean that certain Limited Guaranty of Payment
dated as of even date herewith from Limited Guarantor in favor of Administrative
Agent for the benefit of the Lenders, as the same may be amended, restated,
modified or supplemented and in effect from time to time.
     “Loan” or “Loans” shall mean the loans from Lenders to Borrower in an
amount not to exceed Fifty-Two Million Seven Hundred Fifty-One Thousand One
Hundred Twenty-Three Dollars ($52,751,123.00) in the aggregate, which are to be
disbursed pursuant to this Agreement and which loans shall otherwise be governed
by the provisions hereof.
     “Loan Advance” shall mean a disbursement of all or any portion of the Loans
and the issuance of any Letter of Credit.
     “Loan Documents” shall mean this Agreement, the Mortgage, the Notes, the
Assignment of Leases and Rents, the Assignment of Rate Management Agreement, the
Assignment of Agreements, the Assignment of Management Agreement, the Pledge
Agreement, the Indemnity Agreement, the Guaranty, the Rate Management Agreement,
if any (provided however, to the extent that a Rate Management Agreement has
been entered into with a counterparty other than the Administrative Agent, such
Rate Management Agreement shall not constitute a Loan Document), any and all
documents, instruments or agreements executed and delivered to evidence, secure
or in connection with all Letters of Credit, the Fee Letter, the UCC-1 financing
statements to be filed against Borrower, the UCC-1 fixture filing to be recorded
against the Real Property and every other document now or hereafter evidencing,
securing or otherwise executed

24



--------------------------------------------------------------------------------



 



in conjunction with the Loans, together with all amendments, restatements,
supplements and modifications thereof.
     “Loan Expenses” shall mean, collectively, the expenses, charges, costs
(including both hard costs and soft costs) and fees relating to the making,
administration, negotiation, documentation or any other aspect of the Loans or
relating to the performance of the Work, including, without limitation,
Administrative Agent’s and Lenders’ reasonable attorneys’ fees and costs in
connection with the negotiation, documentation and enforcement of the Loans, the
fees of the Consultant, all recording fees and charges, title insurance charges
and premiums, escrow fees, fees of insurance consultants, costs of surveys and
of other bonds required by the Title Company in connection with clearing title
to the Real Property or the issuance of title reports, binders, policies and the
like, and all other costs, expenses, charges and fees referred to in or
necessitated by the terms of this Agreement or any of the other Loan Documents,
provided, however, so long as no Unmatured Default or Event of Default has
occurred and remains outstanding, the Loan Expenses shall only consist of those
amounts incurred on behalf of the Administrative Agent.
     “Loan Opening Date” shall mean November 19, 2010.
     “Material Adverse Occurrence” shall mean an occurrence of any nature
(including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding) which materially adversely affects the
financial condition or operations of Borrower and/or any Guarantor, with respect
to any Project or materially impairs the ability of Borrower and/or any
Guarantor to perform its obligations under the Loan Documents or the ability of
Administrative Agent or any Lender to enforce its rights or remedies under the
Loan Documents.
     “Material Subcontract” shall mean any Subcontract in excess of One Hundred
Fifty Thousand Dollars ($150,000.00).
     “Maturity Date” shall mean the Initial Maturity Date or the Extended
Maturity Date, as applicable and as they may be earlier terminated or extended
in accordance with the terms of this Agreement.
     “Mortgage” shall mean, individually and collectively, the Ames Mortgage,
the Fort Collins Deed of Trust, the Fort Wayne Mortgage, and the Clarksville
Deed of Trust.
     “Net Operating Income” shall mean a Project’s Gross Revenues minus a
Project’s Operating Expenses.
     “Non-Consenting Lender” has the meaning ascribed to such term in
Section 10.12(g) of this Agreement.
     “Note” or “Notes” shall mean the Promissory Note or Promissory Notes
evidencing the Loans by Borrower payable to the order of each Lender in the
maximum principal amount of such Lender’s Commitment, as the same may be
amended, restated, modified or supplemented and in effect from time to time.

25



--------------------------------------------------------------------------------



 



     “Notional Interest Rate” shall mean a rate of interest equal to the greater
of (i) the interest rate of seven and one half of one percent (7.5%) per annum
or (ii) the aggregate per annum rate equal to the Treasury Rate plus three
percent (3.0%) per annum.
     “Obligations” means, individually and collectively: (a) the aggregate
Principal Balance of, and all accrued and unpaid interest on, all Loans; (b) the
Letter of Credit Obligations; (c) all Rate Management Obligations; and (d) all
other indebtedness, liabilities, obligations, covenants and duties of Borrower
and the other Obligors owing to Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.
     “Obligors” shall mean any Person now or hereafter primarily or secondarily
obligated to pay all or any part of the Obligations, including, without
limitation, Borrower and the Guarantors.
     “OFAC” has the meaning ascribed to such term in Section 7.21 of this
Agreement.
     “Operating Expenses” shall mean the pro forma expenditures of all kinds for
the applicable Calculation Period, calculated on an annualized basis, made with
respect to the operation of a Property in the normal course of business
including, but not limited to, expenditures for taxes (assuming the full
assessment of each Property), insurance, repairs, replacements, maintenance,
rent due in connection with the Fort Collins Ground Lease, management fees (such
management fees to be in an amount equal to the greater of (a) the actual fees
due in connection with the applicable Property Management Contract or (b) three
percent (3.0%) per annum of the Gross Revenues of such Property), salaries,
advertising expenses, professional fees, wages and utility costs, amounts
payable with respect to applicable Property under or with respect to any title
exceptions permitted by Administrative Agent and reasonable additions to, or
creations of, reserves for repairs and replacements and for capital expenditures
(such reserves for capital expenditures to be in an amount of not less than One
Hundred Twenty-Five Dollars ($125.00) per room per annum) and those required to
comply with Applicable Law or Leases or amendments thereto; but expressly
excluding: (a) any debt service on the Notes, (b) expenditures made out of
reserves previously created; (c) leasing commissions; and (d) non-cash charges,
specifically including depreciation.
     “Owner” has the meaning ascribed to that term in Section 7.18 of this
Agreement.
     “Participant” has the meaning ascribed to such term in Section 10.11(b) of
this Agreement.
     “Payment and Completion Guarantor” shall mean Campus Crest Communities,
Inc., a Maryland corporation.
     “Payment and Completion Guaranty” shall mean that certain Guaranty of
Payment and Completion dated as of even date herewith from the Payment and
Completion Guarantor in favor of Administrative Agent for the benefit of the
Lenders, as the same may be amended, restated, modified or supplemented and in
effect from time to time.

26



--------------------------------------------------------------------------------



 



     “Permitted Exceptions” shall mean, individually and collectively, the Ames
Permitted Exceptions, the Clarksville Permitted Exceptions, the Fort Collins
Permitted Exceptions, and the Fort Wayne Permitted Exceptions.
     “Permitted Transfer” shall mean any sale, assignment, transfer,
hypothecation, encumbrance, or grant of any membership interest, partnership
interest or stock in any entity which controls, directly or indirectly, any
Borrower, so long as, following such transaction, (i) Limited Guarantor
continues to be the sole member of each Property Borrower; (ii) Lead Borrower
continues to be the indirect owner of all of the membership interests in each
Property Borrower; (iii) Payment and Completion Guarantor continues to own at
least fifty-one percent (51%) of the interests of Lead Borrower; and
(iv) Payment and Completion Guarantor continues to hold voting control over Lead
Borrower.
     “Person” shall mean any individual, firm, corporation, business enterprise,
trust, association, joint venture, partnership, governmental body or other
entity, whether acting in an individual, fiduciary or other capacity.
     “Personal Property” shall mean, individually and collectively, the Ames
Personal Property, the Fort Collins Personal Property, the Fort Wayne Personal
Property and the Clarksville Personal Property.
     “Plans and Specifications” shall mean, individually and collectively, the
Ames Plans and Specifications, the Fort Collins Plans and Specifications, the
Fort Wayne Plans and Specifications and the Clarksville Plans and
Specifications.
     “Pledge Agreement” shall mean that certain Ownership Interests Pledge and
Security Agreement dated as of even date herewith made by the Limited Guarantor
in favor of Administrative Agent for the benefit of the Lenders, which agreement
shall pledge all of the membership interests of the Property Borrowers to
Administrative Agent for the benefit of the Lenders, as amended, modified, or
restated from time to time.
     “Post-Foreclosure Plan” shall have the meaning ascribed to such term in
Section 10.13(a) of this Agreement.
     “Prime Rate” shall mean an annual rate of interest equal to the prime rate
as announced from time to time by Administrative Agent or its parent (which is
not necessarily the lowest rate charged to any customer), adjusted and changing
immediately when and as said prime rate changes.
     “Principal Balance” shall mean the unpaid principal balance of the Loans
outstanding from time to time.
     “Principal Office” shall mean 120 South LaSalle Street, Chicago, Illinois
60603.
     “Project” shall mean, individually and collectively, the Ames Project, the
Fort Collins Project, the Fort Wayne Project and the Clarksville Project.

27



--------------------------------------------------------------------------------



 



     “Project Costs” shall mean, collectively, the Ames Project Costs, the Fort
Collins Project Costs, the Fort Wayne Project Costs and the Clarksville Project
Costs.
     “Project Prepayment Ceiling” shall mean an amount no greater than Two
Hundred Thousand Dollars ($200,000.00) per Project.
     “Project Tranche” has the meaning ascribed to such term in Section 3.1(g)
of this Agreement.
     “Property” shall mean, individually and collectively, the Ames Property,
the Fort Collins Property, the Fort Wayne Property and the Clarksville Property.
     “Property Borrowers” shall mean, individually and collectively, Ames
Borrower, Clarksville Borrower, Fort Collins Borrower, and Fort Wayne Borrower.
     “Property Management Contract” shall mean, individually and collectively,
the Ames Property Management Contract, the Fort Collins Property Management
Contract, the Fort Wayne Property Management Contract and the Clarksville
Property Management Contract.
     “Property Manager” shall mean The Grove Student Properties, LLC, who shall
serve as the property manager for the Property in connection with the terms of
the Property Management Contract.
     “Purchase Notice” has the meaning ascribed to such term in Section 3.7(b)
of this Agreement.
     “Purchasing Party” has the meaning ascribed to such term in
Section 10.12(g) of this Agreement.
     “Rate Management Agreement” shall mean any agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates, forward rates, or equity prices, including, but not limited to
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including, without
limitation, any ISDA Master Agreement, between Borrower and a financial
institution selected by Borrower, and any schedules, confirmations and documents
and other confirming evidence between the parties confirming transactions
thereunder, all whether now existing or hereafter arising, and in each case as
the same may be amended, restated, modified or supplemented and in effect from
time to time.
     “Rate Management Obligations” shall mean any and all obligations of
Borrower to Administrative Agent or any Affiliate of Administrative Agent,
whether absolute, contingent or otherwise and howsoever and whensoever (whether
now or hereafter) created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefore),
under or in connection with (i) any Rate Management Agreements entered into by
and between the Borrower and Administrative Agent or any Affiliate of
Administrative Agent, and

28



--------------------------------------------------------------------------------



 



(ii) any and all cancellations, buy-backs, reversals, terminations or
assignments of any Rate Management Agreement by and between the Borrower and
Administrative Agent or any Affiliate of Administrative Agent, provided however,
such obligations shall not include any obligations of the Borrower under any
Rate Management Agreement which is not entered into by and between the Borrower
and Administrative Agent or any Affiliate of Administrative Agent.
     “Real Property” shall mean, individually and collectively, the Ames Real
Property, the Fort Collins Real Property, the Fort Wayne Real Property, and the
Clarksville Real Property.
     “Register” has the meaning ascribed to such term in Section 10.11(d) of
this Agreement.
     “Regulatory Change” shall mean, with respect to any Lender, any change in
Applicable Law effective after the date hereof (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.
     “Requisite Lenders” shall mean, as of any date, Lenders whose aggregate
Commitment Percentage equals or exceeds sixty-six and two thirds of one percent
(66 2/3%) (excluding Defaulting Lenders who, accordingly, are not entitled to
vote) (taking into account funded participations in Letter of Credit
Obligations), or if the Commitments (or any part thereof) are no longer in
effect, Lenders holding at least sixty-six and two thirds of one percent (66
2/3%) of the aggregate outstanding principal amount of the Loans (excluding
Defaulting Lenders who, accordingly, are not entitled to vote) (taking into
account funded participations in Letter of Credit Obligations).
     “Retainage” shall mean the portion of each Loan Advance retained by
Administrative Agent in accordance with Section 5.2 of this Agreement.
     “Signing Entity” shall mean any entity (other than Borrower itself) that
appears in the signature block of Borrower in any Loan Document, if any.
     “State” shall mean the applicable state in which the applicable Real
Property is located.
     “Subcontractor” shall mean any person or entity having a contract with
Contractor or any Subcontractor for the construction, equipping or supplying by
such Subcontractor of any portion of the Project.
     “Subcontracts” shall mean all subcontracts now or hereafter entered into by
the Contractor or Borrower for the construction of any of the Improvements or
the installation of any of the Personal Property or the performance of any other
aspect of the Work, together with all sub-subcontracts, material or equipment
purchase orders, equipment leases and other agreements entered into by the
Contractor, any Subcontractor or any other party supplying labor or materials in
connection with the Work.

29



--------------------------------------------------------------------------------



 



     “Survey” shall mean the plat of survey of the Real Property as described in
Section 4.2 of this Agreement.
     “Taking” has the meaning ascribed to such term in Section 10.10 of this
Agreement.
     “Taxes” has the meaning ascribed to such term in Section 3.8 of this
Agreement.
     “Tenant” shall mean each tenant hereafter occupying space at the Real
Property pursuant to a Lease.
     “Title Company” shall mean Chicago Title Insurance Company.
     “Title Policy” shall mean each title insurance policy described in
Section 4.4 of this Agreement.
     “Treasury Rate” shall mean the yield (converted as necessary to an annual
interest rate) on the United States Treasury Security (as hereinafter defined)
having a maturity date closest to ten (10) years from the Determination Date as
displayed in the Bloomberg Financial Markets system at approximately 8:00 a.m.
Chicago, Illinois time on the second (2nd) Business Day preceding the
Determination Date, provided, however, if the Bloomberg Financial Markets system
is no longer available, Administrative Agent, in its sole discretion, shall
designate another daily financial or governmental news service or publication of
national circulation to be used to determine such yield and/or such spread. As
used herein “United States Treasury Security” shall mean any actively traded
United States Treasury bond, bill or note, and if more than one issue of United
States Treasury Security is scheduled to mature on or about ten (10) years from
the Determination Date then to the extent possible, the United States Treasury
Security maturing closest and prior to the tenth (10th) anniversary of the
Determination Date will be chosen as the basis of the yield.
     “Type” shall mean with respect to any Loan, refers to whether such Loan is
a LIBOR Loan or Base Rate Loan.
     “Unmatured Default” shall mean an event or circumstance that with the
giving of notice, the passage of time, or both, would constitute an Event of
Default.
     “Work” shall mean the performance of all work to be performed and the
supplying of all materials to be supplied in connection with the building,
furnishing, fixturing and equipping of any Project, all in accordance with the
provisions of this Agreement and with the applicable Plans and Specifications,
the applicable Budget and the other documentation approved by Lender.
SECTION 3.
LOAN TERMS
     3.1 Commitments, Loans and Notes.
     (a) Generally. Subject to the terms and conditions hereof, each Lender
severally and not jointly agrees to make Loans to Borrower in an aggregate
principal

30



--------------------------------------------------------------------------------



 



amount at any one time outstanding up to, but not exceeding, the amount of such
Lender’s Commitment less the Letter of Credit Obligations; provided that, the
Lenders shall not be required to disburse any Loan Advances at any time that a
Project Tranche is not In Balance or if the requested disbursement would cause a
Project Tranche to not be In Balance. Borrower shall request and Lenders shall
be required to make, subject to the terms and conditions provided herein,
disbursements of the Loan not more frequently than once each calendar month
(except that for up to three (3) months during the period prior to the
Construction Completion Date, Borrower may submit twice monthly disbursements of
the Loan). Administrative Agent, on account of the Lenders, may at any time take
such action as it deems appropriate to verify that the conditions precedent to
each disbursement have been satisfied, including, without limitation,
verification of any amounts due under the Construction Contract or any
Subcontract. Borrower agrees to cooperate with Administrative Agent in any such
action. If in the course of any such verification, any amount shown on any
contract or Subcontract entered into for the performance of any portion of the
Work, or any application for payment, sworn statement or waiver of lien is
subject to a possible discrepancy, Borrower shall resolve such discrepancy to
Administrative Agent’s satisfaction prior to any disbursements being made.
Borrower hereby authorizes Administrative Agent to make Loan Advances directly
to itself or the Lenders, as applicable, for payment and reimbursement of all
Loan Expenses incurred by the Lenders and Administrative Agent in connection
with the Loans if Borrower has failed to pay such Loan Expenses as required
hereunder. Notwithstanding anything to the contrary contained herein, upon the
date upon which the requirements set forth in Section 5.6 have been satisfied as
to each Project and the final Retainage for each Project has been released by
the Administrative Agent, any remaining Commitments shall reduce to zero (0).
     (b) Intentionally Omitted.
     (c) Notes. The Loans made by each Lender shall be evidenced by certain
Promissory Notes of Borrower, each substantially in the form of Exhibit B
hereto, with appropriate insertions therein as to payee, date and principal
amount, payable to the order of such Lender. The date, amount and type of each
advance and payment or prepayment of principal with respect thereto, each
Continuation thereof, and, in the case of LIBOR Rate Loans, the length of each
Interest Period with respect thereto, shall be recorded by each Lender on its
books and (prior to any transfer of its Note or, at the discretion of each
Lender, at any other time) endorsed by each Lender, on the schedules annexed to
and constituting a part of its Note. Each such recordation, to the extent
consistent with the determination of Administrative Agent, shall constitute
prima facie evidence of the accuracy of the information so recorded in the
absence of manifest error. The Note of each Lender shall (i) be dated the date
hereof or, if a Lender’s interest is hereafter assigned, the effective date of
such assignment, (ii) be stated to mature on the Maturity Date, and
(iii) provide for the payment of principal and interest in accordance with
Section 3.3 hereof.
     (d) Commitments Several. The failure of any Lender to make a requested Loan
on any date shall not relieve any other Lender of its obligation (if any) to
make a

31



--------------------------------------------------------------------------------



 



Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make any Loan to be made by such other Lender.
     (e) Fees. Lenders have fully earned a non-refundable arrangement fee in the
amount set forth in the Fee Letter and a non-refundable upfront fee in the
amount set forth in the Fee Letter.
     (f) Letters of Credit. The Commitments may be used for the issuance of
Letters of Credit in accordance with the terms of and to the extent set forth in
Exhibit G attached hereto.
     (g) Tranche Amounts. The Loans shall consist of four (4) tranches. The
first tranche (“Ames Tranche”) shall be in the amount of up to Twelve Million
Eight Hundred Forty-Six Thousand Three Hundred Thirty-Seven Dollars
($12,846,337.00) and shall be disbursed to Ames Borrower in accordance with the
Ames Budget and the terms and conditions set forth herein. In no event shall the
Lenders be obligated to fund more than the Ames Tranche for Work to be done in
connection with the Ames Project. The second tranche (“Clarksville Tranche”)
shall be in the amount of up to Twelve Million Seven Hundred Twenty-One Thousand
Five Hundred Fourteen Dollars ($12,721,514.00) and shall be disbursed to
Clarksville Borrower in accordance with the Clarksville Budget and the terms and
conditions set forth herein. In no event shall the Lenders be obligated to fund
more than the Clarksville Tranche for Work to be done in connection with the
Clarksville Project. The third tranche (“Fort Collins Tranche”) shall be in the
amount of up to Fifteen Million Two Hundred Twenty-Seven Thousand Eight Hundred
Seventy-Five Dollars ($15,227,875.00) and shall be disbursed to Fort Collins
Borrower in accordance with the Fort Collins Budget and the terms and conditions
set forth herein. In no event shall the Lenders be obligated to fund more than
the Fort Collins Tranche for Work to be done in connection with the Fort Collins
Project. The fourth tranche (“Fort Wayne Tranche”; together with Ames Tranche,
Clarksville Tranche, and Fort Collins Tranche, each individually and
collectively a “Project Tranche”) shall be in the amount of up to Eleven Million
Nine Hundred Fifty-Five Thousand Three Hundred Ninety-Seven Dollars
($11,955,397.00) and shall be disbursed to Fort Wayne Borrower in accordance
with the Fort Wayne Budget and the terms and conditions set forth herein. In no
event shall the Lenders be obligated to fund more than the Fort Wayne Tranche
for Work to be done in connection with the Fort Wayne Project.
Notwithstanding anything to the contrary contained herein, Borrower shall,
subject to Administrative Agent’s reasonable approval, including, without
limitation, the review of the Consultant at Borrower’s sole cost and expenses,
have the right to reallocate an aggregate amount of up to Five Hundred Thousand
Dollars ($500,000.00) from one Project Tranche to one or more Project Tranches,
provided however, any such reallocation shall not increase the Commitments or
the aggregate amount of the Loans.
     3.2 Interest Rates, Late Charges.

32



--------------------------------------------------------------------------------



 



     (a) Interest Rate. Borrower promises to pay to Administrative Agent, for
the account of each Lender, interest on the unpaid principal amount of each Loan
made by such Lender for the period from and including the date of the making of
such Loan, to (but excluding) the date such Loan shall be paid in full, at the
Adjusted LIBOR Rate for such Loan for the Interest Period therefor, subject to
Section 3.2(b), Section 3.9(a), Section 3.9(b) and Section 3.9(c) hereof.
     (b) Default Rate. Upon the occurrence of an Event of Default under this
Agreement or any of the other Loan Documents, and after the Maturity Date or
following the acceleration of the maturity of the Loans, Administrative Agent,
at its option, may, if permitted under Applicable Law, do one or both of the
following: (a) increase the rate of interest on the Principal Balance and any
other amounts then owing by Borrower to Administrative Agent or Lenders to the
Default Rate until paid in full and (b) add any unpaid accrued interest to
principal and such sum shall bear interest therefrom until paid in full at the
Default Rate.
     (c) Late Charge. If any payment under this Agreement or any other Loan
Document is not made within five (5) days after such payment is due (except for
any principal payment due on the Maturity Date), then, in addition to the
payment of the amount so due, Borrower shall pay to Administrative Agent for the
account of Lenders a “late charge” equal to five percent (5.0%) of the amount of
that payment. This late charge may be assessed without notice, shall be
immediately due and payable and shall be in addition to all other rights and
remedies available to Administrative Agent. Borrower agrees that the damages to
be sustained by the Lenders for the detriment caused by any late payment are
extremely difficult and impractical to ascertain, and that the amount of five
cents ($0.05) for each one dollar due is a reasonable estimate of such damages,
does not constitute interest, and is not a penalty.
     (d) Number of Interest Periods. There may be no more than four
(4) different Interest Periods for LIBOR Rate Loans outstanding at the same
time.
     (e) Computations. Unless otherwise expressly set forth herein, any accrued
interest on any Loan, any fees or any other Obligations due hereunder shall be
computed on the basis of a year of three hundred sixty (360) days and the actual
number of days elapsed.
     (f) Initial Interest Period. Borrower shall select an Interest Period for
each LIBOR Rate Loan not later than 11:00 a.m. on the second (2nd) Business Day
prior to the proposed commencement of such LIBOR Rate Loan. Such notice by
Borrower of its selection shall be by telephone or telecopy, confirmed
immediately in writing if by telephone, in the form of a written notice of its
selection, specifying (i) the proposed date of such proposed commencement of
such LIBOR Rate Loan, and (ii) the duration of the selected Interest Period, all
of which shall be specified in such manner as is necessary to comply with all
limitations on Loans outstanding hereunder. Each notice of its selection shall
be irrevocable by and binding on Borrower once given. Promptly after receipt of
a notice of its selection, Administrative Agent shall notify each applicable
Lender by telecopy, or other similar form of transmission, of the proposed

33



--------------------------------------------------------------------------------



 



selection. If Borrower fails to timely select such Interest Period as aforesaid,
the Interest Period shall be a one-month Interest Period.
     (g) Continuation. So long as no Unmatured Default or Event of Default shall
have occurred and be continuing, Borrower shall maintain such LIBOR Rate Loan as
a LIBOR Rate Loan by selecting a new Interest Period for such LIBOR Rate Loan.
Each new Interest Period selected under this Section 3.2(g) shall commence on
the last day of the immediately preceding Interest Period. Each selection of a
new Interest Period shall be made by Borrower giving to Administrative Agent a
written notice of Continuation not later than 11:00 a.m. on the second (2nd)
Business Day prior to the date of any such Continuation. Such notice by Borrower
of a Continuation shall be by telephone or telecopy, confirmed immediately in
writing if by telephone, in the form of a written notice of Continuation,
specifying (i) the proposed date of such Continuation, (ii) the LIBOR Rate Loans
subject to such Continuation and (iii) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each notice of Continuation
shall be irrevocable by and binding on Borrower once given. Promptly after
receipt of a notice of Continuation, Administrative Agent shall notify each
applicable Lender by telecopy, or other similar form of transmission, of the
proposed Continuation. If Borrower shall fail to select in a timely manner a new
Interest Period for any such LIBOR Rate Loan in accordance with this
Section 3.2(g), such Loan will automatically, on the last day of the current
Interest Period therefor, continue as a LIBOR Rate Loan with the Interest Period
previously selected by Borrower for such Loan. If an Unmatured Default or Event
of Default shall have occurred and be continuing, such LIBOR Rate Loan will
automatically, on the last day of the current Interest Period therefor, continue
as a LIBOR Rate Loan with a one-month Interest Period.
     (h) Usury. In no event shall the amount of interest due or payable on the
Loans or other Obligations exceed the maximum rate of interest allowed by
Applicable Law and, if any such payment is paid by Borrower or received by any
Lender, then such excess sum shall be credited as a payment of principal, unless
Borrower shall notify the respective Lender in writing that Borrower elects to
have such excess sum returned to it forthwith. It is the express intent of the
parties hereto that Borrower not pay and the Lenders not receive, directly or
indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by Borrower under Applicable Law. Borrower agrees to the effective
rate of interest provided herein plus any additional rate of interest resulting
from any other charges in the nature of interest paid or to be paid by Borrower
in connection with the Notes or this Agreement.
     (i) Agreement Regarding Interest and Charges. The parties hereto hereby
agree and stipulate that the only charge imposed upon Borrower for the use of
money in connection with this Agreement is and shall be the interest
specifically described in Section 3.2(a) and Section 3.3(a). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, arrangement fees, amendment fees, up-front fees, commitment
fees, facility fees, unused fee, exit fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges,

34



--------------------------------------------------------------------------------



 



funding or “breakage” charges, increased cost charges, attorneys’ fees and
reimbursement for costs and expenses paid by Administrative Agent or any Lender
to third parties or for damages incurred by Administrative Agent or any Lender,
or any other similar amounts are charges made to compensate Administrative Agent
or any such Lender for underwriting or administrative services and costs or
losses performed or incurred, and to be performed or incurred, by Administrative
Agent and the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money. Any use by Borrower
of certificates of deposit issued by any Lender or other accounts maintained
with any Lender has been and shall be voluntary on the part of Borrower. All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.
     3.3 Payments.
     (a) Payments of Interest. Commencing January 1, 2011 and on the first (1st)
day of each calendar month thereafter, Borrower shall pay accrued interest on
each Loan in arrears. In addition, upon the payment, prepayment or Continuation
of such Loan, Borrower shall pay accrued interest on the principal amount so
paid, prepaid, or Continued. Interest payable at the Default Rate shall be
payable from time to time on demand. Promptly after the determination of any
interest rate provided for herein or any change therein, Administrative Agent
shall give notice thereof to the Lenders to which such interest is payable and
to Borrower. All determinations by Administrative Agent of an interest rate
hereunder shall be conclusive and binding on the Lenders and Borrower for all
purposes, absent manifest error (that is an obvious mathematical error).
     (b) Principal Payments. In addition to the interest payments required to be
made pursuant to Section 3.3(a) above, commencing on November 1, 2012 and on the
first day of each month thereafter through and including the month in which the
Maturity Date occurs, Borrower shall make monthly payments of principal in the
amounts set forth on Schedule 3.3(b) attached hereto and incorporated herein.
     (c) Repayment of Loans. Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Loans, together
with all other amounts then outstanding under this Agreement, on the Maturity
Date.
     3.4 Prepayments.
     (a) Optional. Subject to Section 3.9(d), Borrower may prepay any Loan at
any time without premium or penalty. Borrower shall give Administrative Agent at
least ten (10) days prior written notice of the prepayment of any Loan.
Prepayments shall be accompanied by the payment of all accrued interest on the
amount so prepaid and, in the case of prepayments of each LIBOR Rate Loan, by
the amounts set forth in Section 3.9(a)(i) and Section 3.9(d).
     (b) Mandatory. If at any time the aggregate principal amount of all
outstanding Loans, exceeds the amount of the total Commitment in effect at such
time,

35



--------------------------------------------------------------------------------



 



Borrower shall immediately pay to Administrative Agent for the accounts of the
Lenders the amount of such excess. Such payment shall be applied by
Administrative Agent to pay all amounts of principal outstanding on the Loans.
If Borrower is required to pay any outstanding LIBOR Rate Loans by reason of
this Section 3.4(b) prior to the end of the applicable Interest Period therefor,
Borrower shall pay all amounts due under Section 3.9(d).
     (c) Out of Balance Payments. If Administrative Agent deems any Project
Tranche to not be In Balance, Borrower shall, within five (5) Business Days
after written request by Administrative Agent, deposit into an account
maintained by Administrative Agent (and hereby pledged to Administrative Agent
for the benefit of the Lenders as additional security for the Loans) an amount
equal to the amount Administrative Agent determines would be required to be
repaid in order for the applicable Project Tranche to be In Balance; provided
that if the Work for the applicable Project has been completed, Borrower shall
prepay the Loan rather than make such deposit. The sums thus deposited with
Administrative Agent will be disbursed by Administrative Agent to complete the
Work for the applicable Project prior to any further disbursement of any Loan
proceeds. No interest shall be payable to Borrower on the amounts so deposited
pursuant to this subparagraph. Notwithstanding anything to the contrary
contained in this Section 3.4(c), in the event that Borrower is required to
deposit and does actually deposit funds with Administrative Agent in order for a
Project Tranche to be In Balance and the applicable Project is thereafter
completed in accordance with the terms of Section 5.6(b) and subsequent savings
occur in the cost of the Work for such Project which, had they occurred prior to
the deposit required under this Section 3.4(c), the Project Tranche would have
been In Balance and no deposit would have been required, Borrower shall be
entitled to a reimbursement in the amount of such savings which were deposited
with the Administrative Agent in accordance with the terms of this Section
3.4(c).
     3.5 Extension of Maturity Date.
     (a) Extension Option. Borrower shall have the option (the “Extension
Option”) to extend the Initial Maturity Date to the Extended Maturity Date upon
satisfaction of the following conditions precedent which must be satisfied prior
to the Initial Maturity Date:
     (i) Extension Request. Borrower shall deliver written notice of such
request (the “Extension Request”) to Administrative Agent not earlier than the
date which is ninety (90) days prior to the Initial Maturity Date and not later
than the date which is sixty (60) days prior to the Initial Maturity Date;
     (ii) Payment of the Extension Fee. Borrower shall pay to Administrative
Agent an extension fee for such extension, in an amount equal to one half of one
percent (0.50%) of the Principal Balance as of the Initial Maturity Date;

36



--------------------------------------------------------------------------------



 



     (iii) No Default. On the date the Extension Request is submitted and on the
Initial Maturity Date, there shall exist no Unmatured Default or Event of
Default;
     (iv) DSCR. Based on a Determination Date of September 1, 2013, each Project
has achieved an Implied Debt Service Coverage Ratio of not less than 1.40 to
1.0. In order to evidence the satisfaction of such Implied Debt Service Coverage
Ratio, Borrower shall deliver to Administrative Agent, an executed Debt Service
Coverage Test for each Project on the form attached hereto as Exhibit I and
certified by the Borrower as true, correct and complete and as fairly and
accurately presenting the information contained therein. In the event this Debt
Service Coverage Ratio is not met, Borrower may satisfy this Debt Service
Coverage Ratio prior to the Initial Maturity Date by making a payment of
principal on the Loans in an amount sufficient to bring this Debt Service
Coverage Ratio into compliance, as determined by the Administrative Agent in its
sole discretion;
     (v) Completion of Project. At the time of the Extension Request, the
lien-free full completion of the Work and the construction of each of the
Improvements shall have been completed in a manner acceptable to Administrative
Agent acting in good faith, in accordance with the Loan Documents and each
Construction Schedule, and substantially in accordance with each of the Plans
and Specifications. For the purposes of this provision, the completion of the
Work and the construction of the Improvements shall be deemed to occur only at
such time as Administrative Agent has received the following (A) certificate of
completion from the Contractor attesting to final completion of the Work,
(B) final, unconditional certificates of occupancy for each Property, and
(C) construction date-down and interim mechanics’ lien endorsements to each
Title Policy;
     (vi) Financial Statements. Borrower shall have delivered current financial
statements regarding Borrower and the Payment and Completion Guarantor (dated
not earlier than ninety (90) days prior to the Extension Request) and all other
financial statements and other information as may be required under the Loan
Documents regarding Borrower, the Payment and Completion Guarantor and the
Property, shall have been submitted promptly to Administrative Agent, and there
shall not have occurred, in the opinion of Administrative Agent, any event or
condition which could constitute a Material Adverse Occurrence in the business
or financial condition of Borrower or any Guarantor or in the Property from that
which existed on the date of this Agreement;
     (vii) Costs and Expenses. Whether or not the extension becomes effective,
Borrower shall pay all out-of-pocket costs and expenses incurred by
Administrative Agent and the Lenders in connection with the proposed extension
(pre- and post-closing), including, without limitation, legal fees; all such
costs and expenses incurred up to the time of Administrative Agent’s written
agreement to the extension shall be due and payable prior to Administrative
Agent’s execution

37



--------------------------------------------------------------------------------



 



of that agreement (or if the proposed extension does not become effective, then
upon demand by Administrative Agent), and any future failure to pay such amounts
shall constitute an Event of Default under the Loan Documents;
     (viii) Guarantor’s Compliance Certificate. Borrower shall have delivered a
Guarantor’s Compliance Certificate as required in accordance with the terms of
the Payment and Completion Guaranty evidencing the Payment and Completion
Guarantor’s compliance with the Payment and Completion Guarantor’s financial
covenants set forth therein;
     (ix) Regulatory Requirements. All applicable regulatory requirements,
including appraisal requirements, shall have been satisfied with respect to the
extension; and
     (x) Additional Documents; Searches. Not later than the Initial Maturity
Date, (A) the extension shall have been documented to Administrative Agent’s
satisfaction by Borrower, each Guarantor, Administrative Agent, and all other
parties deemed necessary by Administrative Agent; and (B) Administrative Agent
shall have been provided with an updated title report and judgment and lien
searches, and appropriate title insurance endorsements shall have been issued as
required by Administrative Agent.
     3.6 Payments, Fees and Other General Provisions.
     (a) Payments by Borrower. Except to the extent otherwise provided herein,
all payments of principal, interest and other amounts to be made by Borrower
under this Agreement or any other Loan Document shall be made in Dollars, in
immediately available funds, without deduction, set-off or counterclaim, to
Administrative Agent at its Principal Office, not later than 11:00 a.m. on the
date on which such payment shall become due (each such payment made after such
time on such due date to be deemed to have been made on the next succeeding
Business Day). Subject to Section 3.6(b) and Section 3.6(d), Administrative
Agent on behalf of the Lenders, may (but shall not be obligated to) debit the
amount of any such payment which is not made by such time from any special or
general deposit account of Borrower with Administrative Agent. Borrower shall,
at the time of making each payment under this Agreement, specify to
Administrative Agent the amounts payable by Borrower hereunder to which such
payment is to be applied. Each payment received by Administrative Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender as provided by separate wiring instructions from such Lender no later
than one (1) Business Day after receipt. If Administrative Agent fails to pay
such amount to a Lender as provided in the previous sentence, Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall be payable for the period of such
extension. If a court of competent jurisdiction shall adjudge that any amount
received and distributed by Administrative Agent is to be repaid, each Person

38



--------------------------------------------------------------------------------



 



to whom any such distribution shall have been made shall either repay to
Administrative Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.
     (b) Pro Rata Treatment. Except to the extent otherwise provided herein: (i)
each borrowing from the Lenders under Section 3.1 shall be made from the
Lenders, each payment of the fees under Section 3.1(e) shall be made for the
account of the Lenders, pro rata according to the amounts of their respective
Commitments; (ii) each payment or prepayment of principal of Loans by Borrower
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them, provided that if
immediately prior to giving effect to any such payment in respect of any Loans
the outstanding principal amount of the Loans shall not be held by the Lenders
pro rata in accordance with their respective Commitments in effect at the time
such Loans were made, then such payment shall be applied to the Loans in such
manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Loans being held by the Lenders pro rata in accordance
with their respective Commitments; (iii) each payment of interest on Loans by
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amount of interest on such Loans then due and payable to the respective
Lenders; (iv) the making and Continuation of Loans of a particular Type (other
than Conversions provided for by Section 3.9(f)) shall be made pro rata among
the Lenders according to the amounts of their respective Commitments (in the
case of making of Loans) or their respective Loans (in the case of Continuations
of Loans) and the then current Interest Period for each Lender’s portion of each
Loan of such Type shall be coterminous; and (v) the Lenders’ participation in,
and payment obligations in respect of, Loans under Section 3.1, shall be in
accordance with their respective Commitments. All payments of principal,
interest, fees and other amounts in respect of the Loans shall be for the
account of the Lenders.
     (c) Advances by Administrative Agent. Unless Administrative Agent shall
have been notified by any Lender prior to the specified date of borrowing that
such Lender does not intend to make available to Administrative Agent the Loan
to be made by such Lender on such date, Administrative Agent may assume that
such Lender will make the proceeds of such Loan available to Administrative
Agent on the date of the requested borrowing and Administrative Agent may (but
shall not be obligated to), in reliance upon such assumption, make available to
Borrower the amount of such Loan to be provided by such Lender and such Lender
shall be liable to Administrative Agent for the amount of such advance. If such
Lender does not pay such corresponding amount upon Administrative Agent’s demand
therefor, Administrative Agent will promptly notify Borrower, and Borrower shall
promptly pay such corresponding amount to Administrative Agent. Administrative
Agent shall also be entitled to recover from the Lender or Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by Administrative Agent to
Borrower to the date such corresponding amount is recovered by Administrative
Agent at a per annum rate equal to (i) from Borrower at the applicable rate for
such Loan as provided in Section 3.2 or (ii) from a Lender at the

39



--------------------------------------------------------------------------------



 



Federal Funds Rate. Subject to the terms of this Agreement, Borrower does not
waive any claim that it may have against a Defaulting Lender.
     (d) Sharing of Payments, Etc. If a Lender shall obtain payment of any
principal of, or interest on, any Loan made by it to Borrower under this
Agreement, or shall obtain payment on any other Obligation owing by Borrower
through the exercise of any right of set-off, banker’s lien or counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by Borrower to a Lender not in accordance with the terms
of this Agreement and such payment should be distributed to some or all of the
Lenders pro rata in accordance with Section 3.6(b), such Lender shall promptly
purchase from the other applicable Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by such
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the applicable Lenders shall share the benefit of such payment (net
of any reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.6(b). To such
end, all the applicable Lenders shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if such payment
is rescinded or must otherwise be restored. Borrower agrees that any Lender so
purchasing a participation (or direct interest) in the Loans or other
Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of Borrower.
     (e) Several Obligations. No Lender shall be responsible for the failure of
any other Lender to make a Loan or to perform any other obligation to be made or
performed by such other Lender hereunder, and the failure of any Lender to make
a Loan or to perform any other obligation to be made or performed by it
hereunder shall not relieve the obligation of any other Lender to make any Loan
or to perform any other obligation to be made or performed by such other Lender.
     3.7 Defaulting Lenders.
     (a) Generally. If for any reason any Lender (a “Defaulting Lender”) shall
fail or refuse to perform any of its obligations under this Agreement or any
other Loan Document to which it is a party within the time period specified for
performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two (2) Business Days after notice
from Administrative Agent, then, in addition to the rights and remedies that may
be available to Administrative Agent, Borrower or Lenders under this Agreement
or Applicable Law, such Defaulting Lender’s right to participate in the
administration of the Loans, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of Administrative Agent or to be taken into

40



--------------------------------------------------------------------------------



 



account in the calculation of all of the Lenders or the Requisite Lenders, shall
be suspended during the pendency of such failure or refusal. If a Lender is a
Defaulting Lender because it has failed to make timely payment to Administrative
Agent of any amount required to be paid to Administrative Agent hereunder, in
addition to the other rights and remedies which Administrative Agent, Borrower
or Lenders may have under the immediately preceding provisions or otherwise,
Administrative Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document, and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by Administrative Agent in respect of a Defaulting Lender’s
Loans shall not be paid to such Defaulting Lender and shall be held uninvested
by Administrative Agent and either applied against the purchase price of such
Loans under Section 3.7(b) or paid to such Defaulting Lender upon the Defaulting
Lender’s curing of its default.
     (b) Purchase or Cancellation of Defaulting Lender’s Commitment. Promptly
after any Lender becomes a Delinquent Lender, Administrative Agent shall deliver
notice (“Default Notice”) of same to the other Lenders. Any Lender who is not a
Defaulting Lender shall have the right, but not the obligation, in its sole
discretion, to acquire all of a Defaulting Lender’s Commitment as set forth in
this Section 3.7(b). Any Lender desiring to exercise such right shall give
written notice (“Purchase Notice”) thereof to Administrative Agent, such
Defaulting Lender, the other Lenders and Borrower no sooner than two
(2) Business Days and not later than fifteen (15) Business Days after Lenders
receive the Default Notice and Defaulting Lender shall have an additional two
(2) Business Days after receipt of the Purchase Notice to cure its default prior
to Lender exercising such purchase right. If more than one Lender exercises such
right resulting in greater funds than are necessary, the amount funded by each
such Lender shall be reduced if necessary such that each purchasing Lender’s
amount funded is in proportion to the Commitments of the other Lenders
exercising such right (calculated without regard to the Commitments of the
Defaulting Lender and any other Lender who has not elected to fund). If after
such fifteenth (15th) Business Day, the Lenders have not elected to purchase all
of the Commitment of such Defaulting Lender and Defaulting Lender has not cured
its default, then Borrower may, by giving written notice thereof to
Administrative Agent, such Defaulting Lender and the other Lenders, either
(i) demand that such Defaulting Lender assign its Commitment to an Eligible
Assignee approved by Administrative Agent (such approval not to be unreasonably
withheld or delayed) subject to and in accordance with the provisions of
Section 10.11(c) for the purchase price provided for below or (ii) terminate the
Commitment of such Defaulting Lender, whereupon such Defaulting Lender shall no
longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents (except as expressly provided in this
Section 3.7(b)) provided that Defaulting Lender shall have an additional two
(2) Business Days after receipt of such termination notice from Borrower to cure
its default. No party

41



--------------------------------------------------------------------------------



 



hereto shall have any obligation whatsoever to initiate any such replacement or
to assist in finding an Eligible Assignee, nor shall Administrative Agent or any
Lender have any obligation whatsoever to fund any portion of the terminated
commitment. Upon any such purchase or assignment, the Defaulting Lender’s
interest in the Loans and its rights hereunder (but not its liability in respect
thereof or under the Loan Documents or this Agreement to the extent the same
relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement and, notwithstanding Section 10.11(c), shall
pay to Administrative Agent an assignment fee in the amount of Three Thousand
Five Hundred Dollars ($3,500.00). The purchase price for the Commitment of a
Defaulting Lender shall be equal to the amount of the Principal Balance of the
Loans outstanding and owed by Borrower to the Defaulting Lender. Prior to
payment of such purchase price to a Defaulting Lender, Administrative Agent
shall (i) be entitled to retain any amount from the purchase price that is due
Administrative Agent from such Defaulting Lender hereunder and (ii) apply
against such purchase price (as a credit to the purchaser) any amounts retained
by Administrative Agent that Administrative Agent shall pay to such Defaulting
Lender upon the closing of the purchase. The Defaulting Lender shall be entitled
to receive amounts owed to it by Borrower under the Loan Documents which accrued
prior to the date of the default by the Defaulting Lender, to the extent the
same are received by Administrative Agent from or on behalf of Borrower. There
shall be no recourse against any Lender or Administrative Agent for the payment
of such sums except to the extent of the receipt of payments from any other
party or in respect of the Loans.
     3.8 Taxes.
     (a) Taxes Generally. All payments by Borrower of principal of, and interest
on, the Loans shall be made free and clear of and without deduction for any
present or future excise, stamp or other taxes, fees, duties, levies, imposts,
charges, deductions, withholdings or other charges of any nature whatsoever
imposed by any taxing authority, but excluding (x) franchise taxes, and (y) any
taxes imposed on or measured by any Lender’s assets, net income, receipts or
branch profits (such non-excluded items being collectively called “Taxes”). If
any withholding or deduction from any payment to be made by Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then
Borrower will:
     (i) pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;
     (ii) promptly forward to Administrative Agent an official receipt or other
documentation satisfactory to Administrative Agent evidencing such payment to
such Governmental Authority; and
     (iii) pay to Administrative Agent for its account or the account of the
applicable Lender, as the case may be, such additional amount or amounts as is

42



--------------------------------------------------------------------------------



 



necessary to ensure that the net amount actually received by Administrative
Agent or such Lender will equal the full amount that Administrative Agent or
such Lender would have received had no such withholding or deduction been
required.
     (b) Tax Indemnification. If Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to Administrative Agent,
for its account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, Borrower shall
indemnify Administrative Agent and the Lenders for any incremental Taxes,
interest or penalties that may become payable by Administrative Agent or any
Lender as a result of any such failure. For purposes of this Section 3.8(b), a
distribution hereunder by Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by Borrower.
     (c) Tax Forms. Prior to the date that any Lender or Participant organized
under the laws of a jurisdiction outside the United States of America becomes a
party hereto, such Person shall deliver to Borrower and Administrative Agent
(but only so long as such Lender or Participant is or remains lawfully able to
do so) such certificates, documents or other evidence, as required by the
Internal Revenue Code or Treasury Regulations issued pursuant thereto, properly
completed, currently effective and duly executed by such Lender or Participant
indicating whether payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax or (ii) not subject to
United States Federal withholding tax under the Internal Revenue Code because
such payment is either effectively connected with the conduct by such Lender or
Participant of a trade or business in the United States or totally exempt from
United States Federal withholding tax by reason of the application of the
provisions of a treaty to which the United States is a party or such Lender is
otherwise wholly exempt; provided that nothing herein (including, without
limitation, the failure or inability to provide any of such certificates,
documents or other evidence) shall relieve Borrower of its obligations under
this Section 3.8. In addition, any such Lender or Participant shall deliver to
Borrower and Administrative Agent (but only so long as such Lender or
Participant is or remains lawfully able to do so) further copies of any such
certificate, document or other evidence on or before the date that any such
certificate, document or other evidence expires or becomes obsolete.
     3.9 Yield Protection, etc.
     (a) Additional Costs; Capital Adequacy.
     (i) Additional Costs. Borrower shall promptly pay to Administrative Agent
for the account of a Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it reasonably determines are attributable to its making or
maintaining of any LIBOR Rate Loans or its obligation to make any LIBOR Rate
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect

43



--------------------------------------------------------------------------------



 



of its Loans or its Commitment (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such Loans or its Commitment (other than taxes which are
excluded from the definition of Taxes pursuant to the first sentence of
Section 3.8(a)); or (ii) imposes or modifies any reserve, special deposit or
similar requirements (other than Regulation D of the Board of Governors of the
Federal Reserve System or other reserve requirement to the extent utilized in
the determination of the Adjusted LIBOR Rate for such Loan) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, such Lender, or any commitment of such Lender (including,
without limitation, the Commitments of such Lender hereunder); or (iii) has or
would have the effect of reducing the rate of return on capital of such Lender
to a level below that which such Lender could have achieved but for such
Regulatory Change (taking into consideration such Lender’s policies with respect
to capital adequacy).
     (ii) Lender’s Suspension of LIBOR Rate Loans. Without limiting the effect
of the provisions of Section 3.8(a), if, by reason of any Regulatory Change, any
Lender either (i) incurs Additional Costs based on or measured by the excess
above a specified level of the amount of a category of deposits or other
liabilities of such Lender that includes deposits by reference to which the
interest rate on LIBOR Rate Loans is determined as provided in this Agreement or
a category of extensions of credit or other assets of such Lender that includes
LIBOR Rate Loans or (ii) becomes subject to restrictions on the amount of such a
category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to Borrower (with a copy to Administrative Agent), the
obligation of such Lender to make or Continue LIBOR Rate Loans hereunder shall
be suspended until such Regulatory Change ceases to be in effect (in which case
the provisions of Section 3.9(f) shall apply).
     (iii) Notification and Determination of Additional Costs. Each of
Administrative Agent and each Lender agrees to notify Borrower of any event
occurring after the date of this Agreement entitling Administrative Agent or
such Lender to compensation under any of the preceding subsections of this
Section 3.9(a) as promptly as practicable; provided, however, the failure of
Administrative Agent or any Lender to give such notice shall not release
Borrower from any of its obligations hereunder; provided, however, that
notwithstanding the foregoing provisions of this Section 3.9(a), Administrative
Agent or a Lender, as the case may be, shall not be entitled to compensation for
any such amount relating to any period ending more than six (6) months prior to
the date that Administrative Agent or such Lender, as applicable, first notifies
Borrower in writing thereof. Administrative Agent and or such Lender agrees to
furnish to Borrower a certificate setting forth the basis and amount of each
request by Administrative Agent or such Lender for compensation under this
Section 3.9(a). Absent manifest error (that is an obvious mathematical error),
determinations by Administrative Agent or any Lender of the effect of any

44



--------------------------------------------------------------------------------



 



Regulatory Change shall be conclusive, provided that such determinations are
made on a reasonable basis and in good faith.
     (b) Suspension of LIBOR Rate Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any Adjusted LIBOR Rate
for any Interest Period:
     (i) Administrative Agent reasonably determines (which determination shall
be conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Adjusted LIBOR
Rate for such Interest Period, or
     (ii) Administrative Agent reasonably determines (which determination shall
be conclusive) that the Adjusted LIBOR Rate as determined by Administrative
Agent will not adequately and fairly reflect the cost to the Lenders of making
or maintaining LIBOR Rate Loans for such Interest Period;
then Administrative Agent shall give Borrower and each Lender prompt notice
thereof and, so long as such condition remains in effect, the Lenders shall be
under no obligation to, and shall not, make additional LIBOR Rate Loans or
Continue LIBOR Rate Loans and Borrower shall, on the last day of each current
Interest Period for each outstanding LIBOR Rate Loan, either repay such Loan or
Convert such Loan into a Base Rate Loan.
     (c) Illegality. Notwithstanding any other provision of this Agreement, if
it becomes unlawful for any Lender to honor its obligation to make or maintain
LIBOR Rate Loans hereunder, then such Lender shall promptly notify Borrower
thereof (with a copy to Administrative Agent) and such Lender’s obligation to
make or Continue Loans of any other Type into, LIBOR Rate Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Rate
Loans (in which case the provisions of Section 3.9(f) shall be applicable).
     (d) Compensation. Borrower shall pay to Administrative Agent for the
account of each Lender, upon the request of such Lender through Administrative
Agent, such amount or amounts as shall be sufficient (in the reasonable opinion
of such Lender) to compensate it for any loss, cost or expense that such Lender
determines is attributable to:
     (i) any payment or prepayment (whether mandatory or optional) of a LIBOR
Rate Loan, or Conversion of a LIBOR Rate Loan, made by such Lender for any
reason (including, without limitation, acceleration) on a date other than the
last day of the Interest Period for such Loan; or
     (ii) any failure by Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Section
5.1 to be satisfied) to borrow a LIBOR Rate Loan from such Lender on the date
for such borrowing, or Continue a LIBOR Rate Loan on the requested date of such
Continuation.

45



--------------------------------------------------------------------------------



 



Upon Borrower’s request, any Lender requesting compensation under this Section
3.9(d) shall provide Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Each Lender may use any reasonable averaging and attribution methods generally
applied by such Lender and may include, without limitation, administrative costs
as a component of such loss, cost or expense. Absent manifest error,
determinations by any Lender in any such statement shall be conclusive, provided
that such determinations are made on a reasonable basis and in good faith.
     (e) Affected Lenders. If (i) a Lender requests compensation pursuant to
Section 3.8 or Section 3.9(a), and the Requisite Lenders are not also doing the
same, or (ii) the obligation of any Lender to make LIBOR Rate Loans or to
Continue LIBOR Rate Loans shall be suspended pursuant to Section 3.9(a)(ii) or
Section 3.9(c), but the obligation of the Requisite Lenders shall not have been
suspended under such Sections, then, so long as there does not then exist any
Unmatured Default or Event of Default, Borrower, within thirty (30) days of such
request for compensation or suspension, as applicable, may either (x) demand
that each Lender consent to the assignment of the Loans of such Lender (the
“Affected Lender”) to an Eligible Assignee, and upon such demand the Affected
Lender shall promptly, assign its Commitments to an Eligible Assignee subject to
and in accordance with the provisions of Section 10.11(c) for a purchase price
equal to the aggregate principal balance of Loans then owing to the Affected
Lender plus any accrued but unpaid interest thereon and accrued but unpaid fees
owing to the Affected Lender, or (y) pay to the Affected Lender the aggregate
principal balance of Loans then owing to the Affected Lender plus any accrued
but unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, whereupon the Affected Lender shall no longer be a party hereto or have
any rights or obligations hereunder or under any of the other Loan Documents.
Each of Administrative Agent and the Affected Lender shall reasonably cooperate
in effectuating the replacement of such Affected Lender under this
Section 3.9(e), but at no time shall Administrative Agent, such Affected Lender
nor any other Lender be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. The exercise by
Borrower of its rights under this Section 3.9(e) shall be at Borrower’s sole
cost and expense and at no cost or expense to Administrative Agent, the Affected
Lender or any of the other Lenders. The terms of this Section 3.9(e) shall not
in any way limit Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to Section 3.8,
Section 3.9(a) or Section 3.9(d).
     (f) Treatment of Affected Loans. If the obligation of any Lender to make
LIBOR Rate Loans or to Continue LIBOR Rate Loans shall be suspended pursuant to
Section 3.9(a)(ii), Section 3.9(b) or Section 3.9(c), then such Lender’s LIBOR
Rate Loans shall be automatically Converted into Base Rate Loans on the last
day(s) of the then current Interest Period(s) for LIBOR Rate Loans (or, in the
case of a Conversion required by Section 3.9(a)(ii) or Section 3.9(c), on such
earlier date as such Lender may specify to Borrower with a copy to
Administrative Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.9(a) or Section 3.9(c) that
gave rise to such Conversion no longer exist:

46



--------------------------------------------------------------------------------



 



     (i) to the extent that such Lender’s LIBOR Rate Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Rate Loans shall be applied instead to its Base
Rate Loans; and
     (ii) all Loans that would otherwise be made or Continued by such Lender as
LIBOR Rate Loans shall be made or Continued instead as Base Rate Loans.
If such Lender gives notice to Borrower (with a copy to Administrative Agent)
that the circumstances specified in Section 3.9(a) or Section 3.9(c) that gave
rise to the Conversion of such Lender’s LIBOR Rate Loans pursuant to this
Section 3.9(f) no longer exist (which such Lender agrees to do promptly upon
such circumstances ceasing to exist) at a time when LIBOR Rate Loans made by
other Lenders are outstanding, then such Lender’s Loans that are Base Rate Loans
shall be automatically Converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding LIBOR Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding LIBOR Rate Loans and by such Lender are held pro rata (as to principal
amounts, Types and Interest Periods) in accordance with their respective
Commitments.
     (g) Change of Lending Office. Each Lender agrees that it will use
reasonable efforts to designate an alternate Lending Office with respect to any
of its Loans affected by the matters or circumstances described in Section 3.8,
Section 3.9(a) or Section 3.9(c) to reduce the liability of Borrower or avoid
the results provided thereunder, so long as such designation is not
disadvantageous to such Lender as determined by such Lender in its sole
discretion, except that such Lender shall have no obligation to designate a
Lending Office located in the United States of America.
     (h) Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 3 shall be made as though such
Lender had actually funded LIBOR Rate Loans through the purchase of deposits in
the relevant market bearing interest at the rate applicable to such LIBOR Rate
Loans in an amount equal to the amount of the LIBOR Rate Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Rate Loans in any manner it sees fit and
the foregoing assumption shall be used only for calculation of amounts payable
under this Section 3.
     3.10 Regarding Partial Releases. Administrative Agent agrees that
Administrative Agent will provide Borrower with a partial release respecting any
Property (singly and collectively, a “Partial Release”), in form and substance
satisfactory to Administrative Agent, upon the satisfaction of the following
conditions, as determined solely by Administrative Agent:
     (a) Administrative Agent shall have received not less than sixty (60) days’
prior written notice of the estimated date of the proposed Partial Release;
     (b) There exists no Event of Default or Unmatured Default;

47



--------------------------------------------------------------------------------



 



     (c) Contemporaneously with such Partial Release, there shall be a sale of a
Project pursuant to a purchase and sale agreement or a refinancing of such
Property pursuant to a loan transaction; and
     (d) Administrative Agent shall have first received all of the following
with respect to the Property to be released:
     (i) a copy of the applicable purchase and sale agreement or loan
commitment, certified by Borrower to be a true and complete statement of the
terms of the sale or the refinance, as applicable, with respect thereto;
     (ii) payment in full of an amount equal to one hundred percent (100%) of
the funded amount of the Project Tranche for that Property (the “Release Price”)
in certified funds (or other good and sufficient funds satisfactory to
Administrative Agent in its sole discretion) which are immediately available to
Administrative Agent without any escrow or other condition, all as determined
solely by Administrative Agent; provided, however, that the amount of any
payment made in connection with the delivery of each Partial Release shall be in
addition to all amounts due and payable by Borrower as of the date that payment
thereof is made to Administrative Agent;
     (iii) if any, payment of Administrative Agent’s out-of-pocket reasonable
expenses, including the fees and expenses of counsel, in connection with each
Partial Release;
     (iv) a Debt Service Coverage Ratio Test for the remaining Property
evidencing the remaining Property’s compliance with the Debt Service Coverage
Ratio set forth in Section 7.34, if then applicable;
     (v) a Debt Service Coverage Ratio Test for each remaining Property
evidencing each remaining Property’s compliance with the Debt Service Coverage
Ratio set forth in Section 7.35; and
     (vi) such other documents, certificates, opinions or assurances as
Administrative Agent may reasonably request including, but not limited to, a
copy of the closing statement or other evidence of the purchase price or loan
amount satisfactory to Administrative Agent with respect to the Property to be
released under each Partial Release.
Amounts received by Administrative Agent pursuant to this Section 3.10 shall be
applied first to the payment of any unpaid costs and expenses, then to any
accrued and unpaid interest, then to the outstanding principal balance of the
Loans related to the applicable Project Tranche being released, and then to any
amounts due and owing under the Loan Documents. Administrative Agent shall only
provide a Partial Release in the ordinary course of business, only after
Administrative Agent has received payment in full of each applicable Release
Price.

48



--------------------------------------------------------------------------------



 



SECTION 4.
CONDITIONS TO LOAN OPENING DATE
     Prior to the Loan Opening Date, Borrower shall execute and/or deliver to
Administrative Agent the following documents and other items required to be
executed and/or delivered by Borrower, and shall cause to be executed and/or
delivered to Administrative Agent the following documents and other items
required to be executed and/or delivered by others, all of which documents and
other items shall contain such provisions as shall be required to conform to
this Agreement and otherwise shall be satisfactory in form and substance to
Administrative Agent:
     4.1 The Loan Documents. The Loan Documents.
     4.2 Survey. A plat of survey (“Survey”) of each Real Property made by a
land surveyor licensed in the applicable State, showing:
     (a) improvements on the Land;
     (b) the location (and recording numbers, to the extent recorded) of all
visible or recorded easements (including appurtenant easements), water courses,
drains, sewers, public and private roads (including the names and widths thereof
and recording numbers for the dedications thereof), other rights of way, and
curb cuts, if any, within or serving the Real Property or to which the Real
Property is subject, and the proposed location of any such easements to be
granted; that the same are, and after construction of the Project and granting
of easements will be, unobstructed; and that all portions of the Project will
have direct access to dedicated public roads;
     (c) the location of the servient estate of any easements, if the Land is
the dominant estate thereunder;
     (d) the dimensions, boundaries and acreage or square footage of the Land;
     (e) that there are no encroachments onto the Land from improvements located
on adjoining property;
     (f) if visibly evident or plottable based on documents of record, the
location and course of all utility lines;
     (g) if the Real Property comprises more than one parcel, interior lines and
other data sufficient to insure contiguity; and
     (h) such additional information which may be reasonably required by
Administrative Agent or the Title Company.
     The Survey shall be made in accordance with (i) the 2005 survey standards
of the American Land Title Association and American Congress on Surveying and
Mapping including items 1, 2, 3, 4, 6, 7(a) and (b), 8, 9, 10, 11(a) and (b), of
Table A thereof and (ii) the laws of the State. To the extent that there is any
conflict or inconsistency among the Survey standards described above, the more
restrictive standard shall apply. The Survey shall be dated not more

49



--------------------------------------------------------------------------------



 



than sixty (60) days prior to the date of this Agreement, and shall bear a
proper certificate by the surveyor, which certificate shall recite compliance
with the laws and standards enumerated above, shall include the legal
description of the Land and shall run in favor of Borrower, Administrative Agent
on behalf of the Lenders, and the Title Company.
     4.3 Insurance. The certificates of insurance as provided in Exhibit H of
this Agreement.
     4.4 Title Policy. An ALTA 2006 Loan Policy of Title Insurance (the “Title
Policy”) for each Property issued by the Title Company and insuring, in the
aggregate, the full amount of the Notes, and insuring each Mortgage will be a
first priority lien upon the fee simple title to each Real Property to the
extent of advances of the Loan made by Lenders from time to time under this
Agreement, and in the case of the Fort Collins Project, the leasehold estate to
the Fort Collins Real Property, subject to no liens, claims, exceptions or
encumbrances except the Permitted Exceptions and containing the following
endorsements (to the extent available in the applicable State):
     (a) Modified ALTA Broad Form 3.1-06 Zoning Endorsement (in the form
modified for construction loans), including coverage for parking and for loading
docks and bays and deleting the marketability limitation, based upon the
completion of the Project in accordance with the Plans and Specifications;
     (b) Modified Comprehensive Endorsement (Endorsement 9.3-06) (in form
modified for construction loans);
     (c) Access Endorsement (ALTA Endorsement 17-06);
     (d) Survey Endorsement;
     (e) Tax Parcel Endorsement (ALTA Endorsement 18-06 or 18.1-06 as
applicable);
     (f) Contiguity Endorsement, if applicable (ALTA Endorsement 19-06);
     (g) Utility Facilities Endorsement;
     (h) Usury Endorsement;
     (i) Full mechanics lien coverage;
     (j) First Loss Endorsement;
     (k) Subdivision Endorsement;
     (l) Tie-In Endorsement;
     (m) Leasehold Endorsement for Fort Collins Real Property;

50



--------------------------------------------------------------------------------



 



     (n) Pending Disbursement (Future Advance) Endorsement (ALTA Endorsement
14-06); and
     (o) Such additional endorsements as may be reasonably required by Lender
based upon its review of the Title Policy and Survey.
     4.5 Title Documents. Copies of such documents, if any, as Borrower has
provided the Title Company in connection with the issuance and underwriting of
each Title Policy.
     4.6 Recorded Documents. Copies of all recorded documents described in each
Title Policy.
     4.7 Searches. Current Uniform Commercial Code, federal and state tax lien
and judgment searches, pending suit and litigation searches and bankruptcy court
filings searches covering Borrower and Guarantors and disclosing no matters
objectionable to Administrative Agent.
     4.8 Consents. The Architect’s Consent, the Engineer’s Consent, and the
Contractor’s Consent.
     4.9 Contracts. Copies of the Construction Contract, the Engineering
Contract and the Architectural Contract.
     4.10 Opinions. Opinion letters from legal counsel for Borrower and
Guarantors (which counsel must be approved by Administrative Agent with respect
to the issuance of such opinion), opining to the authority of said parties to
execute, deliver and perform their respective obligations under the Loan
Documents, to the validity and binding effect and enforceability of the Loan
Documents and to such other matters as Administrative Agent and its counsel
shall require.
     4.11 Geotechnical Reports. A soil test report prepared by a licensed soil
engineer approved by Administrative Agent and otherwise satisfactory in all
respects to Administrative Agent containing, among other things, boring logs and
the locations of all borings and confirming that no condition exists with
respect to each Land which would cause subsidence of any portion of any Land and
showing that no state of facts exists which would adversely affect the
completion of the Work in accordance with the applicable Plans and
Specifications or would require any costs with respect thereto not otherwise
provided for in the applicable Budget.
     4.12 Flood Hazards. Evidence that (a) no portion of any Real Property is
located in an area designated by the Secretary of Housing and Urban Development
as having special flood hazards, or if any portion of such Real Property is so
located and where any vertical portion of the Improvements will be constructed
thereon, evidence that flood insurance is in effect; and (b) no portion of any
Real Property where Improvements are contemplated is located in a federally,
state or locally designated wetland or other type of government protected area.
     4.13 Organizational Documents. Certified copies of (a) Borrower’s, each
Guarantor’s, and any Signing Entity’s (if applicable) articles of organization,
certificate of limited partnership or articles of incorporation, including all
amendments thereto; (b) the limited liability company

51



--------------------------------------------------------------------------------



 



agreement, limited partnership agreement, or bylaws of Borrower, each Guarantor,
and any Signing Entity, including all amendments thereto; and (c) such documents
as Administrative Agent deems appropriate evidencing the authority of Borrower,
Guarantor, and any Signing Entity (if applicable) to borrow the proceeds of the
Loan and execute and deliver this Agreement and the other Loan Documents.
     4.14 Environmental Report. Evidence that the environmental condition of the
Property is, and the environmental condition of the Land upon completion will
be, satisfactory to Administrative Agent. Such evidence shall include, but shall
not be limited to, a Phase I Environmental Audit certified to Borrower and
Administrative Agent, for the benefit of the Lenders, and setting forth other
appropriate environmental investigations of the Property and the areas
surrounding the Property. Such testing and investigation shall be performed by
an environmental professional acceptable to Administrative Agent in a manner
satisfactory to Administrative Agent.
     4.15 Commitment. Evidence that in no event shall the maximum aggregate
Commitment of the Lenders exceed the lesser of (i) Fifty-Two Million Seven
Hundred Fifty-One Thousand One Hundred Twenty-Three Dollars ($52,751,123.00);
(ii) a sixty percent (60.0%) loan-to-value ratio on an “as stabilized” basis of
the Project based upon an appraisal satisfactory to Administrative Agent; or
(iii) a sixty percent percent (60.0%) loan-to-cost ratio based upon the Project
Costs set forth in the Budget including, without limitation, sixty-three percent
(63%) of the “as-is” value or contract price of any Land.
     4.16 No Material Adverse Occurrences. Evidence that, as of the date of the
Loan Opening, there has been no Material Adverse Occurrence in the financial or
other projections for the Project, the physical condition of the Property or the
financial condition of Borrower or any Guarantor since the date of the most
recent financial statements or projections delivered to Administrative Agent or
the most recent inspections of the condition of the Property made by the
Consultant, as the case may be.
     4.17 Appraisal. An MAI appraisal satisfactory to Administrative Agent
prepared in accordance with the requirements of FIRREA by a licensed or
certified appraiser acceptable to Administrative Agent showing an appraised
value of the Property sufficient to satisfy a sixty percent (60.0%)
loan-to-value ratio on an “as stabilized” basis of the Property.
     4.18 Construction Schedule. Each Construction Schedule for each Project.
     4.19 Construction Escrow Agreement. The Construction Escrow Agreements.
     4.20 Material Subcontracts. At Administrative Agent’s request, copies of
all Material Subcontracts.
     4.21 Utilities. Evidence that all major utility services for each Project
are available at each Real Property and/or are available at the property lines
of each Real Property.
     4.22 Property Management Contract. A certified copy of each Property
Management Contract for each Property.

52



--------------------------------------------------------------------------------



 



     4.23 Form Leases. A certified copy of a form Lease for each Property, in
form and substance satisfactory to Administrative Agent.
     4.24 Fort Collins Ground Lease. A fully executed copy of the Fort Collins
Ground Lease.
     4.25 Fort Collins Ground Lease Estoppel. A fully executed copy of the Fort
Collins Ground Lease Estoppel in form and substance satisfactory to
Administrative Agent.
SECTION 5.
DISBURSEMENT OF THE LOAN
     5.1 Conditions Precedent in General. In addition to the other conditions
set forth herein, the obligation of Lenders to make the Initial Advance and each
subsequent Loan Advance under this Agreement shall be conditioned upon and
subject to the payment to Administrative Agent of all loan fees then owing from
Borrower to Administrative Agent and Lenders and to satisfaction of all of the
following conditions:
     (a) All representations and warranties contained in this Agreement and in
the other Loan Documents shall be true in all material respects on and as of the
date of such Loan Advance, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case, they are true
and correct as of such earlier date.
     (b) Borrower shall have performed all of its obligations under all Loan
Documents which are required to be performed on or prior to the date of such
Loan Advance.
     (c) Prior to the Initial Advance for each applicable Project Tranche, the
cash portion of the Equity Requirement for such Project shall have been
disbursed (or if the Loan Advance is the Initial Advance, shall be disbursed
simultaneously with such Initial Advance).
     (d) Both before and after giving effect to the Loan Advance, each Project
Tranche is In Balance.
     (e) There shall have been no Material Adverse Occurrence to Borrower or any
Guarantor since the Loan Opening Date, as reasonably determined by
Administrative Agent.
     (f) No Event of Default shall have occurred that has not been waived in
writing by the Requisite Lenders (or all Lenders if so required by
Section 10.12(d)), and no Unmatured Default shall then exist.
     (g) No litigation or proceedings are pending or threatened (including
proceedings under Title 11 of the United States Code) against Borrower, any
Guarantor, or any Project, which litigation or proceedings, in the reasonable
judgment of Administrative Agent, could constitute a Material Adverse
Occurrence.

53



--------------------------------------------------------------------------------



 



     (h) Prior to the Initial Advance of the Ames Tranche, Borrower shall
execute and/or deliver to Administrative Agent the following documents, which
documents shall contain such provisions as shall be required to conform to this
Agreement and otherwise shall be satisfactory in form and substance to
Administrative Agent:
     (i) A copy of the Ames Plans and Specifications, which have been approved
by Borrower and Administrative Agent and approved and stamped by the appropriate
governmental authorities, including detailed descriptions (with drawings and
specifications);
     (ii) A copy of the site plan of the Ames Land, in form and substance
satisfactory to Administrative Agent, showing the proposed location of each of
the Ames Improvements;
     (iii) A fully executed copy of a Rate Management Agreement which contains
terms and is in a form which is satisfactory to Administrative Agent;
     (iv) A fully executed Assignment of Rate Management Agreement, in form and
substance satisfactory to Administrative Agent;
     (v) On or prior to December 31, 2010, evidence satisfactory to
Administrative Agent that the Ames Condominium Declaration has been recorded
against the Ames Land;
     (vi) Simultaneous with the recording of the Ames Condominium Declaration, a
fully executed and recorded amendment to the Ames Mortgage, in form and
substance satisfactory to Administrative Agent, amending the legal description
of the Ames Mortgage to include the Condominium Units (the “Ames Mortgage
Amendment”);
     (vii) A date down endorsement, in form and substance satisfactory to
Administrative Agent, to the Title Policy issued in connection with the Ames
Mortgage which endorsement shall evidence the submission of the Ames Land to the
Ames Condominium Declaration, including, without limitation, an updated schedule
listing the Condominium Units as the insured parcel and adding the Ames Mortgage
Amendment as part of the insured security instrument;
     (viii) Evidence satisfactory to Administrative Agent that a separate tax
parcel has been issued for the Ames Land; and
     (ix) A tax parcel endorsement, in form and substance satisfactory to
Administrative Agent, to the Title Policy issued in connection with the Ames
Mortgage.
     (i) Prior to the Initial Advance of the Clarksville Tranche, Borrower shall
execute and/or deliver to Administrative Agent the following documents, which
documents shall contain such provisions as shall be required to conform to this

54



--------------------------------------------------------------------------------



 



Agreement and otherwise shall be satisfactory in form and substance to
Administrative Agent:
     (i) A copy of the Clarksville Plans and Specifications, which have been
approved by Borrower and Administrative Agent and approved and stamped by the
appropriate governmental authorities, including detailed descriptions (with
drawings and specifications);
     (ii) A copy of the site plan of the Clarksville Land, in form and substance
satisfactory to Administrative Agent, showing the proposed location of each of
the Clarksville Improvements;
     (iii) A fully executed copy of a Rate Management Agreement which contains
terms and is in a form which is satisfactory to Administrative Agent; and
     (iv) A fully executed Assignment of Rate Management Agreement, in form and
substance satisfactory to Administrative Agent.
     (j) Prior to the Initial Advance of the Fort Collins Tranche, Borrower
shall execute and/or deliver to Administrative Agent the following documents,
which documents shall contain such provisions as shall be required to conform to
this Agreement and otherwise shall be satisfactory in form and substance to
Administrative Agent:
     (i) A copy of the Fort Collins Plans and Specifications, which have been
approved by Borrower and Administrative Agent and approved and stamped by the
appropriate governmental authorities, including detailed descriptions (with
drawings and specifications);
     (ii) A copy of the site plan of the Fort Collins Land, in form and
substance satisfactory to Administrative Agent, showing the proposed location of
each of the Fort Collins Improvements;
     (iii) A fully executed copy of a Rate Management Agreement which contains
terms and is in a form which is satisfactory to Administrative Agent;
     (iv) A fully executed Assignment of Rate Management Agreement, in form and
substance satisfactory to Administrative Agent;
     (v) A recorded release, in form and substance satisfactory to
Administrative Agent, releasing that certain Real Estate Mortgage made by the
Ground Lessor in favor of Windtrail LLC dated May 29, 1996 and recorded against
the Fort Collins Land, as assigned to Bank One, Colorado, N.A., pursuant to that
certain Assignment of Deed of Trust or Mortgage dated September 11, 1997 (the
“Ground Lessor Mortgage”);
     (vi) A date down endorsement, in form and substance satisfactory to
Administrative Agent, to the Title Policy issued in connection with the Fort

55



--------------------------------------------------------------------------------



 



Collins Deed of Trust which endorsement shall evidence the deletion of the title
exception for the Ground Lessor Mortgage;
     (vii) Evidence that all major utility services for the Fort Collins Project
are available at the Fort Collins Real Property and/or are available at the
property lines of the Fort Collins Real Property;
     (viii) Evidence satisfactory to Administrative Agent that the Fort Collins
Plat has been recorded against the Fort Collins Land;
     (ix) Simultaneous with the recording of the Fort Collins Plat, a fully
executed and recorded amendment to the Fort Collins Deed of Trust, in form and
substance satisfactory to Administrative Agent, amending the legal description
of the Fort Collins Deed of Trust to replace the metes and bounds legal
description of Lots 1 and 2 and Outlot B with a platted lot description (the
“Fort Collins Deed of Trust Amendment”);
     (x) A date down endorsement, in form and substance satisfactory to
Administrative Agent, to the Title Policy issued in connection with the Fort
Collins Deed of Trust which endorsement shall evidence the recording of the Fort
Collins Plat, including, without limitation, an updated schedule listing Lots 1
and 2 and Outlot B as the insured parcel and adding the Fort Collins Deed of
Trust Amendment as part of the insured security instrument; and
     (xi) A subdivision endorsement, in form and substance satisfactory to
Administrative Agent, to the Title Policy issued in connection with the Fort
Collins Deed of Trust.
     (k) Prior to the Initial Advance of the Fort Wayne Tranche, Borrower shall
execute and/or deliver to Administrative Agent the following documents, which
documents shall contain such provisions as shall be required to conform to this
Agreement and otherwise shall be satisfactory in form and substance to
Administrative Agent:
     (i) A copy of the Fort Wayne Plans and Specifications, which have been
approved by Borrower and Administrative Agent and approved and stamped by the
appropriate governmental authorities, including detailed descriptions (with
drawings and specifications);
     (ii) A copy of the site plan of the Fort Wayne Land, in form and substance
satisfactory to Administrative Agent, showing the proposed location of each of
the Fort Wayne Improvements;
     (iii) A fully executed copy of a Rate Management Agreement which contains
terms and is in a form which is satisfactory to Administrative Agent; and
     (iv) A fully executed Assignment of Rate Management Agreement, in form and
substance satisfactory to Administrative Agent.

56



--------------------------------------------------------------------------------



 



     (l) Borrower shall have delivered to Administrative Agent a request for
disbursement in the form attached hereto as Exhibit F not more than ten
(10) days prior to the requested Loan Advance, specifying the Project for which
the disbursement is being made and the amount and mode of each Loan Advance in
detail and accompanied by the following, all in form and substance satisfactory
to Administrative Agent:
     (i) An owner’s sworn statement and disbursement request;
     (ii) An application for payment and sworn Contractor’s statement from
Contractor, and a statement of a duly authorized officer of Contractor that all
items of construction cost have been incorporated into the applicable Project in
accordance with the applicable Plans and Specifications, together with waivers
of lien with respect to the current disbursement and all previous disbursements
from the Contractor and all Subcontractors and materialmen to whom payment is to
be made, as are required by the Title Company as a condition to issuing the
mechanic’s lien endorsement described in Section 5.1(p);
     (iii) Invoices for all soft costs which are the subject of the Loan
Advance;
     (iv) Building and other applicable permits issued by the appropriate
governmental bodies for all Work for which a Loan Advance is requested; and
     (v) Such other documents, assignments, certificates and opinions as are
required by the Title Company, or as may be reasonably required by
Administrative Agent.
     (m) An inspection report of the Consultant certifying the percentages of
completion of the components of the Work for the applicable Project and setting
forth the amount authorized for disbursement and such other matters as
Administrative Agent may require (including compliance with the applicable Plans
and Specifications and the applicable Construction Schedule).
     (n) Subject to Force Majeure, no event, circumstance or condition exists or
has occurred which, in Administrative Agent’s sole judgment, could delay or
prevent the completion of the Work for the applicable Project by the
Construction Completion Date.
     (o) Administrative Agent shall be satisfied as to the continuing accuracy
of the applicable Budget.
     (p) Upon the disbursement of the Loan Advance, an endorsement to the
applicable Title Policy shall be issued by the Title Company, updating the same
to the date of such Loan Advance and increasing the amount of coverage
(including mechanics lien coverage) thereunder to the Principal Balance (taking
into account the then current Loan Advance), and insuring the lien of the
applicable Mortgage to be superior to all defects in title other than the
applicable Permitted Exceptions and other exceptions hereafter approved by
Administrative Agent in writing. No Loan Advance

57



--------------------------------------------------------------------------------



 



shall be made until Borrower furnishes Administrative Agent with a mechanic’s
lien endorsement for such advance.
     (q) If such Loan Advance is to be made in whole or in part for materials
purchased by Borrower but not yet installed or incorporated into the applicable
Project, (i) Administrative Agent shall be satisfied with the conditions under
which such materials are purchased and stored, (ii) the materials involved shall
have been delivered to the applicable Land or stored with a bonded warehouseman,
with satisfactory evidence of security, insurance both during storage and
transit and suitable storage, (iii) a copy of a bill of sale or other evidence
of title in Borrower, together with a copy of UCC searches against Borrower and
the warehouseman, if applicable, indicating no liens or claims which may affect
such materials shall have been delivered to Administrative Agent and
(iv) Borrower shall have provided Administrative Agent, any architect and any
applicable governmental agency or testing authority having jurisdiction over the
applicable Project with access to inspect, test or otherwise examine such stored
and unincorporated materials.
     (r) If requested by Administrative Agent, within thirty (30) days
subsequent to the completion of the foundations of any Project, the applicable
Survey shall be updated to show the location of such foundations, that such
foundations are within all applicable lot, side, rear and set-back lines; and
that there are no encroachments by the applicable Improvements over easements or
adjoining property.
     (s) Borrower has provided evidence that it has fully funded the applicable
Equity Requirements.
     5.2 Amount of Disbursements; Retainage. Subject to the other conditions and
limitations set forth herein, the amount of each disbursement shall be the
amount requested by Borrower; provided, however, that (a) Administrative Agent,
on behalf of the Lenders, shall have the right to retain ten percent (10%) of
each item of the applicable Project Costs pertaining to materials and labor
(other than (1) amounts requested for payment to suppliers of materials only who
have either fully delivered all materials or delivered such portion thereof
whereby it is reasonable and necessary to fully pay for such materials and
(2) soft cost amounts so long as any applicable provider delivers any and all
waiver or releases required to the extent that such provider has the right to
file liens against the applicable Land), provided, however, that from and after
such time as fifty percent (50%) of the applicable Project has been completed as
determined by the Administrative Agent, such retainage amount shall reduce to
five percent (5%), which Retainage shall be disbursed in accordance with the
provisions of Section 5.6, and (b) in no event shall Lenders be obligated to
disburse for any item an amount in excess of the amount allocated for such item
pursuant to the applicable Budget.
     5.3 Certifications, Representations and Warranties. Each request for a Loan
Advance by Borrower shall constitute (a) Borrower’s certification that the
representations and warranties contained in Section 6 below are true and correct
in all material respects as of the date of such request, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case, they are true and correct as of such earlier date, (b) Borrower’s
certification that Borrower is in compliance with the conditions contained in
this Section 5, and

58



--------------------------------------------------------------------------------



 



(c) Borrower’s representation and warranty to Lender, with respect to the Work,
materials and other items for which payment is requested that (i) such Work and
materials for which Loan proceeds were previously disbursed have been
incorporated into the applicable Project (or otherwise satisfy the terms and
conditions of Section 5.1(q) hereof), free and clear of liens, claims and
encumbrances, (ii) the value thereof is as estimated therein, (iii) such Work
and materials substantially conform to the applicable Plans and Specifications,
this Agreement and all Applicable Laws, and (iv) the requisitioned value of such
Work and materials and the amounts of all other items of cost for which payment
is requested by Borrower have theretofore been in fact paid for in cash by
Borrower or the same are then due and owing by Borrower and will in fact be paid
in cash by Borrower within ten (10) days after Borrower’s receipt of the
requested Loan Advance. Neither review nor approval by Administrative Agent of
requests for disbursement or any information contained therein or any other
information provided to Administrative Agent in accordance with the other
provisions of this Section 5 shall constitute the acceptance or approval by
Administrative Agent of any portion of the Work.
     5.4 Costs. For purposes of this Agreement (a) the cost of labor and
material (except stored and unincorporated materials) furnished for the Work
shall be deemed to be incurred by Borrower when the labor and material have been
incorporated into the applicable Project and the payment therefor is due and
payable, (b) the cost of stored and unincorporated materials shall be deemed to
be incurred by Borrower when such materials are purchased by Borrower, (c) the
cost of services (other than labor included in the Work) shall be deemed to be
incurred by Borrower when the services are actually rendered and the payment
therefor is due and payable, (d) real estate taxes, interest and insurance
premiums shall be deemed to be incurred by Borrower when such items become due
and payable, and (e) any other costs shall be deemed to be incurred by Borrower
when the payment therefor is due and payable, but not before the value to be
received in return for such cost has been received by Borrower.
     5.5 Method and Application of Disbursements.
     (a) Loan Advances for the Fort Wayne Project and the Fort Collins Project
shall be made through the Title Company, and Borrower will cause the Contractor
to comply with the requirements of the Title Company in order to enable said
escrowee to issue to Administrative Agent a “date down” endorsement to the
applicable Title Policy, make disbursements and obtain necessary sworn
statements and waivers of lien, provided, however, that Administrative Agent, in
its sole discretion, may make payments of the applicable Project Costs directly
to Borrower or to the person or entity Administrative Agent determines is
entitled to payment or jointly to Borrower and such person or entity. Once the
Loan Advance is funded to the Title Company or to the person or entity
Administrative Agent determines is entitled to payment, such Loan Advance shall
be deemed to have been funded to Borrower.
     (b) Notwithstanding the foregoing, neither Administrative Agent nor any
Lender shall be responsible, liable or obligated to the Contractor,
Subcontractors, suppliers, materialmen, laborers, architects, engineers, or any
other parties, for services or work performed, or for goods delivered by them or
any of them, in and upon the Land or employed directly or indirectly in the
performance of the Work, or for any debts or claims whatsoever accruing in favor
of any such parties and against Borrower

59



--------------------------------------------------------------------------------



 



or others, or against the Project. It is expressly understood and agreed that
Borrower is not and shall not be an agent of Administrative Agent or any Lender
for any purpose whatsoever. Without limiting the generality of the foregoing,
advances made at Administrative Agent’s option, directly to the Contractor, any
Subcontractor or supplier of labor or materials, or any other party, shall not
be deemed a recognition by Administrative Agent of any third party beneficiary
status of any such Person or entity.
     (c) Notwithstanding anything to the contrary contained herein, in
connection with the Fort Collins Project, Fort Collins Borrower covenants and
agrees that advances of the Fort Collins Equity Requirement shall be made
through the Title Company in order to enable said escrowee to issue to
Administrative Agent a “date down” endorsement to the Title Policy issued in
connection with the Fort Collins Deed of Trust (which date down endorsement
shall provide affirmative coverage as to any mechanics’ liens), make
disbursements and obtain necessary sworn statements and waivers of lien.
     5.6 Release of Retainage. Retainage(s) shall be released as follows:
     (a) Retainage on any Subcontract shall be released within thirty (30) days
after such Subcontract has been fully performed and the following conditions
have been satisfied:
     (i) Borrower has delivered final and unconditional waivers of lien from the
Subcontractor whose individual Subcontract has been fully performed to the Title
Company with copies to Administrative Agent;
     (ii) All conditions precedent to disbursement of Loan Advances as set forth
in Section 5.1 have been fully satisfied; and
     (iii) Administrative Agent has received a certificate in writing signed by
a duly authorized officer of Contractor certifying that the Work provided for in
the Subcontract has been satisfactorily completed substantially in accordance
with the applicable Plans and Specifications, and in compliance with all
Applicable Laws, and the Consultant has approved all such Work.
     (b) Final disbursement of Retainages to the Contractor for the Work not
previously released shall be made upon satisfaction of the following conditions
in addition to satisfaction of the other conditions set forth in Section 5.1:
     (i) Borrower has delivered to Administrative Agent a certificate in writing
signed by a duly authorized officer of the Contractor certifying that all
obligations of the Contractor under the Construction Contract and all
obligations of the Subcontractors under the Subcontracts have been fully
performed and certifying that the construction of the Work has been completed in
all material respects in accordance with the applicable Plans and Specifications
and the use and occupancy of the applicable Project is permitted under all
Applicable Laws;

60



--------------------------------------------------------------------------------



 



     (ii) Borrower has delivered to Administrative Agent all applicable licenses
or permits necessary for the use of the applicable Project, including without
limitation, a final, unconditional certificate of occupancy for the applicable
Project (or a local equivalent, if applicable);
     (iii) Borrower has delivered to Administrative Agent certificates of fire
and extended coverage insurance as herein required, and if any Tenants are in
occupancy and if requested by Administrative Agent, rent loss insurance in form
and substance reasonably satisfactory to Administrative Agent, with
Administrative Agent named as mortgagee and as an additional insured party and
loss payee;
     (iv) The Title Company is unconditionally prepared to issue its final
updated date down endorsement to the applicable Title Policy covering the
Principal Balance of the Loan, subject only to the Permitted Exceptions and
other exceptions approved by Administrative Agent in writing, and including full
coverage against all mechanics’ liens and such other endorsements as are
required by Administrative Agent;
     (v) Borrower has delivered to the Title Company and Administrative Agent
final and unconditional waivers of lien from the Contractor and all
Subcontractors and materialmen who have supplied labor or material in connection
with the Work and who have not previously submitted such final waivers; and
     (vi) Borrower has delivered to Administrative Agent the Survey updated to
show the Project “as built” and to show the location of all utilities and any
additional easements or other matters of record affecting the Project.
     5.7 Interest Reserve. An amount equal to Two Hundred Sixty-Eight Thousand
Eight Hundred Seventy-Nine Dollars ($268,879.00) exists as a line item in the
Ames Budget for the payment of interest under the Loan (the “Ames Interest
Reserve”). An amount equal to Two Hundred Sixty-Nine Thousand Eight Hundred
Thirty-Six Dollars ($269,836.00) exists as a line item in the Clarksville Budget
for the payment of interest under the Loan (the “Clarksville Interest Reserve”).
An amount equal to Three Hundred Thirty-Six Thousand Five Hundred Ninety-Nine
Dollars ($336,599.00) exists as a line item in the Fort Collins Budget for the
payment of interest under the Loan (the “Fort Collins Interest Reserve”). An
amount equal to Two Hundred Forty-Three Thousand Seven Hundred Twenty-Nine
Dollars ($243,729.00) exists as a line item in the Fort Wayne Budget for the
payment of interest under the Loan (the “Fort Wayne Interest Reserve”; together
with the Ames Interest Reserve, the Clarksville Interest Reserve, and the Fort
Collins Interest Reserve, individually and collectively, the “Interest
Reserve”). If Borrower provides Administrative Agent with evidence reasonably
satisfactory to Administrative Agent that the cash proceeds available to
Borrower from the applicable Project are in an amount which is insufficient to
make the payment of interest on the Principal Balance of the applicable Project
Tranche on the next interest payment date, together with such other information
as Administrative Agent may reasonably require, Administrative Agent agrees to
make Loan Advances on the next monthly interest payment date to itself directly
for such

61



--------------------------------------------------------------------------------



 



applicable interest payment. Borrower acknowledges and agrees that
Administrative Agent shall have no obligation to disburse funds from the
Interest Reserve if there exists an Unmatured Default, an Event of Default or
there are sufficient cash proceeds available to Borrower from the applicable
Project to make the payment of interest on the Principal Balance of the
applicable Project Tranche. If the amounts contained in the Interest Reserve are
insufficient to pay interest on the Loans thereafter to become due, as estimated
by Administrative Agent, Borrower shall deposit with Administrative Agent
sufficient funds so as to maintain an adequate Interest Reserve.
SECTION 6.
REPRESENTATIONS AND WARRANTIES
     In order to induce Administrative Agent and the Lenders to execute this
Agreement and to make the Loan, Borrower represents and warrants to
Administrative Agent and the Lenders as follows:
     6.1 Organization of Parties. Each of Borrower, Guarantor and each Signing
Party is duly organized, validly existing and in good standing under the laws of
its respective state of organization, has all necessary power and authority to
carry on its present business, and has full right, power and authority to enter
into and deliver the Loan Document to which it is party, and to perform and
consummate the transactions contemplated hereby and thereby. The direct and
indirect ownership of Borrower is as shown on Schedule 6.1. The organizational
documents of Borrower, Guarantor and each Signing Entity, copies of which have
been furnished to Administrative Agent, are in effect, unamended, and are the
true, correct and complete documents relating to each such entity’s creation and
governance.
     6.2 Title. Except in connection with any leased Personal Property as
permitted for herein this Agreement, the Property Borrowers own good and
marketable fee simple title to the Real Property and the Personal Property,
provided however, in connection with the Fort Collins Real Property, Fort
Collins Borrower holds a valid leasehold interest in the Fort Collins Real
Property. The Real Property and the Personal Property are owned free and clear
of all liens, claims and encumbrances, except the Permitted Exceptions, provided
however, the Fort Collins’ Borrower’s leasehold interest in the Fort Collins
Real Property is free and clear of all liens, claims and encumbrances, except
the Permitted Exceptions.
     6.3 Improvements. Subject to the terms and conditions contained in this
Agreement, Borrower intends to improve the Land with the Improvements. The Work
will be performed in accordance with the provisions of the Plans and
Specifications and the Budget and all of the other requirements of this
Agreement.
     6.4 Validity and Enforceability of Documents.
     (a) Each of the Loan Documents has been duly authorized, executed and
delivered by Borrower and/or Guarantor, as applicable, and are valid and binding
upon the parties thereto, enforceable in accordance with the respective
provisions thereof, subject only to applicable bankruptcy, reorganization,
insolvency, moratorium and other similar laws affecting the enforcement of
creditor’s rights. Execution, delivery and performance of the Loan Documents

62



--------------------------------------------------------------------------------



 



do not and will not contravene, conflict with, violate or constitute a default
under the certificate of formation, the operating agreement or any other
organizational documents of Borrower, Guarantor or any other Signing Entity, or,
to the best of Borrower’s knowledge, any Applicable Law or any agreement,
indenture or instrument to which Borrower or any Guarantor or any other Signing
Party is a party or is bound or which is binding upon or applicable to the
Project or any portion thereof.
     (b) To the best of the Borrower’s knowledge, all plans, contracts, budgets,
agreements, surveys, consents, waivers, documents and writings of every kind or
character relating to the transactions contemplated hereby delivered to
Administrative Agent, whether pursuant to the provisions of this Agreement or
otherwise, are or will at the time of delivery be valid and enforceable and in
all respects what they purport to be, and to the extent that any such writing
shall impose any obligation or duty on Borrower or Guarantor or shall constitute
a waiver of any rights which Borrower or Guarantor might otherwise have, such
writing shall be valid and enforceable against Borrower or Guarantor in
accordance with its terms.
     6.5 Litigation. There is not any condition, event or circumstance existing,
or any litigation, arbitration, governmental or administrative proceeding,
action, examination, claims or demand pending or, to the best of Borrower’s
knowledge after due inquiry, threatened affecting Borrower, any Guarantor or the
Project, or involving the validity or enforceability of the Loan Documents or
involving any risk of a judgment or liability which, if satisfied, would result
in a Material Adverse Occurrence. There is no Uniform Commercial Code financing
statement on file that names Borrower or Guarantor as debtor and covers any of
the Collateral, and there is no judgment or tax lien outstanding against
Borrower or Guarantor.
     6.6 Utilities; Authorities. All utilities necessary for the use, operation
and occupancy of the Project (including, without limitation and as applicable,
water, storm sewer, sanitary sewer and drainage, electric, gas and telephone
facilities) are available at the Land, and all requirements for the use of such
utilities have been fulfilled or will be fulfilled prior to the completion of
each Project. All building, zoning, safety, disabled persons, health, fire,
water district, sewerage and environmental protection agency permits and other
licenses and permits which are required by any governmental authority for
construction of the Improvements, and the use, occupancy and operation of the
Project in accordance with the Plans and Specifications have been (or will be)
obtained by or furnished to Borrower and will be maintained in full force and
effect.
     6.7 Solvency. Each Obligor is solvent and able to pay such Obligor’s debts
as such debts become due, and has capital sufficient to carry on such Obligor’s
present business transactions. The value of each Obligor’s property, at a fair
valuation, is greater than the sum of such Obligor’s debts. No Obligor is
bankrupt or insolvent, nor has any Obligor made an assignment for the benefit of
such Obligor’s creditors, nor has there been a trustee or receiver appointed for
the benefit of such Obligor’s creditors, nor has there been any bankruptcy,
reorganization or insolvency proceedings instituted by or against any Obligor,
nor will any Obligor be rendered insolvent by such Obligor’s execution, delivery
or performance of the Loan Documents or by the transactions contemplated
thereunder.

63



--------------------------------------------------------------------------------



 



     6.8 Financial Statements. All financial statements submitted to
Administrative Agent relating to Borrower, the Guarantor and the Project are
true, complete and correct, and, where required, have been prepared in
accordance with generally accepted accounting principles consistently applied,
and fairly present the financial condition of the Person to which they pertain
and the other information therein described and do not contain any untrue
statement of a material fact or omit to state a fact material to the financial
statement submitted or this Agreement. No Material Adverse Occurrence has
occurred in the financial condition of Borrower, any Guarantor or the Project
and no material increase in the contingent liabilities of Borrower or Guarantor
has occurred, in each case, since the dates of each such financial statement.
     6.9 Compliance with Laws. To the best of the Borrower’s knowledge, upon
completion of the Work in accordance with the Plans and Specifications, the
Project and the use, occupancy and operation thereof for their intended purposes
will not violate any Applicable Laws, any contractual arrangements with third
parties, or any covenants, conditions, easements, rights of way or restrictions
of record affecting the Project. Neither Borrower nor any agent thereof has
received any notice, written or otherwise, alleging any such violation, which
violation has not previously been cured. Upon completion of the Work in
accordance with the Plans and Specifications, the Project will be in full
compliance and conformity with all zoning requirements, including without
limitation, those relating to setbacks, height, parking, floor area ratio, fire
lanes and percentage of land coverage, and will not be a non-conforming or
special use. No right to any off-site facilities (other than rights already
obtained) will be necessary to insure compliance by the Project with all
Applicable Laws.
     6.10 Construction, Architectural and Engineering Contracts and
Subcontracts, Contracts.
     (a) Construction Contract. Pursuant to the Construction Contract, the
Contractor will construct the Improvements. The Construction Contract is in full
force and effect, unamended, and no default exists thereunder by any party
thereto. In the event of any conflict between the terms of the Construction
Contract, any Subcontracts and this Agreement or any other Loan Document,
Borrower shall abide by and shall cause the Contractor to act in accordance with
the provisions of the Loan Documents.
     (b) Architectural Contract. Pursuant to the Architectural Contract, the
Architect has agreed to perform architectural services in connection with the
design and construction of the Improvements. The Architectural Contract is in
full force and effect, unamended, and no default exists thereunder by any party
thereto.
     (c) Engineering Contract. Pursuant to the Engineering Contract, the
Engineer has agreed to perform engineering services in connection with the
design and construction of the Improvements. The Engineering Contract is in full
force and effect, unamended, and no default exists thereunder by any party
thereto.
     (d) Subcontracts. Borrower has delivered to Administrative Agent true,
complete and correct copies of all Material Subcontracts that have been entered
into prior to the date hereof, if any. The Subcontracts that have been entered
into prior to

64



--------------------------------------------------------------------------------



 



the date hereof are in full force and effect, unamended, and no default exists
thereunder by any party thereto.
     (e) Plans and Specifications. Borrower has delivered to Administrative
Agent true, complete and correct copies of each of the Plans and Specifications.
     (f) Construction Schedule. Each Construction Schedule is realistic and can
be adhered to in completing the applicable Project in accordance with the
applicable Plans and Specifications.
     6.11 Budget. Each Budget is a true, correct and complete budget with
respect to all the estimated costs of the Work (including both hard costs and
soft costs associated therewith).
     6.12 Event of Default. No Event of Default or Unmatured Default has
occurred.
     6.13 No Defects. To the best of the Borrower’s knowledge, there are no
defects in the design or construction of the Project which would result in a
Material Adverse Occurrence on its value, safety or intended use.
     6.14 Additional Agreements. There are no management, leasing, development
or other material agreements in existence that affect the Project, other than
the Construction Contract, the Subcontracts, the Property Management Contract,
or those described in the schedule of Permitted Exceptions or as previously
delivered to Administrative Agent.
     6.15 Leases. There are no Leases for use or occupancy of any part of the
Property other than as approved or deemed approved by Administrative Agent in
accordance with the terms of Section 7.30. The Leases are (a) in full force and
effect, provided however, at any one time, Leases in an amount not greater than
the Lease Breach Threshold may not be in compliance with this provision; (b) no
defaults have occurred thereunder which have been outstanding for ninety
(90) days or longer, provided however, at any one time, Leases in an amount not
greater than the Lease Breach Threshold may not be in compliance with this
provision; (c) no tenant under any Lease has a right of set-off against payment
of rent due thereunder; (d) no events or circumstances exist which, with the
passage of time or the giving of notice, or both, would constitute a default
under a Lease, provided however, at any one time, Leases in an amount not
greater than the Lease Breach Threshold may not be in compliance with this
provision; (e) with the exception of the Advance Rent Payment, Borrower has not
accepted prepayments of installments of rent or any other charges under any
Lease for a period of more than one (1) month in advance, provided, however, at
any one time, Borrower may accept prepaid amounts up to an amount equal to
Project Prepayment Ceiling; and (f) enforcement of the Leases by Borrower or by
Administrative Agent pursuant to an exercise of Administrative Agent’s rights
under the Assignment of Leases and Rents would be subject to no defenses of any
kind.
     6.16 Fort Collins Work. No Work has been done at the Fort Collins Land in
connection with the Fort Collins Project.
     6.17 Fort Wayne Work. No Work has been done at the Fort Wayne Land in
connection with the Fort Wayne Project.

65



--------------------------------------------------------------------------------



 



     All representations and warranties which have been made by Borrower in this
Agreement or the other Loan Documents shall be true in all respects at the time
of each Loan Advance except to the extent that such representations and
warranties specifically refer to an earlier date, in which case, they are true
and correct as of such earlier date, and in the event of any material breach,
misrepresentation or omission which is not cured within any applicable cure or
grace period provided for herein, Lenders shall have the absolute right to
terminate their obligations under this Agreement (without any obligation to
refund any loan or other fees previously paid), and upon demand by
Administrative Agent, Borrower shall reimburse Lenders for the Loan Expenses,
and Lenders shall be entitled to recover from Borrower all losses and damages
resulting therefrom.
SECTION 7.
BORROWER’S COVENANTS; SECURITY INTERESTS
     7.1 Manner of Construction. Borrower shall, at its sole cost and expense,
cause the construction of the Project to be diligently and expeditiously carried
out, in a good and workmanlike manner, in accordance with the Plans and
Specifications and all Applicable Laws. All materials, fixtures, equipment or
articles used in the renovation, construction or equipping of the Project shall
comply with the Plans and Specifications. Without limiting the generality of the
foregoing and subject to Force Majeure, Borrower will commence construction of
each Project on or prior to the Construction Commencement Date and will cause
construction to continue without material interruption until completion in
accordance with each Construction Schedule, and to be completed in accordance
with each of the Plans and Specifications and Applicable Laws prior to the
Construction Completion Date. Construction of each Project shall not be deemed
to be complete until the Consultant has certified that substantially all space
located within each Project can be used and occupied in accordance with all
Applicable Laws and certificates of occupancy (or local equivalent) have been
issued therefor. Subject to Force Majeure, Borrower shall forthwith upon
completion of each of the Improvements and each portion thereof cause the same
to be inspected by each applicable governmental authority, shall cause to be
corrected any defects and deficiencies which may be disclosed by any such
inspection and shall cause to be duly issued all occupancy certificates and
other licenses, permits and authorizations necessary for the operation and
occupancy of the Improvements and each portion thereof; and in any event,
Borrower shall do and perform, or cause to be done and performed, all of the
foregoing acts and things and cause to be issued and executed all such occupancy
permits, licenses and authorizations on or before the Construction Completion
Date, including without limitation, correcting any defect in the Improvements
demanded by an governmental authority.
     7.2 Certificate of Completion. Within fifteen (15) days after each Project
is completed, Borrower shall deliver to Administrative Agent a certificate of
the Contractor stating that the applicable Project has been completed
substantially in accordance with the applicable Plans and Specifications and all
Applicable Laws.
     7.3 Change Orders. Borrower shall not, without the prior written approval
of Administrative Agent, make or permit any modification of any Plans and
Specifications, or amend or modify the Construction Contract or Architectural
Contract or enter into any change orders or additional contracts for the
performance of any portion of the Work; provided,

66



--------------------------------------------------------------------------------



 



however, Borrower shall have the right to enter into one or more change orders
without Administrative Agent’s consent, so long as (a) no Event of Default or
Unmatured Default exists under this Agreement or any of the other Loan
Documents, (b) the change order does not individually result in a change in the
cost of constructing any Project of more than Fifty Thousand Dollars
($50,000.00), (c) the change order does not, together with all other change
orders, result in a change in the cost of constructing the same Project of more
than Two Hundred Fifty Thousand Dollars ($250,000.00), (d) the change order does
not affect any structural portion of the applicable Project, the overall
appearance of the applicable Project or the use or operation of the applicable
Project in any material respect, and (e) any increased cost resulting from the
change order is paid for from the contingency line item in the applicable
Budget, a reallocation of line items in an applicable Budget as approved by
Administrative Agent in writing, a reallocation from another Project Tranche as
permitted under Section 3.1(g) or any additional funds deposited by Borrower
with Administrative Agent (in accordance with Section 3.4(c) hereof). In any
event, Borrower shall deliver to Administrative Agent copies of all such change
orders not requiring Administrative Agent’s prior approval, together with all
related documentation, no later than twenty (20) days after the execution
thereof. Notwithstanding anything to the contrary set forth herein, subject to
the review of Consultant and the approval of Administrative Agent which shall
not be unreasonably withheld, Borrower shall be permitted to reallocate final
savings in a particular line item of any Budget upon completion of all work
represented in such line item, such completion to be evidenced by a certificate
provided by Contractor in form and substance satisfactory to Administrative
Agent.
     7.4 Compliance with Laws. Borrower shall comply or cause compliance with
all Applicable Laws, including, without limitation, laws governing the
construction, development, use and operation of the Project and ERISA. Evidence
of such compliance shall be submitted to Administrative Agent on request if
Administrative Agent has reason to believe that there is an instance of
non-compliance.
     7.5 Inspection. Upon reasonable prior written or oral notice (which shall
not be required in the event of an emergency), Borrower shall permit inspection
of the Property by Administrative Agent, the Consultant and any other agent or
designee of Administrative Agent. In addition, upon reasonable prior written or
oral notice (which notice shall not be required in the event of an emergency),
Borrower shall permit Administrative Agent and/or its agents and designees
access to and the right to inspect, audit and copy all books, records, contracts
and other documents and information relating to Borrower, any Guarantor or the
Property. All such books, records and accounts of operations relating to the
Property shall be kept in accordance with sound accounting practices
consistently applied. Borrower shall promptly respond to any inquiry from
Administrative Agent for information with respect to the Property, which
information may be verified by Administrative Agent at Borrower’s expense;
provided, however, that Lenders shall at all times be entitled to rely upon any
statements or representations made by Borrower or any agent thereof. If
Administrative Agent or the Consultant determine that any Work does not conform
with the requirements of this Agreement or the Plans and Specifications,
Administrative Agent shall have the right to require, and Borrower shall
promptly perform, or cause to be performed, such corrective work. Borrower
acknowledges and agrees that any and all inspections of the Work made by
Administrative Agent, on behalf of the Lenders, the Consultant or their
respective agents, employees and/or designees shall be solely for Administrative
Agent’s own information and shall not be deemed to have been made for or on
account of Borrower or

67



--------------------------------------------------------------------------------



 



any other party, and neither Administrative Agent nor any Lender shall have any
liability or responsibility relating in any way whatsoever to the construction
of the Project, including, but not limited to, the Work thereon, the material or
labor supplied in connection therewith, and any errors, inconsistencies or other
defects in the Plans and Specifications.
     7.6 Appraisal. Borrower acknowledges and agrees that Administrative Agent
may obtain from time to time, an appraisal of all or any part of the Property
prepared in accordance with written instructions from Administrative Agent by a
third-party appraiser engaged directly by Administrative Agent. Borrower shall
permit access to the Property in connection with any appraisal and shall
otherwise cooperate with any such third-party appraiser. The cost of any such
appraisal shall be borne by Borrower if such appraisal is the first appraisal
since the Loan Opening Date (other than a previous appraisal obtained after the
occurrence and during the continuance of an Event of Default) and in all events
if Administrative Agent obtains such appraisal after the occurrence of an Event
of Default, and such cost is due and payable by Borrower on demand and shall
constitute an Obligation hereunder. Administrative Agent shall provide a copy of
such Appraisal to each Lender upon receipt.
     7.7 Liens.
     (a) Borrower shall not create, incur, assume or suffer to exist any
mortgage, pledge, or other lien claims or encumbrances against the Project, any
Real Property or Personal Property or against any funds due Contractor or
Subcontractor other than (i) those under the Loan Documents, (ii) Leases
permitted under the Loan Documents, (iii) liens for real estate taxes and
special assessments that are not delinquent, (iv) customary utility easements
that are non- blanket in nature and are necessary for the development of the
Project; or (v) mechanics and materialmen’s liens; which Borrower in good faith
desires to contest, provided however, in connection with any such mechanic’s and
mechanic’s liens, Borrower shall contest the same by appropriate legal
proceedings diligently prosecuted, but only if Borrower shall furnish to the
Title Company such security or indemnity as the Title Company requires to induce
the Title Company to issue an endorsement to the applicable Title Policy
insuring over the exception created by such lien, and provided further, that
Lenders shall not be required to make any further disbursements of the Loan
until any mechanics’ lien claims have been so insured against by the Title
Company.
     (b) With respect to the matters set forth in Section 7.7(a) above, if
Borrower shall (i) fail promptly to discharge any asserted liens or claims, or
(ii) fail promptly to contest asserted liens or claims or to give security or
indemnity in the manner provided in Section 7.7(a) above, or (iii) having
commenced to contest the same, and having given such security or indemnity, fail
to prosecute such contest with diligence, or to maintain such indemnity or
security so required by the Title Company for its full amount, or (iv) upon
adverse conclusion of any such contest, fail promptly to cause any judgment or
decree to be satisfied and lien to be released, then Administrative Agent may,
but shall not be required to, procure the release and discharge of any such
claim and any judgment or decree thereon and, further, may, in its sole
discretion, effect any settlement or compromise of the same, or may furnish such
security or indemnity to the Title Company, and any amounts so expended by
Administrative Agent, including premiums paid or security furnished in
connection with the issuance of any surety company bonds, shall be deemed to
constitute disbursements of the proceeds of the Loan hereunder and shall bear
interest from

68



--------------------------------------------------------------------------------



 



the date so disbursed until paid at the Default Rate. In settling, compromising
or discharging any claims for lien, Administrative Agent shall not be required
to inquire into the validity or amount of any such claim.
     7.8 Concerning the Premises.
     (a) Borrower shall at all times duly perform and observe in all material
respects the terms, provisions, conditions and agreements on its part to be
performed and observed under the Declarations, and shall not suffer or permit
any default or event or default on the part of Borrower to exist thereunder, and
shall not agree or consent to, or suffer or permit, any material modification,
material amendment or termination thereof without the prior written consent of
Administrative Agent. Borrower shall promptly furnish to Administrative Agent
copies of all notices of default and other material documents and communications
sent or received by Borrower under or relating to any Declaration.
     (b) Borrower shall maintain, preserve and keep the Property in good repair,
working order and condition and shall from time to time make all necessary
repairs, renewals, replacements, additions and betterments thereto so that at
all times the Property and the Improvements shall be fully preserved and
maintained.
     (c) Borrower shall not allow any Hazardous Materials to be stored, located,
discharged, possessed, managed, processed or otherwise handled on the Property,
and shall comply with all Environmental Laws applicable to the Property.
     (d) Borrower shall cause the Property to be taxed as one or more separate
tax parcels which do not include any property other than the Property.
     (e) Borrower shall ensure that under applicable law, the Property may be
mortgaged, conveyed and otherwise dealt with as a separate legal parcel.
     7.9 Financial Statements; Reports. At Administrative Agent’s request,
Borrower shall deliver or cause to be delivered to Administrative Agent each
month, a detailed report showing the progress of the Work for each Project. In
addition to such progress reports and any other financial statements required to
be delivered to Administrative Agent pursuant to the provisions of any of the
other Loan Documents, Borrower will from time to time furnish to Administrative
Agent such information and reports, financial and otherwise, concerning each
Obligor, the performance of the Work for each Property and the operation of each
Project as Administrative Agent reasonably requires, including, without
limitation, the following:
     (a) (i) Within one hundred twenty (120) days after the end of each calendar
year, and (ii) within sixty (60) days after the end of each calendar quarter,
financial statements for the Payment and Completion Guarantor, such financial
statements to be (A) on a form reasonably acceptable to Administrative Agent,
(B) in reasonable detail; (C) prepared in accordance with generally accepted
accounting principals consistently applied; (D) accompanied by supporting
schedules, including, without limitation, all real estate schedules;
(E) certified by the Payment and Completion Guarantor as true, correct and
complete and as fairly and accurately presenting the information contained
therein; and (F) for annual statements, certified by a certified public
accountant of

69



--------------------------------------------------------------------------------



 



recognized standing acceptable to Administrative Agent and, for quarterly
statements, certified by the Property and Completion Guarantor as fairly and
accurately presenting the information contained therein. Administrative Agent
hereby acknowledges and agrees that a copy of the annual audit report and/or the
quarterly financials, as applicable, filed by the Payment and Completion
Guarantor with the Securities and Exchange Commission shall satisfy the
foregoing requirements.
     (b) Within sixty (60) days of the filing thereof (but not later than May 15
unless proper extension requests have been filed and copies delivered to
Administrative Agent within ten (10) days of the extended filing date), copies
of the federal and state income tax returns for each Obligor, together with all
supporting schedules.
     (c) Within sixty (60) days of the end of each calendar quarter, compliance
certificates from the Payment and Completion Guarantor in accordance with the
terms of the Payment and Completion Guaranty evidencing the Payment and
Completion Guarantor’s compliance with the financial covenants set forth
therein.
     (d) Upon substantial completion of the Project, (i) within thirty (30) days
after the end of each fiscal quarter, an operating statement for each Project,
and (ii) within fifteen (15) days after the end of each calendar month, a lease
status report for each Project, each such delivery to be (A) in a form
reasonably acceptable to Administrative Agent, (B) in reasonable detail;
(C) prepared in accordance with sound accounting principals consistently
applied; and (D) certified by Borrower as fairly and accurately presenting the
information contained therein.
     (e) Upon request from Administrative Agent, leasing updates, general
building information, projected tax expenses, tax information, applicable market
data, and any other information related to the Obligors or the Project as deemed
reasonably necessary by Administrative Agent.
     7.10 Affirmation of Representations and Warranties. Borrower agrees that
all representations and warranties of Borrower contained in Section 6 hereof
shall remain true in all material respects at all times until the Loan is repaid
in full, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case, they are true and correct
as of such earlier date.
     7.11 Title. Except for (a) the Mortgage and other security for the Loan,
(b) the lien of general real estate taxes payment of which is not yet due,
(c) mechanics’ liens which are contested in the manner permitted in Section 7.7
above, (d) customary utility easements that are non- blanket in nature and are
necessary for the development of the Project; and (e) any other Permitted
Exceptions, each Property Borrower shall keep its fee simple title to the
applicable Project, and in the case of the Fort Collins Property, the leasehold
interest in the Fort Collins Real Property, free and clear of all liens, claims
and encumbrances, whether senior or junior to or at parity with the applicable
Mortgage.
     7.12 Proceedings Affecting Property. If any proceedings are filed seeking
to enjoin or otherwise prevent or declare invalid or unlawful the construction,
occupancy, use, maintenance

70



--------------------------------------------------------------------------------



 



or operation of any Project, or any portion thereof, Borrower shall cause such
proceedings to be vigorously contested in good faith, and in the event of an
adverse ruling or decision, prosecute all allowable appeals therefrom, and
shall, without limiting the generality of the foregoing, resist the entry or
seek the stay of any temporary or permanent injunction that may be entered, and
use its best efforts to bring about a favorable and speedy disposition of all
such proceedings. All such proceedings, including without limitation, all of
Administrative Agent’s costs, and fees and disbursements of Administrative
Agent’s counsel in connection with any such proceedings, whether or not
Administrative Agent is a party thereto, shall be at Borrower’s expense. To the
extent that Administrative Agent incurs any such expenses, including attorneys’
fees and fees and charges for court costs, bonds and the like, Borrower shall
reimburse Administrative Agent for such expenses within ten (10) days following
the written request of Administrative Agent and the amount due Administrative
Agent shall bear interest from the date which is ten (10) days following such
written request until repaid to Administrative Agent at the Default Rate. The
foregoing provisions of this Section 7.12 shall not limit or affect the
provisions of Section 8(l) below.
     7.13 Disposal and Encumbrance of Property. Except as specifically provided
for herein (including, without limitation, the entering into any lease for
Personal Property in amounts as permitted herein) or in any of the other Loan
Documents, Borrower shall not, without Administrative Agent’s prior written
consent (unless such consent is not required, as expressly provided in the Loan
Documents), suffer, permit or enter into any agreement for any sale, lease,
transfer, or in any way encumber or dispose of or grant or suffer any security
or other assignment (collateral or otherwise) of or in all or any portion of any
Project. Any consent given by Administrative Agent or any waiver of default
under this Section 7.13, shall not constitute a consent to, or waiver of any
right, remedy or power of Administrative Agent under any subsequent default
hereunder.
     7.14 Insurance. Borrower shall, at its expense, during the term of this
Agreement, procure and keep in force, or cause to be kept in force, the
insurance coverages described in Exhibit H attached to this Agreement and
conforming to the insurance requirements contained in the Mortgage, with the
exception of those requirements specifically waived in writing by Administrative
Agent. In addition, the policies of insurance to be obtained and maintained by
Borrower under the provisions of this Loan Agreement shall be issued by
responsible insurance carriers with a Best’s rating of no less than A-/VII,
licensed to do business in the applicable State, who are acceptable to
Administrative Agent and shall be in such form and with such endorsements
(including a mortgagee clause in favor of Administrative Agent), waivers and
deductibles (in no event to exceed One Hundred Thousand Dollars ($100,000.00))
as Administrative Agent shall designate or approve. Without limitation on the
foregoing:
     (a) All policies shall name Borrower as the insured, and (with the
exception of policies for workmen’s compensation insurance) shall name
Administrative Agent, on behalf of the Lenders, as mortgagee and as an
additional insured (under a standard non-contributing mortgagee protection
clause, in form reasonably satisfactory to Administrative Agent, attached to
such policy or policies whenever applicable).
     (b) All policies shall contain: (1) the agreement of the insurer to give
Administrative Agent at least thirty (30) days’ written notice prior to
cancellation or non-

71



--------------------------------------------------------------------------------



 



renewal (provided, however, that this subsection (1) will only apply to the
property insurance policies); (2) a waiver of subrogation rights against
Administrative Agent and, if available, Borrower; (3) an agreement that such
policies are primary and non-contributing with any insurance that may be carried
by Administrative Agent; (4) a statement that the insurance shall not be
invalidated should any insured waive in writing prior to a loss any or all right
of recovery against any party for loss accruing to the property described in the
insurance policy; and (5) if obtainable, a provision that no act or omission of
Borrower shall affect or limit the obligation of the insurance carrier to pay
the amount of any loss sustained. As of the date hereof, and subject to any
changes in such requirements which Administrative Agent may make from time to
time pursuant to its rights under this Section 7.14, each policy of property
insurance hereunder shall contain a lender’s loss payable endorsement, lender
clause, or other non-contributory mortgagee clause of similar form and substance
acceptable to Administrative Agent in favor of Administrative Agent, on behalf
of the Lenders, as a mortgagee.
Borrower is hereby notified pursuant to the Illinois Collateral Protection Act
(815 ILCS 180/1 et. seq.) that unless Borrower provides Administrative Agent
with evidence of the insurance coverage required by this Agreement,
Administrative Agent may purchase the required insurance at Borrower’s expense
to protect Administrative Agent’s interest, on behalf of the Lenders, in the
Property. This insurance may, but need not, protect Administrative Agent and/or
the Lenders’ interests. The coverage that Administrative Agent purchases may not
pay any claim that Borrower makes or any claim that is made against Borrower in
connection with any Property. Borrower may later cancel any insurance purchased
by Administrative Agent, but only after providing Administrative Agent with
evidence that Borrower has obtained insurance as required by this Agreement. If
Administrative Agent purchases insurance for any Property, Borrower will be
responsible for the costs of that insurance, including interest at the Default
Rate and any other charges Administrative Agent may impose in connection with
the placement of the insurance until the effective date of the cancellation or
the expiration of the insurance. The costs of the insurance shall be added to
Borrower’s total outstanding balance or obligation and shall constitute
additional Obligations. The costs of the insurance may be more than the cost of
insurance Borrower may be able to obtain on its own. Borrower shall pay to
Administrative Agent on demand any premiums so paid with interest thereon at the
Default Rate set forth in this Agreement, from the time of the advance for such
payment by Administrative Agent, and said advance and interest shall be part of
the Obligations.
     7.15 Performance of Obligations; Notice of Default. Borrower shall promptly
and fully perform and comply in all respects with the obligations, terms,
agreements, provisions and requirements of this Agreement and the other Loan
Documents and will not permit to occur any default or breach hereunder or
thereunder. Borrower shall promptly give to Administrative Agent notice of the
occurrence of any Unmatured Default or of any event that would constitute a
Material Adverse Occurrence.
     7.16 Material Subcontracts. If requested by Administrative Agent, within
ten (10) days after being executed, Borrower shall deliver to Administrative
Agent a copy of each Material Subcontract entered into by the Contractor.
Borrower shall not enter into any contract or subcontract that shall cause any
Project Tranche to not be In Balance.

72



--------------------------------------------------------------------------------



 



     7.17 Restrictions Affecting Borrower. Borrower covenants and agrees that,
without the prior written consent of Administrative Agent, there shall not occur
any amendment or modification of the articles of organization, certificate of
limited partnership, or articles of incorporation, as applicable, establishing
any Borrower, any Guarantor or any Signing Entity. At all times prior to the
repayment of the Loans, (a) no Borrower shall enter into any contract or
agreement for the provision of services or otherwise with respect to any Project
with any member or manager or Affiliate of any Borrower unless such contract or
agreement is an arms-length, market rate agreement and is cancelable upon sixty
(60) days written notice from any owner of the applicable Project; and (b) no
Borrower, Guarantor, or Signing Entity shall be dissolved or its existence
terminated.
     7.18 Use of Receipts; Limitation on Distributions.
     (a) Borrower shall cause all rents and other income and receipts realized
and received by Borrower, if any, from and in connection with the Project to be
used for the purpose of paying the actual costs and expenses incurred by
Borrower in connection with the ownership, operation, management and repair of
the Project, including without limitation, operating expenses, real estate
taxes, insurance premiums and interest on the Loans.
     (b) Each Property Borrower shall maintain all of its bank accounts at The
PrivateBank and Trust Company, and shall maintain all of its cash and
investments on deposit in deposit accounts at The PrivateBank and Trust Company.
     (c) Each Property Borrower shall deposit all Gross Revenues promptly upon
receipt thereof, into a bank account or accounts maintained by such Property
Borrower at The PrivateBank and Trust Company. As additional security for the
payment and performance of all of the obligations of Borrower under this
Agreement and the other Loan Documents, each Property Borrower hereby pledges
and assigns to Administrative Agent, and grants to Administrative Agent a first
lien on and a first priority security interest in, the Gross Revenues, all of
such Property Borrower’s present and future Accounts (as defined in the Code),
and the proceeds of all of the foregoing.
     (d) If any Unmatured Default or Event of Default shall occur and be
continuing under this Agreement or any of the other Loan Documents, the Property
Borrowers shall not, directly or indirectly, make any “Distribution” (as defined
below). In addition, the Property Borrowers shall not, directly or indirectly,
at any time make any Distribution that would cause their cash and cash
equivalents remaining after such Distribution to be less than an amount equal to
the aggregate of (i) the total amount of the security and other deposits
received by such Property Borrowers from tenants of the Property, (ii) the total
amount of accrued but unpaid real estate taxes on the Property, based on the
last full year tax bill or bills received by the Property Borrowers, or if the
Property Borrowers have not yet received a tax bill or bills on the Property on
an improved basis, based on a reasonable estimate by the Property Borrowers of
the annual real taxes estate on the Property on an improved basis, and minus any
amount held in a real estate tax escrow by Administrative Agent, and (iii) a
reasonable working capital reserve. For such purposes, the term “Distribution”
means (A) any distribution of money or property to any owner of a direct or
indirect interest in a Property Borrower (each an “Owner”) or to any Affiliate
of any Owner, (B) any loan or advance to any Owner or to any Affiliate of any
Owner,

73



--------------------------------------------------------------------------------



 



(C) any payment of principal or interest on any indebtedness due to any Owner or
to any Affiliate of any Owner, and (D) any payment of any fees or other
compensation to any Owner or to any Affiliate of any Owner.
     7.19 Additional Documents. Except for (a) the Ames Condominium Declaration,
(b) the Fort Collins Plat, and (c) customary utility easements that are non-
blanket in nature and are necessary for the development of the Project, Borrower
shall not execute or record any document pertaining to, affecting or running
with all or any portion of the Property, including, without limitation, any
condominium declaration or plat, without the prior written approval of
Administrative Agent of the form and substance of such documents, which approval
shall not be unreasonably withheld.
     7.20 Ineligible Securities. Borrower shall not use any portion of any Loan
Advance or Loans made hereunder to be used directly or indirectly to purchase
ineligible securities, as defined by applicable regulations of the Federal
Reserve Board.
     7.21 OFAC. Borrower shall (a) ensure that no Person or entity that owns a
controlling interest in or otherwise controls Borrower is or shall be listed on
the Specially Designated Nationals and Blocked Person List or other similar
lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of any proceeds of the Loans to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply with all applicable Bank Secrecy Act (“BSA”) laws and
regulations, as amended.
     7.22 Loan Expenses. Borrower agrees to pay all of the Loan Expenses. Any
Loan Expenses paid by Administrative Agent and/or the Lenders shall bear
interest commencing on the date which is ten (10) days following demand for
repayment thereof is made by Administrative Agent and/or the Lenders until
repaid to Administrative Agent, for the benefit of the Lenders, at the Default
Rate and shall be paid by Borrower upon demand, or may be paid by Lenders at any
time by disbursement of proceeds of the Loans. Any Loan Expenses paid by
Administrative Agent and/or the Lenders shall be reimbursed to Administrative
Agent and/or the Lenders by Borrower regardless of whether there shall be any
disbursements of the Loans.
     7.23 Management. Borrower at all times shall provide for the competent and
responsible management and operation of the Property. At all times, Borrower
shall cause the Property to be managed by an Approved Manager. All management
and brokerage contracts affecting the Property shall be terminable upon sixty
(60) days’ written notice without penalty or charge (except for unpaid accrued
management and brokerage fees). All management and brokerage contracts and any
material amendment, extension or substitution thereof must be approved in
writing by Lender prior to the execution of the same. In the event that
Administrative Agent grants such consent, Borrower shall cause the manager or
broker under any agreement to enter into an agreement with Administrative Agent,
acceptable in form and substance to Administrative Agent, pursuant to which said
manager or broker subordinates its liens for unpaid fees to the liens of the
Mortgage and the other Loan Documents.
     7.24 Single Asset Entity. Each Property Borrower shall not hold or acquire,
directly or indirectly, any ownership interest (legal or equitable) in any real
or personal property other than

74



--------------------------------------------------------------------------------



 



the applicable Property and/or relating thereto, or become a shareholder of or a
member or partner in any entity which acquires any property other than the
applicable Property, until such time as the Obligations have been fully repaid.
The organizational documents of each Property Borrower shall limit its purpose
to the acquisition, operation, management and disposition of the applicable
Property and/or matters relating thereto, shall adopt the covenants contained in
this Section 7.24, and such purposes shall not be materially amended without the
prior written consent of Administrative Agent, which consent shall not be
unreasonably withheld. Each Property Borrower shall:
     (a) Maintain its assets, accounts, books, records, financial statements,
stationery, invoices, and checks separate from and not commingled with any of
those of any other person or entity;
     (b) Conduct its own business in its own name, pay its own liabilities out
of its own funds, allocate fairly and reasonably any overhead for shared
employees and office space, and maintain an arm’s length relationship with its
Affiliates;
     (c) Hold itself out as a separate entity, correct any known
misunderstanding regarding its separate identity, and not make any distributions
which would cause it to fail to maintain adequate capital in light of its
contemplated business operations, and observe all organizational formalities;
     (d) Not guarantee or become obligated for the debts of any other entity or
person or hold out its credits as being available to satisfy the obligations of
others, including not acquiring obligations or securities of its partners,
members or shareholders, except in connection with the Loan;
     (e) Not pledge its assets for the benefit of any other entity or person or
make any loans or advances to any person or entity, except in connection with
the Loan;
     (f) Not enter into any contract or agreement with any Affiliate, except
upon terms and conditions that are intrinsically fair and substantially similar
to those that would be available on an arms-length basis with third parties
other than any Affiliate;
     (g) Not and shall not permit any constituent party of such Property
Borrower to seek the dissolution or winding up, in whole or in part, of such
Property Borrower and/or such constituent party of such Property Borrower, nor
merge with or be consolidated into any other entity; and
     (h) Has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any constituent party of such Property Borrower,
any Affiliate, Guarantor or any other person;
     7.25 No Debt. Except for the Obligations, no Property Borrower shall incur
or become liable for any other indebtedness other than customary trade payables
paid within sixty (60) days after they are incurred or unsecured equipment
leases in the ordinary course of business.

75



--------------------------------------------------------------------------------



 



     7.26 Use of Loan Advances. Borrower covenants and agrees that all Loan
Advances to be made hereunder by Lenders shall be used solely for the payment
(or reimbursement to others for payment) of the bills for the labor and
materials used in the performance of the Work for which such Loan Advances were
requested by Borrower, and for the payment of the other items of Project Cost
for which such Loan Advances were requested by Borrower (no Project Cost shall
include expenses relating to any development, construction, operating or other
cost attributable to any project other than the Project specifically described
in this Agreement), and for no other purpose whatsoever; however, nothing herein
shall impose upon Administrative Agent or any Lender any obligation whatsoever
to see to the proper application of any such monies by Borrower. Whenever so
requested by Administrative Agent, Borrower shall promptly furnish
Administrative Agent written evidence reasonably satisfactory to Administrative
Agent that all monies theretofore advanced by the Lenders pursuant to this
Agreement have actually been or will be paid or applied in payment of the cost
of performance of the Work and in payment of the other items of Project Cost for
which such funds were advanced by the Lenders, and until such evidence is
produced, at the option of Administrative Agent, no future or additional
payments or Loan Advances need be made hereunder.
     7.27 Budget. Borrower shall not amend any Budget without Administrative
Agent’s prior written consent, except as expressly permitted in this Agreement.
Borrower shall not reallocate any line items within any Budget unless Borrower
can demonstrate to Administrative Agent’s satisfaction that (i) sufficient funds
remain in the line item from which the amount is to be reallocated to pay all of
the applicable Project Costs which may be paid from that line item; and (ii) no
line items in the applicable Project Budget (other than the line item to which
the reallocation is sought) are required, in Administrative Agent’s judgment, to
be increased. Administrative Agent agrees not to unreasonably withhold or delay
any Budget line item reallocation requests from Borrower under this Agreement.
     7.28 Loan In Balance. Borrower shall maintain each Project Tranche In
Balance at all times.
     7.29 Development Fee. Borrower shall not disburse a development fee in
excess of the amount set forth in each Budget and may not pay or disburse any
development fee at any time that an Event of Default or any Unmatured Default
exists.
     7.30 Approved Leases. Borrower shall not enter into any tenant lease of
space in any Improvements unless approved or deemed approved by Administrative
Agent. Borrower’s standard form of tenant lease, and any revisions thereto, must
have the prior written approval of Administrative Agent, provided however, the
lease forms which have been provided to Administrative Agent for each Project
have been approved as satisfactory. Administrative Agent shall be “deemed” to
have approved any tenant lease that (a) is on the standard form lease approved
by Administrative Agent, with no material deviations except as approved by
Administrative Agent; (b) is legally binding and fully executed; (c) contains a
satisfactory parental or other acceptable guarantee; (d) provides for an Advance
Rent Payment and the receipt thereof in an amount to be determined by Borrower
for the purpose of cash testing, (e) is entered into in the ordinary course of
business with a bona fide unrelated third party tenant

76



--------------------------------------------------------------------------------



 



(except as otherwise permitted in the ordinary course of the student housing
business), and Borrower, acting in good faith and exercising due diligence, has
determined that the tenant is financially capable of performing its obligations
under the lease; (f) except as otherwise permitted in the ordinary course of the
student housing business, reflects an arms-length transaction at then current
market rate for comparable space; (g) is for a twelve (12) month term, provided
however, not more than fifteen percent (15%) of tenant leases at a Project may
be for less than a twelve (12) month term if executed following the commencement
of classes in the applicable year; and (h) is expressly subordinate to the
applicable Mortgage. Borrower shall provide to Administrative Agent a correct
and complete copy of each tenant lease, including any exhibits, and each
guarantee thereof (if any), prior to execution unless the lease in question
meets the foregoing requirements for “deemed” approval by Administrative Agent.
Borrower shall, throughout the term of this Agreement, pay all reasonable costs
incurred by Administrative Agent in connection with Administrative Agent’s
review and approval of tenant leases and each guarantee thereof (if any),
including reasonable attorneys’ fees and costs.
     7.31 Collateral Assignment of Plans, Permits and Contracts. As additional
security for the payment and performance of all of the Obligations, each
Property Borrower hereby pledges and assigns to Administrative Agent, and grants
to Administrative Agent a first lien on and a first priority security interest
in, (a) all present and future Plans and Specifications for the construction of
the Improvements; (b) all present and future applications, permits, licenses and
approvals between such Property Borrower and others, or given or to be given to
such Property Borrower by governmental authorities, relating to the
Improvements, together with all of such Property Borrower’s rights, options and
privileges thereunder; and (c) all present and future architectural, engineering
and construction contracts relating to Improvements.
     7.32 Security Interest Matters. This Agreement is intended to be a security
agreement under the Code for the purpose of creating the security interests
provided for herein. Borrower shall execute and deliver such additional security
agreements and other documents as the Lender shall from time to time request in
order to create and perfect such security interests.
     7.33 Commitments. Borrower shall at all times duly perform and observe all
of the terms, provisions, conditions and agreements on its part to be performed
and observed under any present or future commitment for take-out financing for
the Property and the Improvements, and shall not suffer or permit any default or
event of default to exist under any such commitment, and shall not agree or
consent to, or suffer or permit, any termination, modification or amendment of
any such commitment. As additional security for the payment and performance of
all of the obligations of Borrower under this Agreement and the other Loan
Documents, Borrower hereby pledges and assigns to Administrative Agent for the
benefit of the Lenders, and grants to Administrative Agent a first lien on and a
first priority security interest in, all such present and future commitments for
take-out financing for the Property and the Improvements and all loan proceeds
payable under all such commitments.
     7.34 Aggregate Debt Service Coverage Ratio. Commencing on September 1, 2011
and as of each Determination Date until September 1, 2012, the Project shall
satisfy an Aggregate Debt Service Coverage Ratio of no less than 1.10 to 1.0. In
order to evidence the satisfaction of such Aggregate Debt Service Coverage
Ratio, Borrower shall deliver to Administrative Agent within thirty (30) days
after the end of each calendar quarter, an executed Debt Service Coverage

77



--------------------------------------------------------------------------------



 



Test for each Project on the form attached hereto as Exhibit I and certified by
the Borrower as true, correct and complete and as fairly and accurately
presenting the information contained therein. In the event this Aggregate Debt
Service Coverage Ratio is not met, Borrower may satisfy this Aggregate Debt
Service Coverage Ratio by making a payment of principal on the Loans in an
amount sufficient to bring this Aggregate Debt Service Coverage Ratio into
compliance as determined by the Administrative Agent in its sole discretion,
provided however, such payment shall be received by Administrative Agent within
thirty (30) days after the end of the applicable calendar quarter.
     7.35 Project Debt Service Coverage Ratio.
     (a) Commencing on September 1, 2011 and as of each Determination Date until
September 1, 2012, each Project shall satisfy an Implied Debt Service Coverage
Ratio of no less than 1.00 to 1.0. In order to evidence the satisfaction of such
Implied Debt Service Coverage Ratio, Borrower shall deliver to Administrative
Agent within thirty (30) days after the end of each calendar quarter, an
executed Debt Service Coverage Test for each Project on the form attached hereto
as Exhibit I and certified by the Borrower as true, correct and complete and as
fairly and accurately presenting the information contained therein. In the event
this Implied Debt Service Coverage Ratio is not met, Borrower may satisfy this
Implied Debt Service Coverage Ratio by making a payment of principal on the
Loans in an amount sufficient to bring this Impaled Debt Service Coverage Ratio
into compliance as determined by the Administrative Agent in its sole
discretion, provided however, such payment shall be received by Administrative
Agent within thirty (30) days after the end of the applicable calendar quarter.
     (b) Commencing on September 1, 2012 and as of each Determination Date
thereafter, each Project shall satisfy an Actual Debt Service Coverage Ratio of
no less than 1.25 to 1.0. In order to evidence the satisfaction of such Actual
Debt Service Coverage Ratio, Borrower shall deliver to Administrative Agent
within thirty (30) days after the end of each calendar quarter, an executed Debt
Service Coverage Test for each Project on the form attached hereto as Exhibit I
and certified by the Borrower as true, correct and complete and as fairly and
accurately presenting the information contained therein. In the event this
Actual Debt Service Coverage Ratio is not met, Borrower may satisfy this Actual
Debt Service Coverage Ratio by making a payment of principal on the Loans in an
amount sufficient to bring this Actual Debt Service Coverage Ratio into
compliance as determined by the Administrative Agent in its sole discretion,
provided however, such payment shall be received by Administrative Agent within
thirty (30) days after the end of the applicable calendar quarter.
     7.36 Rate Management Agreement. On or prior to December 19, 2010, Borrower
shall enter into and deliver to Administrative Agent, a Rate Management
Agreement in the amount of the Commitments for a period lasting until at least
the Initial Maturity Date and containing terms based upon the applicable draw
schedules previously delivered and approved by Administrative Agent.
     7.37 Fort Collins Ground Lease.

78



--------------------------------------------------------------------------------



 



     (a) Borrower will promptly pay or cause to be paid, when due and payable,
the rent and all other sums and charges mentioned in and made payable by Fort
Collins Borrower under the Fort Collins Ground Lease.
     (b) In addition, Fort Collins Borrower:
     (i) will promptly and diligently perform and observe all of the terms,
covenants and conditions required to be performed and observed by Fort Collins
Borrower as tenant under the Fort Collins Ground Lease, within the periods
provided in the Fort Collins Ground Lease; and
     (ii) will enforce each covenant or obligation of the Fort Collins Ground
Lease in accordance with its terms; and
     (iii) will do all things necessary to preserve and to keep unimpaired its
rights under the Fort Collins Ground Lease; and
     (iv) will not terminate the Fort Collins Ground Lease and will not
surrender the premises which are the subject of the Fort Collins Ground Lease;
and
     (v) will exercise any and all renewal or extension options provided to Fort
Collins Borrower under the Fort Collins Ground Lease.
     (c) Fort Collins Borrower shall not acquire the fee interest in the demised
premises without the prior written approval of Administrative Agent. In the
event that Fort Collins Borrower acquires fee title to the demised premises,
Fort Collins Borrower shall promptly execute, acknowledge and deliver such
instruments, documents and agreements as may be required by Administrative Agent
to create, maintain, affirm, and perfect Administrative Agent’s interest in the
demised premises and any other collateral, including without limitation, a deed
of trust to confirm Fort Collins Borrower’s right, title and interest in and to
the fee title of the demised premises.
     (d) Borrower shall promptly notify Administrative Agent in writing of any
material default by the Fort Collins Ground Lessor in the performance or
observance of any of the terms, covenants or conditions on the part of the Fort
Collins Ground Lessor to be performed or observed under the Fort Collins Ground
Lease.
     (e) Borrower shall (i) promptly notify Administrative Agent in writing of
the receipt by any Borrower of any notice from the Fort Collins Ground Lessor of
any default by Fort Collins Borrower in the performance of observance of any of
the terms, covenants, or conditions on the part of Fort Collins Borrower to be
performed or observed under the Fort Collins Ground Lease; (ii) promptly notify
Administrative Agent in writing of the receipt by Fort Collins Borrower of any
notice from the Fort Collins Ground Lessor of the termination of the Fort
Collins Ground Lease pursuant to the provisions of the Fort Collins Ground
Lease; and (iii) promptly cause a true copy of each such notice received by any
Borrower from the Fort Collins Ground Lessor under the Fort Collins Ground Lease
to be delivered to Administrative Agent.

79



--------------------------------------------------------------------------------



 



     (f) Borrower will, within thirty (30) days after receipt of the written
request from Administrative Agent (but, so long as no Unmatured Default or Event
of Default has occurred and is continuing, no more than twice during any
calendar year), use reasonable efforts to obtain (1) from the Fort Collins
Ground Lessor and deliver to Administrative Agent an estoppel certificate in
form and substance satisfactory to Administrative Agent stating that the Fort
Collins Ground Lease is in full force and effect, is unmodified, that no notice
of termination thereon has been served on Fort Collins Borrower, stating the
date to which the rent has been paid, stating whether there are any defaults to
its knowledge thereunder and specifying the nature of such defaults, if any and
containing such other representations, warranties and covenants as
Administrative Agent may reasonably request, and (2) from any party holding a
fee deed of trust on the land which comprises the demised premises, an estoppel
and non-disturbance agreement in form and substance satisfactory to
Administrative Agent.
     (g) Upon the request of Administrative Agent, Fort Collins Borrower shall
cooperate with Administrative Agent and the Lenders and, to the extent such
conditions have not already been satisfied by the Fort Collins Ground Lessor’s
execution and delivery of the Fort Collins Ground Lease Estoppel, do such acts
as are within its rights and powers to cause Administrative Agent or its
successor on behalf of the Lenders to be deemed a “leasehold mortgagee” or its
equivalent under the Fort Collins Ground Lease during all times prior to the
repayment of the Loans in full.
     (h) Borrower will furnish Administrative Agent: (i) upon demand, proof of
payment of all items which are required to be paid by Fort Collins Borrower
pursuant to the Fort Collins Ground Lease, and (ii) all information that
Administrative Agent may reasonably request from time to time concerning the
Fort Collins Ground Lease and Fort Collins Borrower’s compliance with the Fort
Collins Ground Lease.
     (i) Fort Collins Borrower shall not, without the prior written consent of
Administrative Agent: (i) consent to or agree to, cause or permit to occur any
waiver or modification, amendment or cancellation of any provision of the Fort
Collins Ground Lease; (ii) consent to or agree to, cause or permit to occur the
subordination of the Fort Collins Ground Lease to any deed of trust of the fee
interest of the Fort Collins Ground Lessor in the land or other lien encumbering
(or that may in the future encumber) the estate of the Fort Collins Ground
Lessor under the Fort Collins Ground Lease in any premise(s) demised to Fort
Collins Borrower thereunder.
     (j) Borrower shall promptly execute, acknowledge and deliver, on request of
Administrative Agent, such instruments as Administrative Agent may reasonably
request and deem useful or required to permit Administrative Agent to cure any
default under the Fort Collins Ground Lease or permit Administrative Agent to
take such other action as Administrative Agent considers desirable to cure or
remedy the matter in default and preserve the interest of Administrative Agent
in the Fort Collins Ground Lease and/or the security interest of Administrative
Agent under the Loan Documents with respect to the Fort Collins Project.

80



--------------------------------------------------------------------------------



 



     (k) If Fort Collins Borrower shall be in default beyond any applicable
notice and grace period under the Fort Collins Ground Lease, and/or upon the
occurrence and continuance of an Event of Default hereunder, or upon the failure
of Borrower to take any action under this section, then, subject to the terms of
the Fort Collins Ground Lease, Administrative Agent on behalf of the Lenders
shall have the right (but not the obligation), to cause any default or defaults
under the Fort Collins Ground Lease to be remedied and otherwise exercise any
and all rights of Fort Collins Borrower under the Fort Collins Ground Lease, as
Administrative Agent may deem necessary to prevent or cure any default, and
Administrative Agent shall have the right to enter all or any portion of the
demised premises at such times and in such manner as Administrative Agent deems
necessary, to prevent or to cure any such default. Without limiting the
foregoing, upon any such default, Borrower shall promptly execute, acknowledge
and deliver to Administrative Agent such instruments as may reasonably be
required to permit Administrative Agent to cure any default under the Fort
Collins Ground Lease or permit Administrative Agent to take such other action as
Administrative Agent may deem necessary to enable Administrative Agent to cure
or remedy the matter in default and preserve the security interest of
Administrative Agent under the Loan Documents with respect to the Fort Collins
Project. Fort Collins Borrower irrevocably appoints Administrative Agent as its
true and lawful attorney-in-fact to do, in its name or otherwise, if an Event of
Default or Unmatured Default has occurred and is continuing, any and all acts
and to execute any and all documents that Administrative Agent deems necessary
to preserve any rights of Fort Collins Borrower under or with respect to the
Fort Collins Ground Lease, including, without limitation, the right to
effectuate any extension or renewal of the Fort Collins Ground Lease, or to
preserve any rights of Fort Collins Borrower whatsoever in respect of any part
of the Fort Collins Ground Lease (and the above powers granted to Administrative
Agent are coupled with an interest and shall be irrevocable). The actions or
payments of Administrative Agent to cure any default by Fort Collins Borrower
under the Fort Collins Ground Lease shall not remove or waive, as between
Borrower and the Lenders, the default that occurred under this Agreement by
virtue of the default by Fort Collins Borrower under the Fort Collins Ground
Lease. All sums expended by Administrative Agent to cure any such default shall
be paid by Borrower to Administrative Agent, upon demand, with interest on such
sum at the Default Rate from the date such sum is expended to and including the
date the reimbursement payment is made to Administrative Agent. All such
indebtedness shall be deemed to be secured by the Loan Documents.
     (l) Promptly upon receipt by Borrower, Borrower shall deliver to the Fort
Collins Ground Lessor, if requested by Administrative Agent or any successor,
written notice of the identity of each successor to Administrative Agent.
     (m) Borrower, promptly upon learning that the Fort Collins Ground Lessor
has failed to perform the terms and provisions under the Fort Collins Ground
Lease and promptly upon learning of a rejection or disaffirmance or purported
rejection or disaffirmance of the Fort Collins Ground Lease pursuant to any
state or federal bankruptcy law, shall notify Administrative Agent thereof.
Promptly after execution of any amendment to the Fort Collins Deed of Trust,
Borrower shall notify the Fort Collins Ground Lessor, in a form satisfactory to
Administrative Agent of the execution

81



--------------------------------------------------------------------------------



 



and delivery of the Fort Collins Deed of Trust or such amendment. Administrative
Agent shall have the right, but not the obligation, to give the Fort Collins
Ground Lessor, at any time any notice described in this subsection or otherwise
relating to the Loan.
     (n) Fort Collins Borrower shall promptly notify Administrative Agent of any
request that any party to the Fort Collins Ground Lease makes for arbitration or
other dispute resolution procedure pursuant to the Fort Collins Ground Lease and
of the institution of any such arbitration or dispute resolution. Fort Collins
Borrower hereby authorizes Administrative Agent to participate in any such
arbitration or dispute resolution but such participation shall not, unless an
Event of Default exists, be to the exclusion of Fort Collins Borrower. Fort
Collins Borrower shall promptly deliver to Administrative Agent a copy of the
determination of each such arbitration or dispute resolution mechanism.
     (o) If Administrative Agent or its designee shall acquire or obtain a new
ground lease following a termination of the Fort Collins Ground Lease as a
result of any action, omission or election of Fort Collins Borrower, then Fort
Collins Borrower shall have no right, title or interest whatsoever in or to such
new ground lease, or any proceeds or income arising from the estate arising
under any such new ground lease, including from any sale or other disposition
thereof. Administrative Agent or its designee shall hold such new ground lease
free and clear of any right or claim of Fort Collins Borrower.
     7.38 Consent and Subordination to Condominium and Declaration.
Administrative Agent shall, upon Borrower’s written request, consent and
subordinate the lien of the Ames Mortgage to the Ames Condominium Declaration
and shall execute the appropriate instruments (satisfactory to Administrative
Agent in all respects) in recordable form to effect such consent and
subordination thereto, upon the satisfaction of the following conditions, as
determined by Administrative Agent (singly and collectively, the “Condominium
Conditions”):
     (a) There exists no Unmatured Default or Event of Default;
     (b) Administrative Agent shall have received the final Ames Condominium
Declaration, which shall be in form and substance satisfactory to the
Administrative Agent and in proper form for recording or filing, as necessary,
in the appropriate registry of deeds. Borrower shall after recording, deliver to
Administrative Agent a certified copy of the Ames Condominium Declaration;
     (c) Administrative Agent shall have received the unconditional agreement by
the Title Company to issue an ALTA 4.1 Endorsement to the applicable Title
Policy insuring the Ames Mortgage upon subordination of the lien of the Ames
Mortgage to the Ames Condominium Declaration; and
     (d) Administrative Agent shall have received such other documents,
certificates, opinions or assurances as Administrative Agent may reasonably
request.

82



--------------------------------------------------------------------------------



 



     7.39 Condominium Covenants.(a) Regarding the contemplated development,
ownership, and operation of the Ames Project, and without limiting the
generality of the other covenants and agreements of the Borrower hereunder
and/or under any other Loan Document, Ames Borrower hereby covenants and agrees
with the Administrative Agent and the Lenders as follows (herein, singly and
collectively, the “Condominium Covenants”):
     (b) On or before December 31, 2010, Ames Borrower shall submit the Ames
Project, together with all of the Ames Improvements constructed or to be
constructed thereon, to the provisions of the Condominium Law and will satisfy
all of the requirements thereof and of any other applicable Laws or restriction
necessary to create the Condominium as a valid condominium regime in respect of
the Ames Project and Ames Improvements; provided, however that Ames Borrower
will not record or file the Ames Condominium Declaration with the appropriate
registry of deeds without Administrative Agent’s prior written consent and
subordination as provided for in Section 7.38;
     (c) After the recording of the Ames Condominium Declaration and
construction of the Ames Improvements, the condominium association which shall
be created by the Ames Condominium Declaration shall have furnished to
Administrative Agent, at no cost or expense to Administrative Agent, the
insurance required by the Ames Condominium Declaration, which shall name
Administrative Agent, said condominium association, and Ames Borrower, as their
respective interests may appear, as the insureds, as permitted in the Ames
Condominium Declaration, in such amounts as Administrative Agent may from time
to time reasonably require and covering all of the Ames Improvements; said fire
insurance shall at all times comply with the applicable conditions contained in
the Ames Mortgage and elsewhere in this Agreement;
     (d) Ames Borrower shall duly perform or cause to be duly performed all
obligations of developers or sponsors, or declarant under the Ames Condominium
Declaration, and do or cause to be done all things necessary to operate and
maintain the Condominium for the purpose for which it was intended;
     (e) Ames Borrower shall fully and faithfully keep, pay, and perform each
and every covenant, agreement, and provision in the Ames Condominium
Declaration, the Condominium Law, and all other applicable Laws on the part of
Ames Borrower to be kept and performed;
     (f) Ames Borrower shall promptly pay as the same become due and payable the
share of Ames Borrower as owner of all applicable Condominium Units, and subject
to the provisions hereof or the other Loan Documents, of common expenses and all
assessments as required by the Ames Condominium Declaration, including reserves
therefor, and to promptly upon demand exhibit to Administrative Agent receipts
for all such payments;
     (g) Ames Borrower shall promptly deliver to Administrative Agent a true and
correct copy of each and every notice of default received by Ames Borrower with

83



--------------------------------------------------------------------------------



 



respect to any obligation of Ames Borrower under the provisions of said
Condominium Law and/or the Ames Condominium Declaration;
     (h) Ames Borrower shall not, except with the prior written consent of
Administrative Agent in each instance, (1) vote for, consent to, or enter into
any material modification of, material amendment to, or relaxation of the
enforcement of, any provision of the Ames Condominium Declaration, (2) vote to
change the percentage interest in the common areas of the Condominium Units or
to remove the Condominium from the provisions of the said Condominium Law,
(3) vote to allot compensation to members of the association managing board or
officers who are Affiliates or affiliated with Ames Borrower, (4) in the event
of damage to or destruction of the condominium buildings or a partial taking by
condemnation, vote not to restore the condominium property, and/or (5) vote to
alter or improve the common areas for a proposed cost in excess of five (5%)
percent of the last preceding annual budget approved by the association managing
board;
     (i) Ames Borrower shall not, in each and every case in which, under the
provisions of the Ames Condominium Declaration or the Condominium Law the
consent or vote of fifty percent (50%) or more of the owners of Condominium
Units is required, vote or give such consent without, in each and every case,
the prior written consent of Administrative Agent;
     (j) Within ten (10) days after issuance by the association managing board,
Ames Borrower shall furnish to Administrative Agent a copy of (i) all
assessments issued by the association managing board against the Ames Project,
and (ii) the annual budget issued by the association managing board;
     (k) Ames Borrower shall defend, indemnify and save harmless Administrative
Agent, and all those claiming by, through or under Administrative Agent
(including, without limitation, the Lenders), from and against any loss, damage,
cost, expense or other liability of any nature whatsoever arising out of any
obligations of the developer and declarant of the Condominium, to owners of the
Condominium Units or otherwise, including, without limitation, liability arising
under Condominium Law; and
     (l) In the event of any casualty loss to the said Condominium or to any
Condominium Unit therein, Ames Borrower shall promptly notify the Administrative
Agent of such loss. Administrative Agent may elect to vote in place and stead of
Ames Borrower with respect to insurance under the terms of the Ames Condominium
Declaration and in order to effectuate the foregoing, Ames Borrower hereby
irrevocably appoints the Administrative Agent as Ames Borrower’s agent to so act
with respect to said right to vote, said agency being coupled with an interest.
Ames Borrower agrees that written notice from the Administrative Agent of such
election in such event received by Ames Borrower not less than twenty-four
(24) hours before such vote is to be deemed conclusive evidence as to such right
to vote. Ames Borrower will make all advances as required by the Condominium
Declaration for repair and restoration due to inadequacy of insurance, provided
that it has been voted to repair and restore the Condominium except to the
extent that such inadequacy is caused by the delivery of the proceeds of such

84



--------------------------------------------------------------------------------



 



insurance to Administrative Agent. Ames Borrower covenants and agrees that in
the event Ames Borrower receives any funds, including but not limited to,
insurance proceeds arising from damages to the Ames Project or the common areas
and facilities, whether from casualty or otherwise, Ames Borrower shall assign
any such funds to Administrative Agent to the extent necessary to discharge Ames
Borrower’s obligations to Administrative Agent hereunder, such funds to be
applied or disbursed as provided for herein, unless otherwise provided in the
Loan Agreement.
     (m) All sums expended or otherwise incurred by Administrative Agent on
account of any failure by Ames Borrower to pay or perform the Condominium
Covenants, including without limiting the generality of the foregoing reasonable
attorneys’ fees and/or costs incurred in connection with the care and management
of the Ames Project and/or the Condominium, shall be included within the
Obligations and secured by the Mortgage and the other Loan Documents, and shall
accrue interest as the Default Rate as provided for in this Agreement.
Administrative Agent may, but shall not be obligated to cure or remedy any
default by Ames Borrower under the Ames Condominium Declaration. Without
limiting the other rights and remedies of Administrative Agent and/or the
Lenders hereunder, Ames Borrower hereby authorizes the Administrative Agent and
its authorized agents at any reasonable time to enter the Ames Project and to
perform such acts as may be necessary to cure or remedy any such defaults
relative to the Condominium Covenants. Administrative Agent may recover upon
demand all reasonable costs and expenses, including attorneys’ fees, paid or
incurred in connection with any defaults hereunder or incurred in the care and
management of the Ames Project.
     7.40 Fort Wayne Environmental Condition.. In connection with the Work to be
done in connection with the Fort Wayne Improvements, Fort Wayne Borrower shall
either (i) use the fill material located on the north east and north central
portions of the Fort Wayne Land as fill material beneath the proposed paved
parking areas or (ii) dispose of such fill material in accordance with
Applicable Law. On or prior to December 19, 2010, Fort Wayne Borrower shall
(a) provide evidence to Administrative Agent identifying the location of the
contaminated material, or (b) deliver documentation by a landfill or a
depository evidencing the transfer of the contaminated material to such landfill
or a depository.
     7.41 Clarksville Environmental Condition. On or prior to December 19, 2010,
Clarksville Borrower shall provide an amendment to the Phase I Environmental
Assessment dated as of October 14, 2010 which amendment shall verify the
collateral size and boundaries contained in the Survey of the Clarksville Land.
     7.42 Fort Wayne Endorsements. On or prior to the fifteenth (15th) day of
each month until the Initial Advance of the Fort Wayne Tranche, Borrower shall
deliver to Administrative Agent an endorsement to the Title Policy insuring the
Fort Wayne Mortgage which endorsement shall update such Title Policy to such
date and insure the lien of the Fort Wayne Mortgage to be superior to all
defects in title other than the applicable Permitted Exceptions and other
exceptions hereafter approved by Administrative Agent in writing.

85



--------------------------------------------------------------------------------



 



SECTION 8.
EVENTS OF DEFAULT
     The occurrence of any one or more of the following shall constitute an
“Event of Default”:
     (a) Failure by Borrower or any other Obligor to make: (i) any payment of
principal or interest hereunder or under the Notes when due, or (ii) any other
payment under the Loan Documents within five (5) days of the date when due or,
if no date is stated, five (5) days after written demand (or such shorter period
as may be expressly provided for herein or therein);
     (b) Failure by Borrower to perform or cause to be performed any other
obligation or observe any other condition, covenant, term, agreement or
provision required to be performed or observed by Borrower contained in this
Agreement and not specifically referred to elsewhere in this Section 8;
provided, however, that if such failure by its nature can be cured, then so long
as the continued operation and safety of each Project, and the priority,
validity and enforceability of the liens created by this Agreement, each
Mortgage or any of the other Loan Documents and the value of each Property is
not materially impaired, threatened or jeopardized, Borrower shall have a period
(“Cure Period”) of thirty (30) days after Borrower obtains actual knowledge of
such failure or receives written notice of such failure to cure the same and an
Event of Default shall not be deemed to exist during the Cure Period (provided,
however, such period shall be limited to ten (10) days if such failure can be
cured by the payment of money), provided further that if such failure cannot be
cured by the payment of money and Borrower commences to cure such non-monetary
failure during the Cure Period and is diligently and in good faith attempting to
effect such cure, the Cure Period shall be extended for such non-monetary
failure for thirty (30) additional days, but in no event shall the Cure Period
be longer than sixty (60) days in the aggregate;
     (c) Any representation or warranty contained in this Agreement or any other
Loan Documents, or of any statement or certification as to facts delivered to
Administrative Agent by or on behalf of Borrower or the Guarantor shall prove to
have been materially inaccurate or untrue in any material respect when made,
provided however, that if such representation or warranty can be cured, then so
long as the continued operation and safety of each Project, and the priority,
validity and enforceability of the liens created by this Agreement, each
Mortgage or any of the other Loan Documents and the value of each Property is
not materially impaired, threatened or jeopardized, Borrower shall have a period
of thirty (30) days after Borrower receives written notice of such inaccuracy or
untruth and an Event of Default shall not be deemed to exist during such period
(provided, however, such period shall be limited to ten (10) days if such
failure can be cured by the payment of money);
     (d) Subject to Force Majeure, a discontinuance of the construction of the
Work in connection with any Project for a period of fifteen (15) consecutive
days (unless otherwise approved by Administrative Agent), or any material
failure to adhere to any Construction Schedule, regardless of cause, the result
of which may be, in

86



--------------------------------------------------------------------------------



 



Administrative Agent’s sole judgment, that the Work in connection with such
Project will not be substantially completed prior to the Construction Completion
Date;
     (e) Subject to Force Majeure, the conditions set forth in Section 7.1 have
not been satisfied by the Construction Completion Date, provided, however, so
long as the continued operation and safety of each Project, and the priority,
validity and enforceability of the liens created by this Agreement, each
Mortgage or any of the other Loan Documents and the value of each Property is
not materially impaired, threatened or jeopardized, Borrower shall have until
September 15, 2011 to cure the same and an Event of Default shall not be deemed
to exist during such period;
     (f) Failure by Borrower to deposit with Administrative Agent or invest in
any Project in the manner permitted herein funds required to maintain each
Project Tranche In Balance within the time and in the manner set forth in
Section 3.4(c) or provide the funds required to maintain the Interest Reserve
within the time and manner set forth in Section 3.4(c);
     (g) If there occurs a Material Adverse Occurrence;
     (h) The termination of any Construction Contract without Administrative
Agent’s prior written consent;
     (i) Borrower, any Guarantor or any successors or permitted assigns of it,
shall:
     (i) file a voluntary petition in bankruptcy or an arrangement or
reorganization under any federal or state bankruptcy, insolvency or debtor
relief law or statute (hereinafter referred to as a “Bankruptcy Proceeding”);
     (ii) file any answer in any Bankruptcy Proceeding or any other action or
proceeding admitting insolvency or inability to pay his, her or its debts;
     (iii) fail to oppose, or fail to obtain a vacation or stay of, any
involuntary Bankruptcy Proceeding within sixty (60) days after the filing
thereof;
     (iv) solicit or cause to be solicited petitioning creditors for any
involuntary Bankruptcy Proceeding against Borrower or any Guarantor;
     (v) be granted a decree or order for relief, or be adjudicated a bankrupt
or declared insolvent in any Bankruptcy Proceeding, whether voluntary or
involuntary;
     (vi) have a trustee or receiver appointed for or have any court take
jurisdiction of its property, or the major part thereof, or all of any portion
of the Property, in any voluntary or involuntary proceeding for the purpose of
reorganization, arrangement, dissolution or liquidation, and, with respect to an
involuntary proceeding only, such trustee or receiver is not discharged or such

87



--------------------------------------------------------------------------------



 



jurisdiction is not relinquished, vacated or stayed on appeal or otherwise,
within sixty (60) days after the commencement thereof;
     (vii) make an assignment for the benefit of creditors;
     (viii) consent to any appointment of a receiver or trustee or liquidator of
all of its property, or the major part thereof, or all or any portion of any
Property; or
     (ix) have an attachment or execution levied with respect to, or other
judicial seizure be effected for, all or substantially all of its assets or all
or any portion of any Property, or the placing of any attachment, levy of
execution, charging order, or other judicial seizure on the interest of the
parent of Borrower;
     (j) Borrower intentionally causes or knowingly permits any of the Work in
connection with any Project to be performed in a manner which is materially
contrary to any of the Plans and Specifications or any provisions of this
Agreement or the other Loan Documents;
     (k) Any sale, transfer, lease, assignment, conveyance, financing, lien,
encumbrance or other transaction made in violation of Section 7.13 or
Section 7.18 above or any Mortgage, provided, however, that if such default by
its nature can be cured, then so long as the continued operation and safety of
each Project, and the priority, validity and enforceability of the liens created
by this Agreement, each Mortgage or any of the other Loan Documents and the
value of each Property is not materially impaired, threatened or jeopardized,
Borrower shall have a Cure Period of thirty (30) days after Borrower obtains
actual knowledge of such failure or receives written notice of such failure to
cure the same and an Event of Default shall not be deemed to exist during the
Cure Period (provided, however, such period shall be limited to ten (10) days if
such failure can be cured by the payment of money);
     (l) The entry of any order enjoining or otherwise preventing or declaring
invalid or unlawful the construction, occupancy, operation or use of any
Project, in the manner required by the terms of this Agreement, or of any
proceedings which affects the validity or priority of the lien of any Mortgage
or any of the other security for the Loan, or which could result in a Material
Adverse Occurrence;
     (m) The filing of any condemnation or administrative proceeding or
litigation against any Project or any casualty thereto which would impair the
completion of the Work prior to the applicable date required therefor, as
determined by the Administrative Agent in its reasonable discretion, or the
utilization of such Project once completed;
     (n) The assignment or attempted assignment of this Agreement by Borrower
without Administrative Agent’s prior written consent;

88



--------------------------------------------------------------------------------



 



     (o) The filing of formal charges under any federal, state or local law,
statute or ordinance for which Borrower’s forfeiture of all or a material
portion of any Project is a potential penalty;
     (p) The dissolution of Borrower or any Guarantor;
     (q) (i) Any direct ownership interest in Borrower shall be transferred or
assigned, or any security interest or other lien or encumbrance shall be created
in or on any direct ownership interest in Borrower or in or on the proceeds of
or distribution rights with respect to any such ownership interest; or
(ii) except in connection with any Permitted Transfer, any ownership interest in
any entity that directly or indirectly owns an ownership interest in Borrower
shall be transferred or assigned, or any security interest or other lien or
encumbrance shall be created in or on any ownership interest in any such entity
or in or on the proceeds of or distribution rights with respect to any ownership
interest in any such entity; or
     (r) The occurrence of an “Event of Default” or a default (after expiration
of any notice or cure period, if any) under any of the other Loan Documents.
SECTION 9.
REMEDIES
     Upon the occurrence and during the continuance of any Event of Default,
Administrative Agent for the benefit of the Lenders, in addition to availing
itself of any remedies conferred upon it at law or in equity and by the terms of
the Notes, any Mortgage and the other Loan Documents, may pursue any one or more
of the following remedies first, concurrently or successively with each other
and with any other available remedies, it being the intent hereof that none of
such remedies shall be to the exclusion of any others:
     (a) Take possession of any Project and complete the Work and do anything
necessary or desirable in Administrative Agent’s sole judgment to fulfill the
obligations of Borrower hereunder, including, without limitation, either the
right to avail itself of and procure performance of the Construction Contract,
any Subcontracts or any other contract entered into for the performance of all
or any portion of the Work (or any substitute therefor), or to let new or
additional contracts with the same Contractor or Subcontractors or others, and
to employ watchmen to protect any Project from injury. Without limiting the
generality of the foregoing and for the purposes aforesaid, Borrower hereby
appoints and constitutes Administrative Agent its lawful attorney-in-fact with
full power of substitution (i) to complete the Work in the name of Borrower;
(ii) to use portions of the Loans or other funds which may be reserved, escrowed
or set aside for any purposes hereunder at any time to complete the Work;
(iii) to make changes in any of the Plans and Specifications which shall be
reasonably necessary or reasonably desirable to complete the Work; (iv) to
retain or employ new general contractors, subcontractors, architects, engineers
and inspectors as shall be required for such purposes; (v) to pay, settle or
compromise all existing bills and claims, which may be liens or security
interests or to avoid such bills and claims becoming liens or security interests
against any Project, or as may be necessary or desirable for the completion of

89



--------------------------------------------------------------------------------



 



the Work or for the clearance of title; (vi) to execute all applications and
certificates in the name of Borrower which may be required by any of the Loan
Documents; (vii) to prosecute and defend all actions or proceedings in
connection with the Work; (viii) to take such action and require such
performance as it deems necessary under any of the bonds to be furnished
pursuant to the provisions hereof and to make settlements and compromises with
the surety or sureties thereunder, and in connection therewith, to execute
instruments of release and satisfaction; it being understood that the foregoing
power of attorney is coupled with an interest and cannot be revoked. All sums
expended by Administrative Agent pursuant to this Section 9 shall be deemed to
have been paid to Borrower and secured by each Mortgage and the other Loan
Documents, and shall bear interest at the Default Rate until repaid to
Administrative Agent.
     (b) Make any protective advance Administrative Agent deems necessary to
(i) preserve, maintain, repair, restore or rebuild any Improvements,
(ii) preserve the lien of each Mortgage or the priority thereof or (iii) enforce
this Agreement, each Mortgage and the other Loan Documents. All sums expended by
Administrative Agent pursuant to this Section 9(b) shall be deemed to have been
paid to Borrower and secured by each Mortgage and the other Loan Documents, and
shall bear interest at the Default Rate until repaid to Administrative Agent.
     (c) Withhold further disbursements of proceeds of the Loans and terminate
the Commitments.
     (d) Declare the unpaid indebtedness evidenced by the Notes to be
immediately due and payable.
     (e) Apply the balance of any deposits made with Administrative Agent toward
the repayment of the Loans.
     (f) The Issuing Lender may, with the approval of Administrative Agent on
behalf of the Required Lenders, demand immediate payment by Borrower of an
amount equal to the aggregate amount of all outstanding Letters of Credit to be
held in a deposit account with Administrative Agent to secure amounts due from
Borrower under Letters of Credit and when no Letters of Credit exist, the Loans.

90



--------------------------------------------------------------------------------



 



SECTION 10.
ADMINISTRATIVE AGENT
     10.1 Authorization and Action. Each Lender hereby appoints and authorizes
Administrative Agent to take such action as contractual representative on such
Lender’s behalf and to exercise such powers under this Agreement, the other Loan
Documents and a Post-Foreclosure Plan as are specifically delegated to
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. Not in limitation of the foregoing, each
Lender authorizes and directs Administrative Agent to enter into the Loan
Documents for the benefit of the Lenders and to exercise the remedies as herein
provided. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein (including the use of the term “Administrative
Agent”) shall be construed to deem Administrative Agent a trustee or fiduciary
for any Lender nor to impose on Administrative Agent duties or obligations other
than those expressly provided for herein. At the request of a Lender,
Administrative Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to Administrative Agent pursuant to this
Agreement or the other Loan Documents. Administrative Agent will also furnish to
any Lender, upon the request of such Lender, a copy of any certificate or notice
furnished to Administrative Agent by Borrower or any other Affiliate of
Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Loans) or in a Post-Foreclosure Plan, Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Loans; provided, however, that, notwithstanding anything
in this Agreement or in a Post-Foreclosure Plan to the contrary, Administrative
Agent shall not be required to take any action which exposes Administrative
Agent to personal liability or which is contrary to this Agreement, any other
Loan Document, Applicable Law or a Post-Foreclosure Plan. Borrower may rely on
written amendments or waivers executed by Administrative Agent or acts taken by
Administrative Agent as being authorized by the Lenders or the Requisite
Lenders, as applicable, to the extent Administrative Agent does not advise
Borrower that it has not obtained such authorization from the Lenders or the
Requisite Lenders, as applicable. The Issuing Lender shall act on behalf of
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the Issuing Lender shall have all of the benefits and
immunities (i) provided to Administrative Agent in this Article with respect to
any acts taken or omissions suffered by the Issuing Lender in connection with
Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining to such Letters of
Credit and (ii) as additionally provided in this Agreement with respect to the
Issuing Lender.

91



--------------------------------------------------------------------------------



 



     10.2 Administrative Agent’s Reliance, Etc. Notwithstanding any other
provisions of this Agreement or any other Loan Documents, neither Administrative
Agent nor any of its directors, officers, agents, employees or counsel shall be
liable to any of the Lenders for any action taken or omitted to be taken by it
or them under or in connection with this Agreement or a Post-Foreclosure Plan,
except for its or their own gross negligence or willful misconduct as determined
by a final nonappealable judgment of a court of competent jurisdiction. Without
limiting the generality of the foregoing, Administrative Agent: (a) may treat
the payee of any Note as the holder thereof until Administrative Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to Administrative Agent; (b) may consult with legal counsel
(including its own counsel or counsel for Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender or any other Person and shall not be responsible to
any Lender or any other Person for any statements, warranties or representations
made by any Person in or in connection with this Agreement, any other Loan
Document or a Post-Foreclosure Plan; (d) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of any of this Agreement, any other Loan Document or a
Post-Foreclosure Plan or the satisfaction of any conditions precedent under this
Agreement, any Loan Document or a Post-Foreclosure Plan on the part of Borrower
or other Persons or inspect the property, books or records of Borrower or any
other Person; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral covered thereby or the perfection or priority
of any Lien in favor of Administrative Agent on behalf of the Lenders in any
such collateral; and (f) shall incur no liability under or in respect of this
Agreement, any other Loan Document or a Post-Foreclosure Plan by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telephone or telecopy) believed by it to be genuine and signed, sent or given by
the proper party or parties.
     10.3 Notice of Defaults. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of an Unmatured Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to Administrative Agent for the account of the
Lenders, unless Administrative Agent has received written notice from a Lender
or Borrower referring to this Agreement, describing with reasonable specificity
such Unmatured Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as Administrative Agent) becomes aware of any Unmatured Default or Event of
Default, it shall promptly send to Administrative Agent such a “notice of
default.” Further, if Administrative Agent receives such a “notice of default”,
Administrative Agent shall give prompt notice thereof to the Lenders.
Administrative Agent shall take such action with respect to such Event of
Default as may be requested by the Lenders in accordance with this Section 10.3;
provided that unless and until Administrative Agent has received any such
request, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable or in the best interest of the Lenders.
     10.4 Administrative Agent as Lender. Administrative Agent, as a Lender,
shall have the same rights and powers under this Agreement, any other Loan
Document and a Post-

92



--------------------------------------------------------------------------------



 



Foreclosure Plan as any other Lender and may exercise the same as though it were
not Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Administrative Agent in each case in its
individual capacity. Administrative Agent and its Affiliates may each accept
deposits from, maintain deposits or credit balances for, invest in, lend money
to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with, Borrower or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the other Lenders. Further, Administrative Agent and any Affiliate may accept
fees and other consideration from Borrower for services in connection with this
Agreement and otherwise without having to account for the same to the other
Lenders.
     10.5 Approvals of Lenders. All communications from Administrative Agent to
any Lender requesting such Lender’s determination, consent, approval or
disapproval (a) shall be given in the form of a written notice to such Lender,
(b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and a summary of all oral
information provided to Administrative Agent by Borrower in respect of the
matter or issue to be resolved, and (d) shall include Administrative Agent’s
recommended course of action or determination in respect thereof. Each Lender
shall reply promptly, but in any event within ten (10) days (or such lesser or
greater period as may be specifically required under the Loan Documents or a
Post-Foreclosure Plan) of receipt of such communication. Except as otherwise
provided in this Agreement and except with respect to items requiring the
unanimous consent or approval of the Lenders pursuant to Section 10.12, unless a
Lender shall give written notice to Administrative Agent that it specifically
objects to the recommendation or determination of Administrative Agent (together
with a written explanation of the reasons behind such objection) within the
applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.
     10.6 Lender Credit Decision, Etc. Each Lender expressly acknowledges and
agrees that neither Administrative Agent nor any of its officers, directors,
employees, agents, counsel, attorneys-in-fact or other Affiliates has made any
representations or warranties as to the financial condition, operations,
creditworthiness, solvency or other information concerning the business or
affairs of Borrower or any other Person or any Property to such Lender and that
no act by Administrative Agent hereafter taken, including any review of the
affairs of Borrower, shall be deemed to constitute any such representation or
warranty by Administrative Agent to any Lender. Each Lender acknowledges that it
has, independently and without reliance upon Administrative Agent, any other
Lender or counsel to Administrative Agent, or any of their respective officers,
directors, employees and agents, and based on the financial statements of
Borrower or any other Affiliate thereof, and inquiries of such Persons, its
independent due diligence of the business and affairs of Borrower and other
Persons and the Property, its review of the Loan Documents, a Post-Foreclosure
Plan (if and when prepared) the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transaction contemplated
hereby. Each Lender also

93



--------------------------------------------------------------------------------



 



acknowledges that it will, independently and without reliance upon
Administrative Agent, any other Lender or counsel to Administrative Agent or any
of their respective officers, directors, employees and agents, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents and a Post-Foreclosure Plan. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by Administrative Agent under this Agreement, any of the other Loan
Documents or a Post-Foreclosure Plan, Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of Borrower or any other Affiliate thereof which may come into
possession of Administrative Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or other Affiliates. Each Lender acknowledges that
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement or a Post-Foreclosure Plan is only acting as
counsel to Administrative Agent and is not acting as counsel to such Lender.
     10.7 Indemnification of Administrative Agent by Lenders. Each Lender agrees
to indemnify Administrative Agent (to the extent not reimbursed by Borrower and
without limiting the obligation of Borrower to do so) pro rata in accordance
with such Lender’s respective Commitment Percentage, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may at any time be imposed on, incurred by, or asserted against Administrative
Agent (in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, a Post-Foreclosure Plan, any
transaction contemplated hereby or thereby or any action taken or omitted by
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from Administrative Agent’s
gross negligence or willful misconduct as determined by a final nonappealable
judgment of a court of competent jurisdiction or if Administrative Agent fails
to follow the written direction of the Requisite Lenders, unless such failure is
pursuant to the reasonable advice of counsel of which the Lenders have received
notice. Without limiting the generality of the foregoing but subject to the
preceding provision, each Lender agrees to reimburse Administrative Agent (to
the extent not reimbursed by Borrower and without limiting the obligation of
Borrower to do so) promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees of the counsel(s) of
Administrative Agent’s own choosing) incurred by Administrative Agent in
connection with the preparation, negotiation, execution, administration or
enforcement of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, a Post-Foreclosure Plan, any suit or
action brought by Administrative Agent to enforce the terms of the Loan
Documents and/or collect any Loans, any “lender liability” suit or claim brought
against Administrative Agent and/or the Lenders, and any claim or suit brought
against Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of Administrative Agent notwithstanding any claim or
assertion that Administrative Agent is not entitled to indemnification hereunder
upon receipt of an undertaking by Administrative Agent that Administrative Agent
will reimburse the Lenders if it is actually and finally determined by a court
of competent jurisdiction that Administrative Agent is not so entitled to
indemnification. The agreements in this Section 10.7 shall not limit the terms
of Section 3.7 and shall survive the payment of the Loans and all

94



--------------------------------------------------------------------------------



 



other amounts payable hereunder or under the other Loan Documents and the
termination of this Agreement. If Borrower shall reimburse Administrative Agent
for any Indemnifiable Amount following payment by any Lender to Administrative
Agent in respect of such Indemnifiable Amount pursuant to this Section 10.7,
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.
     10.8 Successor Administrative Agent. Administrative Agent may resign at any
time as Administrative Agent under the Loan Documents by giving written notice
thereof to the Lenders and Borrower, and any such resignation by Administrative
Agent shall also constitute its resignation as the Issuing Lender. Upon any such
resignation, the Requisite Lenders and, so long as no Event of Default has
occurred and is continuing, Borrower, shall have the right to appoint a
successor Administrative Agent, which shall be a Lender, if any Lender shall be
willing to serve, and otherwise shall be a commercial bank having total combined
assets of at least Five Billion Dollars ($5,000,000,000). If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
thirty (30) days after the resigning Administrative Agent’s giving of notice of
resignation, then the resigning Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be a commercial bank
having total combined assets of at least Five Billion Dollars ($5,000,000,000).
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent, shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents as Administrative Agent and the retiring Issuing Lender’s rights,
powers and duties as such shall be terminated, without any other or further act
or deed on the part of such retiring Issuing Lender or any other Lender, other
than the obligation of the successor Issuing Lender to issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or to make other arrangements satisfactory to the retiring
Issuing Lender to effectively assume the obligations of the retiring Issuing
Lender with respect to such Letter of Credit. If no successor agent has accepted
appointment as Administrative Agent by the date which is forty-five (45) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of Administrative Agent
hereunder until such time, if any, as the Requisite Lenders appoint a successor
agent as provided for above. After any Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 10.8 and all
provisions of this Agreement relating to Loans shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents. Upon any change in Administrative
Agent under this Agreement, the resigning Administrative Agent shall execute
such assignments of and amendments to the Loan Documents as may be necessary to
substitute the successor Administrative Agent for the resigning Administrative
Agent.
     10.9 Other Loans by Lenders to Borrower. The Lenders agree that one or more
of them may now or hereafter have other loans to Borrower or one or more
Affiliates of Borrower which are not subject to this Agreement. The Lenders
agree that the Lender(s) which may have such other loan(s) to Borrower and such
Affiliates may collect payments on such loan(s) and may secure such loan(s) (so
long as such loan does not itself expressly violate this Agreement).

95



--------------------------------------------------------------------------------



 



Further, the Lenders agree that the Lender(s) which may have such other loan(s)
to Borrower and such Affiliates shall have no obligation to attempt to collect
payments under the Loans in preference and priority over the collection and/or
enforcement of such other loan(s).
     10.10 Request for Administrative Agent Action. Administrative Agent and the
Lenders acknowledge that in the ordinary course of business of Borrower, (a) a
Property may be subject to a condemnation or eminent domain proceeding (a
“Taking”), (b) Borrower may desire to enter into easements or other agreements
affecting a Real Property, or (c) Borrower may desire to take other actions or
enter into other agreements in the ordinary course of business which similarly
require the consent, approval or agreement of Administrative Agent. In
connection with the foregoing, the Lenders hereby expressly authorize
Administrative Agent to (x) execute, releases of liens in connection with any
Taking or after repayment of the Loans, (y) execute consents or subordinations
in form and substance satisfactory to Administrative Agent in connection with
any easements or agreements affecting a Real Property, or (z) execute consents,
approvals, or other agreements in form and substance satisfactory to
Administrative Agent in connection with such other actions or agreements as may
be necessary in the ordinary course of Borrower’s business.
     10.11 Assignments/Participations.
     (a) Any Lender may make, carry or transfer Loans at, to or for the account
of any of its branch offices or the office of an Affiliate of such Lender except
to the extent such transfer would result in increased costs to Borrower.
     (b) Any Lender may at any time grant to one or more banks or other
financial institutions (each a “Participant”) participating interests in its
Commitment or the Obligations owing to such Lender; provided, however, (i) any
such participating interest must be for a constant and not a varying percentage
interest, (ii) no Lender may grant a participating interest in its Commitment,
or if any of the Commitments have been terminated, the aggregate outstanding
principal balance of Notes held by it, in an amount less than Ten Million
Dollars ($10,000,000.00) or integral multiples of One Million Dollars
($1,000,000.00) in excess thereof, and (iii) after giving effect to any such
participation by a Lender, the amount of its Commitment, or if any of the
Commitments have been terminated, the aggregate outstanding principal balance of
Notes held by it, in which it has not granted any participating interests must
be equal to Ten Million Dollars ($10,000,000.00) and integral multiples of One
Million Dollars ($1,000,000.00) in excess thereof. No Participant shall have any
rights or benefits under this Agreement or any other Loan Document. In the event
of any such grant by Lender of a participating interest to a Participant, such
Lender shall remain responsible for the performance of its obligations
hereunder, and Borrower and Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided, however,
such Lender may agree with the Participant that it will not, without the consent
of the

96



--------------------------------------------------------------------------------



 



Participant, agree to (i) except as otherwise permitted in this Agreement,
increase or extend the term or extend the time or waive any requirement for the
reduction of termination of, such Lender’s Commitment, (ii) extend the date
fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such Lender, (iii) reduce the amount of any such payment of
principal, or (iv) reduce the rate at which interest is payable thereon. An
assignment or other transfer which is not permitted by Section 10.11(c) below
shall be given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this Section 10.11(b). The
selling Lender shall notify Administrative Agent and Borrower of the sale of any
participation hereunder and, if requested by Administrative Agent, certify to
Administrative Agent that such participation is permitted hereunder.
     (c) Any Lender may with the prior written consent of Administrative Agent
(which consent shall not be unreasonably withheld or delayed), assign to one or
more Eligible Assignees (each an “Assignee”) all or a portion of its Commitment
and its other rights and obligations under this Agreement and the Notes;
provided, however, (i) any partial assignment of a Commitment shall be in an
amount at least equal to Fifteen Million Dollars ($15,000,000.00) and integral
multiples of One Million Dollars ($1,000,000.00) in excess thereof and after
giving effect to such partial assignment the assigning Lender retains a portion
of the Commitment so assigned, or if any of the Commitments have been
terminated, holds Notes having an aggregate outstanding principal balance, of at
least Fifteen Million Dollars ($15,000,000.00) and integral multiples of One
Million Dollars ($1,000,000.00) in excess thereof (provided, however, the
conditions set forth in this Section 10.11(c) (i) shall not apply to any full
assignment by any Lender of its Commitment); and (ii) each such assignment shall
be effected by means of an Assignment and Acceptance Agreement. Upon execution
and delivery of such instrument and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Assignee, such Assignee shall be deemed to be a Lender party to
this Agreement as of the effective date of the Assignment and Acceptance
Agreement and shall have all the rights and obligations of a Lender with a
Commitment as set forth in such Assignment and Acceptance Agreement, and the
transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this
Section 10.11(c), the transferor Lender, Administrative Agent and Borrower shall
make appropriate arrangements so that new Notes are issued to the Assignee and
such transferor Lender, as appropriate. In connection with any such assignment,
the transferor Lender shall pay to Administrative Agent an administrative fee
for processing such assignment in the amount of Three Thousand Five Hundred
Dollars ($3,500.00).
     (d) Administrative Agent shall maintain at the Principal Office a copy of
each Assignment and Acceptance Agreement delivered to and accepted by it and
register for the recordation of the names and addresses of the Lenders and the
Commitment of each Lender from time to time (the “Register”). Administrative
Agent shall give each Lender and Borrower notice of the assignment by any Lender
of its rights as contemplated by this Section 10.11. Borrower, Administrative
Agent and the

97



--------------------------------------------------------------------------------



 



Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register and copies of each
Assignment and Acceptance Agreement shall be available for inspection by
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice to Administrative Agent. Upon its receipt of an
Assignment and Acceptance Agreement executed by an assigning Lender, together
with each Note subject to such assignment, Administrative Agent shall, if such
Assignment and Acceptance Agreement has been completed and if Administrative
Agent receives the processing and recording fee described in Section 10.11(c)
above, (i) accept such Assignment and Acceptance Agreement, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to Borrower.
     (e) In addition to the assignments and participations permitted under the
foregoing provisions of this Section 10.11, any Lender may assign and pledge all
or any portion of its Loans and its Note to any Federal Reserve Bank as
collateral security pursuant to Regulation A and any Operating Circular issued
by such Federal Reserve Bank, and such Loans and Notes shall be fully
transferable as provided therein. No such assignment shall release the assigning
Lender from its obligations hereunder.
     (f) A Lender may furnish any information concerning Borrower, any other
Obligor or any of their respective Affiliates in the possession of such Lender
from time to time to Assignees and Participants (including prospective Assignees
and Participants) subject to compliance with Section 11.7.
     (g) Anything in this Section 10.11 to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it hereunder
to Borrower, any other Obligor or any of their respective Affiliates.
     (h) Each Lender agrees that, without the prior written consent of Borrower
and Administrative Agent, it will not make any assignment hereunder in any
manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.
     (i) Notwithstanding anything to the contrary contained herein, if at any
time The PrivateBank and Trust Company assigns all of its Commitment and
interest in the Loan pursuant to this Section 10.11, The PrivateBank and Trust
Company may, upon thirty (30) days’ notice to Borrower and the Lenders, resign
as the Issuing Lender. In the event of any such resignation as the Issuing
Lender, Borrower shall be entitled to appoint from among the Lenders a successor
Issuing Lender hereunder; provided, however, that no failure by Borrower to
appoint any such successor shall affect the resignation of The PrivateBank and
Trust Company as the Issuing Lender. If The PrivateBank and Trust Company
resigns as the Issuing Lender, it shall retain all the rights and obligations of
the Issuing Lender hereunder with respect to all Letters of Credit outstanding
as of the effective date of its resignation as the Issuing Lender and all Letter
of Credit Obligations with respect thereto (including the right to require the

98



--------------------------------------------------------------------------------



 



Lenders to make an advance of a Base Rate Loan or fund risk participations for
Letter of Credit Borrowings pursuant to Section 3 of Exhibit G).
     10.12 Approval by Lenders.
     (a) Upon the termination or reduction to zero (0) of all of the Commitments
and payment and satisfaction in full of all of the obligations hereunder and
under the other Loan Documents, Lenders hereby expressly authorize
Administrative Agent to release any liens arising under the Loan Documents.
Notwithstanding the above, subject to Section 7 of Exhibit G, amounts used to
Cash Collateralize the aggregate undrawn amount of Letters of Credit above shall
be applied to satisfy drawings under such Letters of Credit as they occur. If
any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, and to the extent of any remainder, otherwise
remitted to Borrower.
     (b) Administrative Agent and the Lenders acknowledge that, in the ordinary
course of Borrower’s construction, ownership, maintenance and operation of a
Property, Borrower may request Administrative Agent’s consent or approval to
enter into customary easements and other customary agreements or to take other
actions in the ordinary course of Borrower’s business operations. Provided such
Borrower requests are in each instance consistent and compatible with such
Project, and subject in each instance to the restrictions and limitations set
forth in this Section 10.12 (or any other provision of the Loan Documents which
expressly requires the consent of the Requisite Lenders or the Lenders), Lenders
hereby expressly authorize Administrative Agent to consent to and approve (or to
condition consent or approval or to deny) such requests in form and substance
satisfactory to Administrative Agent.
     (c) Unless the consent of all of the Lenders is required pursuant to
Section 10.12(d) (or any other provision of the Loan Documents which expressly
requires the consent of all of the Lenders), Requisite Lenders shall have the
right to amend the terms of the Loan Documents, and to consent to and approve
Borrower requests that Lenders have not otherwise expressly authorized
Administrative Agent to consent to and approve, in each instance by a writing
signed by the Requisite Lenders or Administrative Agent at the written direction
of or with the consent of all of the Requisite Lenders. Notwithstanding anything
to the contrary contained herein, no amendment, waiver or consent shall, unless
in writing and signed by the Issuing Lender in addition to the Requisite Lenders
required above affect the rights or duties of the Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it.
     (d) Notwithstanding anything to the contrary in any of the Loan Documents,
no amendment, waiver, consent or approval shall, unless in writing and signed by
all of the Lenders or Administrative Agent at the written direction of all of
the Lenders, do any of the following: (i) extend or increase the Commitments (or
any component thereof) of the Lenders or subject the Lenders to any additional
obligations; (ii) reduce or forgive the amount of any fees, costs or expenses
payable under any Loan

99



--------------------------------------------------------------------------------



 



Document; (iii) postpone any date fixed for any payment of any principal of, or
interest on, any Loans or any other Obligations; (iv) modify the definition of
the term “Requisite Lenders;” (v) release or limit any Guarantor from its
obligation under the Guaranty; (vi) reduce or forgive the principal amount of
any Loan or the rate of interest thereon; (vii) modify any prorata sharing of
payments to be received by any Lender hereunder; (viii) extend the Maturity Date
(other than in accordance with Section 3.5); (ix) modify this Section 10.12; or
(x) except as provided in the first sentence of Section 10.12(a) or as otherwise
provided in Section 3.10, release any Collateral; provided however, no
amendment, waiver or consent shall, unless in writing and signed by the Issuing
Lender in addition to the Lenders required above affect the rights or duties of
the Issuing Lender in such capacity under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it.
     (e) Further, no amendment, waiver or consent unless in writing and signed
by Administrative Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of Administrative Agent in such
capacity under this Agreement or any of the other Loan Documents.
     (f) No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver, consent or
approval shall be effective only in the specific instance and for the specific
purpose set forth therein. No course of dealing or delay or omission on the part
of Administrative Agent or any Lender in exercising any right shall operate as a
wavier thereof or otherwise be prejudicial thereto. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon Borrower shall entitle Borrower to any other or further notice or
demand in similar or other circumstances.
     (g) If, in connection with any proposed amendment, modification, waiver,
approval or termination requiring the consent of all Lenders, the consent of the
Requisite Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained being
referred to as a “Non-Consenting Lender”), then, so long as Administrative Agent
is not a Non-Consenting Lender, Administrative Agent and/or a Person or Persons
reasonably acceptable to Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Borrower, shall have the right to
purchase (such purchaser, a “Purchasing Party”) from such Non-Consenting
Lenders, and such Non-Consenting Lenders agree that they shall, upon
Administrative Agent’s request, sell and assign to the Purchasing Party, all of
the Loans of such Non-Consenting Lenders for an amount equal to the principal
balance of all such Loans held by such Non-Consenting Lenders and all accrued
interest, fees, expenses and other amounts then due with respect thereto through
the date of sale, such purchase and sale to be consummated pursuant to an
executed Assignment and Acceptance Agreement. If there is more than one
Purchasing Party resulting in greater funds than are necessary, the amount
funded by each such Purchasing Party shall be reduced if necessary, so that each
Purchasing Party’s amount funded is in proportion to the Commitments of all of
the Purchasing Lenders exercising its right to purchase the Non-Consenting
Lenders’ Loan (calculated without regard to

100



--------------------------------------------------------------------------------



 



the Commitment of the Non-Consenting Lender and any other Lender who has not
elected to fund).
     10.13 Post Foreclosure Plans.
     (a) If all or any portion of the Collateral is acquired by Administrative
Agent as a result of a foreclosure or the acceptance of a deed or assignment in
lieu of foreclosure, or is retained in satisfaction of all or any part of the
obligations under the Loan Documents, the title to any such Collateral, or any
portion thereof, shall be held in the name of Administrative Agent or a nominee
or Affiliate of Administrative Agent, as agent, for the ratable benefit of all
Lenders in accordance with their respective Commitment Percentage.
Administrative Agent and all Lenders hereby expressly waive and relinquish any
right of partition with respect to any Collateral so acquired. After any
Collateral is acquired, Administrative Agent may appoint and retain one or more
Persons experienced in the management, leasing, sale and/or dispositions of
similar properties. After consulting with the Person(s), if any, Administrative
Agent shall prepare a recommended course of action for such Collateral (a
“Post-Foreclosure Plan”), which shall be subject to the approval of the
Requisite Lenders. In accordance with the approved Post-Foreclosure Plan,
Administrative Agent shall manage, operate, repair, administer, complete,
construct, restore or otherwise deal with the Collateral acquired, and shall
administer all transactions relating thereto, including, without limitation,
employing a management agent, leasing agent and other agents, contractors and
employees, including agents for the sale of such Collateral, and the collecting
of rents and other sums from such Collateral and paying the expenses of such
Collateral. Actions taken by Administrative Agent with respect to the
Collateral, which are not specifically provided for in the approved
Post-Foreclosure Plan or reasonably incidental thereto, shall require the
written consent of the Requisite Lenders by way of supplement to such
Post-Foreclosure Plan.
     (b) Upon demand therefor from time to time, each Lender will within five
(5) Business Days after request, contribute its share (based on its Commitment
Percentage) of all reasonable costs and expenses incurred by Administrative
Agent pursuant to the approved Post-Foreclosure Plan in connection with the
construction, operation, management, maintenance, leasing and sale of such
Collateral. In addition, Administrative Agent shall render or cause to be
rendered to each Lender, on a monthly basis, an income and expense statement for
such Collateral, and each Lender shall promptly contribute its Commitment
Percentage of any operating loss for such Collateral, and such other expenses
and operating reserves as Administrative Agent shall deem reasonably necessary
pursuant to and in accordance with the approved Post-Foreclosure Plan. To the
extent there is net operating income from such Collateral, Administrative Agent
shall, in accordance with the approved Post-Foreclosure Plan, determine the
amount and timing of distributions to Lenders. All such distributions shall be
made to Lenders in accordance with their respective Commitment Percentage.
     (c) Lenders acknowledge and agree that if title to any Collateral is
obtained by Administrative Agent or its nominee, such Collateral will not be
held as a permanent investment but will be liquidated as soon as practicable.
Administrative Agent shall

101



--------------------------------------------------------------------------------



 



undertake to sell such Collateral, at such price and upon such terms and
conditions as the Required Lenders reasonably shall determine to be most
advantageous to Lenders. Any purchase money mortgage or deed of trust taken in
connection with the disposition of such Collateral in accordance with the
immediately preceding sentence shall name Administrative Agent, as agent for the
Lenders, as the beneficiary or mortgagee. In such case, Administrative Agent and
Lenders shall enter into an agreement with respect to such purchase money
mortgage or deed of trust defining the rights of Lenders in the same Commitment
Percentage as provided hereunder, which agreement shall be in all material
respects similar to this Article insofar as the same is appropriate or
applicable.
     10.14 Co-Agents; Lead Managers. None of the Lenders or other persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” or “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of such lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of Lenders or other persons so identified
as a “syndication agent,” “documentation agent,” “co-agent” or “lead manager”
shall have or be deemed to have any fiduciary relationship with any Lenders.
Each Lender acknowledges that it has not relied, and will not rely, on any of
Lenders or other persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.
SECTION 11.
MISCELLANEOUS
     11.1 Additional Indebtedness. If any advances or payments made by Lenders
pursuant to this Agreement or any other Loan Document, together with
disbursements of the Loans, shall exceed the aggregate face amount of the Notes,
all such advances and payments shall constitute additional indebtedness secured
by each Mortgage and all other security for the Loans, and shall bear interest
at the Default Rate from the date advanced until paid. Additionally, if an Event
of Default shall occur, Administrative Agent may, but shall not be obligated to,
take any and all actions to cure such default, and all amounts expended in so
doing, all Loan Expenses and all other amounts paid or advanced by
Administrative Agent and/or the Lenders pursuant to the Loan Documents, and all
other amounts advanced by Administrative Agent in connection with the
performance of the Work or preserving any security for the Loans, shall
constitute additional advances of the Loans, shall be secured by each Mortgage
and all other security for the Loans, and shall bear interest at the Default
Rate from the date advanced until paid.
     11.2 Additional Acts. Borrower shall, upon request, execute and deliver
such further instruments and documents and do such further acts and things as
may be reasonably required to provide to Administrative Agent the evidence of
and security for the Loan contemplated by this Agreement.
     11.3 Loan Agreement Governs. In the event of any inconsistency between any
provision of this Agreement and any provision of any other Loan Document, the
provision of this Agreement shall govern; provided, however, that the provisions
of all of the Loan Documents

102



--------------------------------------------------------------------------------



 



shall be construed as an integrated set of provisions governing the Loan and,
accordingly, shall be interpreted and construed liberally to give the maximum
validity, enforceability and effect to all of such provisions.
     11.4 Additional Advances. This Agreement shall not be amended, modified or
supplemented without the written agreement of Borrower, Administrative Agent and
Lenders at the time of such amendment, modification or supplement. No waiver of
any provision of this Agreement or any of the other Loan Documents shall be
effective unless set forth in writing signed by the party making such waiver,
and any such waiver shall be effective only to the extent therein set forth.
Failure by Administrative Agent to insist upon full and prompt performance of
any provisions of this Agreement or any of the other Loan Documents, or to take
action in the event of any breach of any such provision or upon the occurrence
of any Event of Default, shall not constitute a waiver of any rights of
Administrative Agent and/or Lenders, and Administrative Agent and/or Lenders may
at any time thereafter exercise all available rights and remedies with respect
to such breach or Event of Default. Receipt by Administrative Agent of any
instrument or document shall not constitute or be deemed to be an approval
thereof. Any approvals required under any of the other Loan Documents must be in
writing, signed by Administrative Agent and directed to Borrower.
     11.5 Notice. All notices or other written communications hereunder shall be
deemed to have been properly given (a) upon delivery, if delivered in person,
(b) one (1) Business Day after having been deposited for overnight delivery with
any reputable overnight courier service, (c) three (3) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by registered or certified mail, postage
prepaid, return receipt requested; or (d) upon receipt, if delivered by
facsimile (so long as such notice is also simultaneously sent by one of the
other methods described herein), addressed to the addresses set forth below in
this Section 11.5 or as such party may from time to time designate by written
notice to the other parties. Either party by notice to the other in the manner
provided herein may designate additional or different addresses for subsequent
notices or communications:

         
 
  To Administrative Agent:   The PrivateBank and Trust Company
120 S. LaSalle Street
Chicago, Illinois 60603
Attn: Nathan R. Podratz, Managing Director
Fax: (312) 564-6886
 
       
 
  With a copy to:   Riemer & Braunstein LLP
71 South Wacker Drive, Suite 3515
Chicago, Illinois 60606
Attn: Joel V. Sestito, Esquire
Fax: (312) 276-8141

103



--------------------------------------------------------------------------------



 



         
 
       
 
  To Borrower:   c/o Campus Crest Communities
Operating Partnership, LP
2100 Rexford Road, Suite 414
Charlotte, North Carolina 28211
Attn: Donald L. Bobbit, Jr.
Fax: (704) 973-0965
 
       
 
  With a copy to:   Bradley Arant Boult Cummings LLP
One Federal Place
1819 5th Avenue North
Birmingham, Alabama 35203-2119
Attn: Dawn Helms Sharff, Esquire
Fax: (205) 488-6200

     11.6 Successors and Assigns of Borrower. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that Borrower may not assign or
otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent of all Lenders and any such assignment or other
transfer to which all of the Lenders have not consented shall be null and void.

104



--------------------------------------------------------------------------------



 



     11.7 Confidentiality. Except as otherwise provided by Applicable Law,
Administrative Agent and each Lender shall utilize all non-public information
obtained pursuant to the requirements of this Agreement which has been
identified as confidential or proprietary by Borrower in accordance with its
customary procedure for handling confidential information of this nature to
prevent improper disclosure (including disclosure to competitors of Borrower)
and in accordance with safe and sound banking practices but in any event may
make disclosure: (a) to any of their respective Affiliates (provided they shall
be notified of the obligation to keep such information confidential in
accordance with the terms of this Section 11.7); (b) as reasonably requested by
any bona fide Assignee, Participant or other transferee in connection with the
contemplated transfer of any Commitment or participations therein as permitted
hereunder (provided they shall be notified of the obligation to keep such
information confidential in accordance with the terms of this Section 11.7);
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings; (d) to Administrative Agent’s or such Lender’s independent auditors
and other professional advisors (provided they shall be notified of the
obligation to keep such information confidential in accordance with the terms of
this Section 11.7); (e) after the happening and during the continuance of an
Event of Default, to any other Person, in connection with the exercise by
Administrative Agent or the Lenders of rights hereunder or under any of the
other Loan Documents; and (f) to the extent such information (i) becomes
publicly available other than as a result of a breach of this Section 11.7 or
(ii) becomes available to Administrative Agent or any Lender on a
non-confidential basis from a source other than Borrower, any other Obligor, or
any of their respective subsidiaries or any of their respective Affiliates.
     11.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.
     11.9 Indemnity by Borrower. To the fullest extent permitted by law,
Borrower agrees to defend (with counsel reasonably satisfactory to
Administrative Agent), protect, indemnify and hold harmless Lenders and
Administrative Agent, any parent corporation, affiliated corporation or
subsidiary of Administrative Agent and the Lenders, and each of their respective
officers, directors, employees, attorneys and agents (each, an “Indemnified
Party”) from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs and expenses of any kind or
nature (including, without limitation, the disbursements and the reasonable fees
of counsel for each Indemnified Party thereto, which shall also include, without
limitation, reasonable attorneys’ fees and time charges of attorneys who may be
employees of Lenders or any parent or affiliated corporation of Lenders), which
may be imposed on, incurred by, or asserted against, any Indemnified Party
(whether direct, indirect or consequential and whether based on any federal,
state or local laws or regulations, including, without limitation, securities,
environmental laws and commercial laws and regulations, under common law or in
equity, or based on contract or otherwise) in any manner relating to or arising
out of this Agreement or any of the Loan Documents, or any act, event or
transaction related or attendant thereto, the preparation, execution and
delivery of this Agreement, the Notes and the Loan Documents, the making or
issuance and management of the Loans, any Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection

105



--------------------------------------------------------------------------------



 



with such demand do not strictly comply with the terms of such Letter of
Credit), the use or intended use of the proceeds of the Loans and the
enforcement of Lenders’ rights and remedies under this Agreement, the Notes, the
Loan Documents, any other instruments and documents delivered hereunder or
thereunder; provided, however, that Borrower shall not have any obligation
hereunder to any Indemnified Party with respect to matters caused by or
resulting from the willful misconduct or gross negligence of such Indemnified
Party. To the extent that the undertaking to indemnify set forth in the
preceding sentence may be unenforceable because it violates any law or public
policy, Borrower shall satisfy such undertaking to the maximum extent permitted
by Applicable Law. Any liability, obligation, loss, damage, penalty, cost or
expense covered by this indemnity shall be paid to such Indemnified Party within
five (5) days of written demand, and failing prompt payment, together with
interest thereon at the Default Rate from the date incurred by such Indemnified
Party until paid by Borrower, shall be added to the obligations of Borrower
evidenced by the Notes and secured by the collateral securing the Loans. This
indemnity is not intended to excuse Administrative Agent and the Lenders from
performing hereunder. The provisions of this Section 11.9 shall survive the
closing of the Loans, the satisfaction and payment of the Notes and any
cancellation of this Loan Agreement. Borrower shall also pay, and hold
Administrative Agent and the Lenders harmless from, any and all claims of any
brokers, finders or agents claiming a right to any fees in connection with
arranging the Loans. Notwithstanding the foregoing, Borrower shall have no
obligation to indemnify (i) Administrative Agent with respect to Administrative
Agent’s failure to disclose information (as required herein) to the Lenders in
connection with any syndication of the Loan or (ii) any Lender with respect to
another Lender’s failure to comply with its duties and obligations set forth in
the Loan Documents. Notwithstanding anything to the contrary contained in this
Section 11.9, so long as no Unmatured Default or Event of Default has occurred
and remains outstanding, the Borrower’s obligations contained in this
Section 11.9 relating to costs and expenses only shall be limited to the costs
and expenses incurred on behalf of the Administrative Agent.
     11.10 Administrative Agent’s Representatives. Administrative Agent, at
Borrower’s expense, shall have the right to engage personnel in connection with
the negotiation, documentation, administration and servicing of the Loans,
including without limitation, the Consultant, to (i) review and approve the
Plans and Specifications, (ii) review and approve Borrower’s Budget,
(iii) conduct monthly inspections of the Work and report on the progress of
construction thereof, (iv) review and approve all change orders, (v) review and
approve applications for disbursements and accompanying documents, (vi) issue
reports and certificates to Administrative Agent, (vii) inspect the structural,
mechanical, electrical, plumbing, HVAC and roof systems constituting the Work,
(viii) determine whether the Work has been completed in accordance with the
Plans and Specifications, and (ix) provide other services as requested by
Lender, and Borrower shall fully cooperate with the Consultant and other
personnel in all reasonable respects in connection therewith. Notwithstanding
anything contained in this Agreement to the contrary, all inspections of the
Work made by Administrative Agent, the Consultant or their respective agents,
employees and designees shall be solely for Administrative Agent’s own
information and shall not be deemed to have been made for or on account of
Borrower or any other party. Borrower hereby specifically relieves
Administrative Agent and/or the Lenders of any and all liability or
responsibility relating in any way whatsoever to the construction of the
Project, including but not limited to, the Work, the material or labor supplied
in connection therewith, and any errors, inconsistencies or other defects in the
Project or the Plans and Specifications.

106



--------------------------------------------------------------------------------



 



     11.11 Headings. The titles and headings of the sections and paragraphs of
this Agreement have been inserted as a matter of convenience of reference only
and shall not control or affect the meaning or construction of any of the terms
or provisions of this Agreement.
     11.12 No Partnership or Joint Venture. Lenders and Administrative Agent, by
executing and performing this Agreement shall not become a partner or joint
venturer with Borrower or any of its associates or Affiliates and all
inspections of the Property herein provided for are for the sole benefit of
Lenders and Administrative Agent.
     11.13 Time is of the Essence. Time is of the essence of the payment of all
amounts due Administrative Agent and Lenders under the Loan Documents and
performance and observance by Borrower of each covenant, agreement, provision
and term of this Agreement and the other Loan Documents.
     11.14 Invalid Provisions. In the event that any provision of this Agreement
is deemed to be invalid by reason of the operation of law, or by reason of the
interpretation placed thereon by any administrative agency or any court,
Borrower and Administrative Agent shall negotiate an equitable adjustment in the
provisions of the same in order to effect, to the maximum extent permitted by
law, the purpose of this Agreement and the validity and enforceability of the
remaining provisions, or portions or applications thereof, shall not be affected
thereby and shall remain in full force and effect.
     11.15 Acts by Lenders. Notwithstanding anything herein contained to the
contrary, Lenders will not be required to make any disbursement or perform any
other act under this Agreement if, as a result thereof, Lenders will violate any
law, statute, ordinance, rule, regulation or judicial decision applicable
thereto.
     11.16 Offset. Without limiting any of the other rights or remedies of
Administrative Agent hereunder or provided by law, any indebtedness relating to
the Property or its operation and now or hereafter owing to Borrower by
Administrative Agent (including, without limitation, any amounts on deposit in
any demand, time, savings, passbook or like account maintained by Borrower with
Administrative Agent) may be offset and applied by Administrative Agent
hereunder, or under the Notes, the Mortgage or any of the other Loan Documents.
     11.17 Binding Provisions. The covenants, warranties, agreements,
obligations, liabilities and responsibilities of Borrower under this Agreement
shall be binding upon and enforceable against Borrower and its legal
representatives, administrators, successors and permitted assigns.
     11.18 Counterparts. This Agreement may be executed in counterparts, and all
said counterparts when taken together shall constitute one and the same
Agreement.
     11.19 No Third Party Beneficiary. This Agreement is only for the benefit of
the parties hereto and their permitted successors and assigns. No other Person
or entity shall be entitled to rely on any matter set forth herein without the
prior written consent of such parties.
     11.20 Publicity. Subject to compliance with Applicable Laws, Administrative
Agent reserves the right to publicize the making of the Loan in any manner it
deems appropriate. So

107



--------------------------------------------------------------------------------



 



long as the Loans are outstanding, Borrower will identify the Lenders as
Borrower’s lenders on any sign for the Project erected by Borrower.
     11.21 Rules of Construction. Borrower, Guarantors, Agent and the Lenders,
and their respective legal counsel, have participated in the drafting of this
Agreement, and accordingly the general rule of construction to the effect that
any ambiguities in a contract are to be resolved against the party drafting the
contract shall not be employed in the construction and interpretation of this
Agreement.
     11.22 JURISDICTION AND VENUE. BORROWER HEREBY AGREES THAT ALL ACTIONS OR
PROCEEDINGS INITIATED BY BORROWER AND ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT SHALL BE LITIGATED IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS, OR
THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS OR, IF
ADMINISTRATIVE AGENT INITIATES SUCH ACTION, ANY COURT IN WHICH ADMINISTRATIVE
AGENT SHALL INITIATE SUCH ACTION AND WHICH HAS JURISDICTION. BORROWER HEREBY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED BY ADMINISTRATIVE AGENT IN ANY OF SUCH COURTS. BORROWER
WAIVES ANY CLAIM THAT CHICAGO, ILLINOIS OR THE NORTHERN DISTRICT OF ILLINOIS IS
AN INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE. SHOULD
BORROWER, AFTER BEING SO SERVED, FAIL TO APPEAR OR ANSWER TO ANY SUMMONS,
COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE NUMBER OF DAYS PRESCRIBED BY
LAW AFTER THE MAILING THEREOF, BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER
AND/OR JUDGMENT MAY BE ENTERED BY ADMINISTRATIVE AGENT AGAINST BORROWER AS
DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS. THE
EXCLUSIVE CHOICE OF FORUM FOR BORROWER SET FORTH IN THIS SECTION 11.22 SHALL NOT
BE DEEMED TO PRECLUDE THE ENFORCEMENT BY ADMINISTRATIVE AGENT OF ANY JUDGMENT
OBTAINED IN ANY OTHER FORUM OR THE TAKING BY ADMINISTRATIVE AGENT OF ANY ACTION
TO ENFORCE THE SAME IN ANY OTHER APPROPRIATE JURISDICTION, AND BORROWER HEREBY
WAIVES THE RIGHT, IF ANY, TO COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.
     11.23 JURY WAIVER. BORROWER, ADMINISTRATIVE AGENT AND LENDERS HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT
OR OTHERWISE) BETWEEN OR AMONG BORROWERS, ADMINISTRATIVE AGENT AND LENDERS
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT,
OR ANY RELATIONSHIP BETWEEN BORROWER, ADMINISTRATIVE AGENT AND LENDERS. THIS
PROVISION IS A MATERIAL INDUCEMENT TO LENDERS TO PROVIDE THE LOAN DESCRIBED
HEREIN AND IN THE OTHER LOAN DOCUMENTS.
     11.24 Contribution and Subrogation. Each Borrower (a “Contributing Party”)
agrees (subject to Section 11.25) that, in the event a payment shall be made by
any other Borrower (the

108



--------------------------------------------------------------------------------



 



“Claiming Party”) under this Agreement, or assets of any Claiming Party shall be
sold pursuant to any Loan Document to satisfy a claim of the Lenders, the
Contributing Party shall indemnify the Claiming Party to the extent that the
payment made by the Claiming Party or the value of such assets exceeds the value
received by the Claiming Party under this Agreement (such excess being referred
to as the “Contribution Amount”). The obligations of the Contributing Parties
shall be joint and several, provided that the obligations of any individual
Contributing Party shall be limited to that amount which does not render such
Contributing Party insolvent, and provided further that a Claiming Party may not
recover from all Contributing Parties an amount in excess of the Contribution
Amount. Any Contributing Party making any payment to a Claiming Party pursuant
to this Section 11.24 shall be subrogated to the rights of such Claiming Party
to the extent of such payment and shall have a right of contribution from the
other Contributing Parties calculated in the same manner as set forth herein and
as if the payment made to the Claiming Party were made to the Lenders.

109



--------------------------------------------------------------------------------



 



     11.25 Subordination. Notwithstanding any provision of this Agreement to the
contrary, all rights of the Borrower under Section 11.24 and all other rights of
indemnity, contribution or subrogation under Applicable Laws or otherwise, in
each case to the extent arising out of or based upon the Loan Documents, shall
be fully subordinated to the payment in full in cash of the Obligations. To that
end, no payments shall be made by any Contributing Party to any Claiming Party
until all Obligations shall have been paid in full in cash. No failure on the
part of any Borrower to make the payments required by Section 11.24 (or any
other payments required under applicable Laws or otherwise) shall in any respect
limit the obligations and liabilities of any Borrower with respect to its
obligations hereunder, and each Borrower shall remain liable for the full amount
of the obligations of such Borrower hereunder.
     11.26 Designation of Lead Borrower as Agent for Borrowers.
     (a) Each Borrower hereby irrevocably designates and appoints Lead Borrower
as that Borrower’s agent to obtain loans and advances under the Loans, the
proceeds of which shall be available to each Borrower as set forth herein. As
the disclosed principal for its agent, each Borrower shall be obligated to
Administrative Agent and/or the Lender on account of loans and advances so made
under the Loans as if made directly by the Administrative Agent and/or the
Lender to that Borrower, notwithstanding the manner by which such loans and
advances are recorded on the books and records of the Lead Borrower and/or of
any Borrower (including, without limitation, on account of any such treatment of
said loan or advance as an equity investment in a Borrower by Lead Borrower).
     (b) Each Borrower recognizes that credit available to it under the Loans is
in excess of and on better terms than it otherwise could obtain on and for its
own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with each Borrower. Consequently, each Borrower,
jointly and severally, hereby assumes and agrees fully, faithfully, and
punctually to discharge and satisfy all Obligations of all Borrowers.
     (c) The Lead Borrower shall act as a conduit for each Borrower on whose
behalf the Lead Borrower has requested a loan or other advance under the Loans.
     (d) The proceeds of each loan and advance provided under the Loans which is
requested by the Lead Borrower shall be advanced as and when otherwise provided
herein or as otherwise indicated by the Lead Borrower. The Lead Borrower shall
cause the transfer of the proceeds thereof to the Borrower(s) on whose behalf
such loan and advance was obtained. The Lender shall not have any obligation to
see to the application of such proceeds.
     (e) Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as that Borrower’s attorney-in-fact to act in the Borrower’s name and
stead and to do and perform all matters, to grant to the Lender a security
interest in the Collateral, transact all business, and make, execute and
acknowledge all Loan

110



--------------------------------------------------------------------------------



 



Documents and other instruments relating to this Agreement including but not
limited to, this Agreement, the Notes, and the Mortgage. Each Borrower hereby
acknowledges and agrees that the power of attorney created hereby is coupled
with an interest.
     11.27 Joint and Several Liability.
     (a) Each Borrower agrees that it is jointly and severally liable to
Administrative Agent and/or the Lenders for the payment of all obligations
arising under this Agreement or any of the other Loan Documents, and that such
liability is independent of the obligations of the other Borrowers.
Administrative Agent and/or the Lenders may bring an action against any Borrower
whether or not an action is brought against the other Borrowers.
     (b) Each Borrower agrees that any release which may be given by
Administrative Agent and/or the Lenders to the other Borrowers will not release
such Borrower from its obligations under this Agreement or any of the other Loan
Documents.
     (c) Each Borrower waives any right to assert against Administrative Agent
and/or the Lenders any defense, setoff, counterclaim or claim that such Borrower
may have against the other Borrowers or any other party liable to Administrative
Agent and/or the Lenders for the obligations of the Borrowers under this
Agreement or any of the other Loan Documents.
     (d) Each Borrower agrees that it is solely responsible for keeping itself
informed as to the financial condition of the other Borrowers and of all
circumstances which bear upon the risk of nonpayment. Each Borrower waives any
right it may have to require Administrative Agent and/or the Lenders to disclose
to such Borrower any information that Administrative Agent and/or the Lenders
may now or hereafter acquire concerning the financial condition of the other
Borrowers.
     (e) Each Borrower waives all rights to notices of default or nonperformance
by any other Borrowers under this Agreement and the other Loan Documents. Each
Borrower further waives all rights to notices of the existence or the creation
of new indebtedness by any other Borrower
     (f) Borrowers represent and warrant to Administrative Agent and/or the
Lenders that each will derive benefit, directly and indirectly, from the
collective administration and availability of the Loan under the Notes and the
other Loan Documents. Borrowers agree that Administrative Agent and/or the
Lenders will not be required to inquire as to the disposition by any Borrower of
funds disbursed in accordance with the terms of the Notes or any of the other
Loan Documents.
     (g) Until all obligations of Borrowers to Administrative Agent and/or the
Lenders under this Agreement and the other Loan Documents have been paid in
full, each Borrower waives any right of subrogation, reimbursement,
indemnification and contribution (contractual, statutory or otherwise),
including any claim or right of subrogation under the Bankruptcy Code (Title 11,
United States Code) or any successor

111



--------------------------------------------------------------------------------



 



statute, that such Borrower may now or hereafter have against any other Borrower
with respect to the indebtedness incurred under this Agreement or any of the
other Loan Documents. Each Borrower waives any right to enforce any remedy which
Administrative Agent and/or the Lenders now has or may hereafter have against
any other Borrower, and waives any benefit of, and any right to participate in,
any security now or hereafter held by Administrative Agent and/or the Lenders.
     (h) Each Borrower hereby waives any election of remedies by Administrative
Agent and/or the Lenders that impairs any subrogation or other right of such
Borrower to proceed against any other Borrower or other person, including any
loss of rights resulting from any applicable anti-deficiency laws relating to
nonjudicial foreclosures of real property or other laws limiting, qualifying or
discharging obligations or remedies.
[Remainder of page intentionally left blank]
[Signature page follows]

112



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            BORROWER:

CAMPUS CREST COMMUNITIES
OPERATING PARTNERSHIP, LP, a Delaware
limited liability company

By: Campus Crest Communities GP, LLC, a
       Delaware limited liability limited
       liability company, its General Partner

By: Campus Crest Communities, Inc., a
       Maryland corporation, its Sole
       Member
      By:   /s/ Donald L. Bobbitt, Jr.       Donald L. Bobbitt, Jr., its Chief  
      Financial Officer        CAMPUS CREST AT FORT WAYNE, LLC, a
Delaware limited liability company

By: Campus Crest Properties, LLC, a North
       Carolina limited liability company,its
       manager
      By:   /s/ Donald L. Bobbitt, Jr.       Donald L. Bobbitt, Jr., its
Manager             

[Signatures continue on next page]
Construction Loan and Security Agreement Signature Page

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            BORROWER:

CAMPUS CREST AT FORT COLLINS, LLC, a
Delaware limited liability company

By: Campus Crest Properties, LLC, a North
       Carolina limited liability company,its
       manager
      By:   /s/ Donald L. Bobbitt, Jr.       Donald L. Bobbitt, Jr., its
Manager                CAMPUS CREST AT CLARKSVILLE, LLC, a
Delaware limited liability company

By: Campus Crest Properties, LLC, a North
       Carolina limited liability company, its
       manager
      By:   /s/ Donald L. Bobbitt, Jr.       Donald L. Bobbitt, Jr., its
Manager                CAMPUS CREST AT AMES, LLC, a Delaware
limited liability company

By: Campus Crest Properties, LLC, a North
       Carolina limited liability company,its
       manager
      By:   /s/ Donald L. Bobbitt, Jr.       Donald L. Bobbitt, Jr., its
Manager             

[Signatures continue on next page]
Construction Loan and Security Agreement Signature Page

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            ADMINISTRATIVE AGENT:

THE PRIVATEBANK AND TRUST
COMPANY, an Illinois state chartered bank
      By:   /s/ Alison Dempsey       Name:   Alison Dempsey       Title:  
Associate Managing Director    

[Signatures continue on next page]
Construction Loan and Security Agreement Signature Page

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            LENDER:

THE PRIVATEBANK AND TRUST
COMPANY, an Illinois state chartered bank
      By:   /s/ Alison Dempsey       Name:   Alison Dempsey       Title:  
Associate Managing Director    

[Signatures continue on next page]
Construction Loan and Security Agreement Signature Page

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            LENDER:

CAPITAL ONE BANK
      By:   /s/ Edward Kang       Name:   Edward Kang       Title:   Vice
President    

[Signatures continue on next page]
Construction Loan and Security Agreement Signature Page

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            LENDER:

BANK OF THE WEST
      By:   /s/ Nathan R. Podratz       Name:   Nathan R. Podratz       Title:  
Vice President             By:   /s/ Benjamin Arroyo       Name:   Benjamin
Arroyo       Title:   Vice President    

Construction Loan and Security Agreement Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
COMMITMENT AMOUNT/PERCENTAGE

                  Bank   Commitment Amount   Commitment Percentage
 
               
The PrivateBank and Trust Company
120 S. LaSalle Street
Chicago, Illinois 60603
Attn: Nathan R. Podratz
  $ 17,583,707.68       33 1/3 %
 
               
Capital One Bank
499 Thornall Street, 11th Floor
Edison, NJ 08837
Attn: Edward Kang
  $ 17,583,707.66       33 1/3 %
 
               
Bank of the West
500 Capitol Mall, Suite 1200
Sacramento, CA 95814
Attn: Sarah Candy
  $ 17,583,707.66       33 1/3 %

SCHEDULE 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.3(b)
Principal Payments

                                              Ft.   Ft.         Ames   Collins  
Wayne   Clarksville
November 1, 2012-November 1, 2013
  $ 13,150     $ 15,600     $ 12,250     $ 13,850  
Extension Term
                               
December 1, 2013-November 1, 2014
  $ 13,975     $ 16,550     $ 13,000     $ 14,000  

SCHEDULE 3.3(b)

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1
Organizational Chart
(FLOW CHART) [g25350g2535001.gif]

SCHEDULE 6.1



--------------------------------------------------------------------------------



 



EXHIBIT A-1
Ames Legal Description
Lot One, Grand Aspen Subdivision, Fourth Addition, Ames, Story County, Iowa,
according to the Plat recorded October 28, 2010 as Instrument No. 10-10702

EXHIBIT A-1



--------------------------------------------------------------------------------



 



EXHIBIT A-2
Clarksville Legal Description
Land in Montgomery County, Tennessee, described as follows:
Beginning at an iron pin (old) in the southern right-of-way of Old Trenton Rd,
said iron pin being North 66 degrees 06 minutes 54 seconds West 168 67 feet from
the centerline intersection of Wilma Rudolph Blvd. and Old Trenton Rd:
Thence leaving the right-of-way of Old Trenton Rd South 21 degrees 16 minutes 13
seconds East 36 81 feet to an iron pin (new) in the northwestern right-of-way of
Wilma Rudolph Blvd.:
Thence continuing with said northwestern right-of-way for the following 5 calls:
South 46 degrees 55 minutes 27 seconds West 299 52 feet to a concrete monument
(old): Thence South 33 degrees 49 minutes 22 seconds West 153 66 feet to a
concrete monument (old):
Thence South 46 degrees 56 minutes 48 seconds West 502.69 feet to a concrete
monument (old): Thence South 59 degrees 55 minutes 06 seconds West 132 82 feet
to a concrete monument (old): Thence South 30 degrees 51 minutes 09 seconds West
172 24 feet to a concrete monument (old), said monument being the northeast
corner of the James D Greenfield, ET UX, Trustee, Revocable Living Trust
Property, as recorded in Official Record Volume (O R V) 948, Page 1432, in the
Register’s Office of Montgomery County Tennessee (R.O.M.C.T.):
Thence leaving the said northwestern right-of-way and with the North line of the
said Greenfield property, South 81 degrees 45 minutes 56 seconds West 480.04
feet to an iron pin (new):
Thence continuing with the said Greenfield property, South 45 degrees 46 minutes
11 seconds West 39 75 feet to an iron pin (new), said iron pin being the
southeast corner of the Herbert Morlang, ET UX property, as recorded in O R V
142, Page 898, R.O.M.C T :
Thence with the East line of the said Morlang property, North 07 degrees 24
minutes 56 seconds East 553 12 feet to an iron pin (new), said iron pin being in
the South right-of-way of Nolen Rd :
Thence with the said South right-of-way for the following 5 calls: North 66
degrees 29 minutes 28 seconds East 358.83 feet to an iron pin (new): Thence
North 70 degrees 10 minutes 03 seconds East 140.00 feet to an iron pin (new):
Thence North 71 degrees 33 minutes 58 seconds East 392 26 feet to an iron pin
(new): Thence on a curve to the left, said curve having a radius of 185 00 feet,
an arc length of 209 41 feet, a chord bearing of North 39 degrees 08 minutes 18
seconds East, a chord distance of 198 41 feet, a delta angle of 64 degrees 51
minutes 24 seconds, and a tangent of 117 53 feet to an iron pin (new): Thence
North 06 degrees 42 minutes 37 seconds East 187 31 feet to an iron pin (new),
said iron pin being in the southern right-of-way of Old Trenton Rd:
Thence with the said southern right-of-way, South 59 degrees 48 minutes 57
seconds East 362.94 feet to the point of beginning
Said Tract contains 13 944 Acres (607,410 2 sq. ft.) more or less
Being the same property conveyed to Campus Crest at Clarksville, LLC, a Delaware
limited liability company, by deed from Michael E, Collins, Chapter 11 Trustee
in the Bankruptcy Case of Billy James Mace of record in Volume 1358, page 1482,
Register’s Office of Montgomery County, Tennessee

EXHIBIT A-2



--------------------------------------------------------------------------------



 



EXHIBIT A-3
Fort Collins Legal Description
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LARIMER, STATE OF
COLORADO, AND IS DESCRIBED AS FOLLOWS:
Parcel One:
Leasehold created by Ground Lease dated June 23, 2009, amended by that certain
First Amendment to Ground Lease Agreement dated December 2009, as further
amended by that certain Second Amendment to Ground Lease Agreement, dated
March 2010, as further amended by that certain Third Amendment to Ground Lease
Agreement dated June 30, 2010, and as further amended by that certain Fourth
Amendment to Ground Lease Agreement dated November 11, 2010, executed by
Colorado State University Research Foundation (successor by name change to A & M
Research Foundation), a Colorado non-profit corporation, as Lessor and Campus
Crest at Fort Collins, LLC, a Delaware limited liability company, as lessee as
referenced in the document entitled Memorandum of Ground Lease, which was
recorded November __, 2010 at Reception No. __________
Tracts of land being a portion of Tract C, Windtrail Townhomes P.U.D., First
Replat; a portion of Lot 1, Centre For Advanced Technology P.U.D., Ninth Filing
and a tract of land located in the Section 23, Township 7 North, Range 69 West
of the 6th P M , City of Fort Collins, County of Larimer, State of Colorado
being more particularly described as follows:
Considering the North line of the Southwest Quarter of said Section 23 as
bearing North 89°20’42” West and with all bearings contained herein relative
thereto:
COMMENCING at the Center Quarter Corner of said Section 23; thence along the
North line of said Southwest Quarter, North 89°20’42” West, 190.90 feet to the
Point of Beginning; thence, South 42°19’51” West, 268.76 feet; thence along a
non tangent curve concave to the Southwest having a central angle of 01°06’42”
with a radius of 310.00 feet, an arc length of 6.02 feet and the chord of which
bears North 51°44’37” West, 6.02 feet; thence, South 37°42’02” West, 2.50 feet;
thence along a curve concave to the Southwest having a central angle of
37°42’02” with a radius of 307.50 feet, an arc length of 202.33 feet and the
chord of which bears North 71°08’59” West, 198.70 feet; thence, North 90°00’00”
West, 683.48 feet; thence, North 00°00’00” East, 78.83 feet; thence, North
90°00’00” East, 325.83 feet; thence, North 00°00’00” East, 196.69 feet; thence
North 90°00’00” East, 127.48 feet; thence along a non tangent curve concave to
the Southeast having a central angle of 29°26’43”, with a radius of 95.00 feet,
an arc length of 48.82 feet and the chord of which bears North 30°17’06” East,
48.29 feet; thence, North 45°00’00” East, 198.96 feet; thence along a curve
concave to the Southeast having a central angle of 45°00’00” with a radius of
135.00 feet, an arc length of 106.03 feet and the chord of which bears North
67°30’00” East, 103.32 feet; thence North 90°00’00” East, 174.13 feet; thence
along a curve concave to the Southwest having a central angle of 31°13’40”, with
a radius of 135.00 feet, an arc length of 73.58 feet and the chord of which
bears North 74°23’10” West, 72.67 feet; thence, South 58°46’20” East, 174.67
feet; thence along a curve concave to the Northeast having a central angle of
20°02’33” with a radius of 65.00 feet, an arc length of 22.74 feet and the chord
of which bears South 68°47’36” East, 22.62 feet; thence South 16°02’21” West,
14.04 feet; thence along a non tangent curve concave to the Northwest having a
central angle 81°40’01” with a radius of 79.00 feet, an arc length of 112.60
feet and the chord of which bears North 61°12’49” East, 103.31 feet; thence
along a non tangent curve concave to the Southwest having a central angle
06°37’33” with a radius of 483.00 feet, an arc length of 55.85 feet and the
chord of which bears South 76°27’16” East, 55.82 feet; thence along a non
tangent curve concave to the Southeast having a central angle 84°08’41” with a
radius of 9.13 feet,

EXHIBIT A-3-1



--------------------------------------------------------------------------------



 



an arc length of 13.41 feet and the chord of which bears South 64°02’29” West,
12.23 feet; thence along a non tangent curve concave to the Northwest having a
central angle 72°00’17” with a radius of 129.73 feet, an arc length of 163.03
feet and the chord of which bears South 57°58’18” West, 152.51 feet; thence,
South 00°00’00” West, 51.64 feet; thence along a curve concave to the Northwest
having a central angle 42°19’51” with a radius of 141.00 feet, an arc length of
104.17 feet and the chord of which bears South 21°09’56” West, 101.82 feet;
thence South 42°19’51” West, 49.73 feet to the Point of Beginning.
(To be known as Lot 1 of “The Grove”)
ALSO:
COMMENCING at the Center Quarter Corner of said Section 23; thence, along the
East line of said Southwest Quarter, South 00°18’18” West, 454.05 feet; thence,
North 89°41’42” West, 217.38 feet to the Point of Beginning, said point being on
the West line of Centre Avenue; thence along said West line being on a curve
concave to the Southeast having a central angle of 02°22’10” with a radius of
644.00 feet, an arc length of 26.63 feet and the chord of which bears South
21°02’56” West, 26.63 feet; thence, North 70°08’10” West, 200.97 feet; thence,
North 72°18’05” West, 81.16 feet; thence, North 55°59’37” West, 31.08 feet;
thence, North 88°01’35” West, 64.24 feet; thence, South 85°05’16” West, 76.05
feet; thence, South 56°13’17” West, 88.75 feet; thence, North 58°27’48” West,
36.77 feet; thence, North 38°00’23” West, 41.52 feet; thence, North 49°29’33”
West, 33.86 feet; thence, North 76°42’38” West, 67.45 feet; thence, South
87°16’35” West, 104.27 feet; thence, North 74°48’07” West, 72.23 feet; thence,
North 86°57’04” West, 79.88 feet; thence, South 76°32’31” West, 54.11 feet;
thence, South 61°32’02” West, 52.89 feet; thence, South 76°32’00” West, 39.82
feet; thence, South 70°39’15” West, 57.13 feet; thence, South 65°50’46” West,
131.84 feet; thence, South 57°04’01” West, 72.37 feet; thence, South 87°21’57”
West, 19.12 feet; thence, North 37°30’00” West, 152.48 feet; thence, North
64°36’09” East, 2.42 feet; thence along a curve concave to the Northwest having
a central angle of 12°06’09” with a radius of 50.00 feet, an arc length of 10.56
feet and the chord of which bears North 58°33’04” East, 10.54 feet; thence,
North 52°30’00” East, 104.82 feet; thence along a curve concave to the Southeast
having a central angle of 37°30’00” with a radius of 417.00 feet, an arc length
of 272.93 feet and the chord of which bears North 71°15’00” East, 268.08 feet;
thence, North 90°00’00” East, 23.96 feet; thence, North 00°00’00” East, 0.50
feet; thence, North 90°00’00” East, 683.48 feet; thence along a curve concave to
the Southwest having a central angle of 37°42’02” with a radius of 242.50 feet,
an arc length of 159.56 feet and the chord of which bears South 71°08’59” East,
156.70 feet; thence, South 37°42’02” West, 0.50 feet; thence along a curve
concave to the Southwest having a central angle of 13°18’05” with a radius of
242.00 feet, an arc length of 56.18 feet and the chord of which bears South
45°38’56” East, 56.06 feet; thence, South 38°59’53” East, 100.01 feet; thence
along a curve concave to the Northeast having a central angle of 22°07’36” with
a radius of 308.00 feet, an arc length of 118.94 feet and the chord of which
bears South 50°03’41” East, 118.21 feet; thence, South 19°20’48” East, 14.32
feet to the Point of Beginning.
(To be known as Lot 2 and Outlot B of “The Grove”)
Parcel Two:
Beneficial rights as created by Easement Agreement by and between Campus Crest
at Fort Collins, LLC, a Delaware limited liability company and Colorado State
University Research Foundation, a Colorado Non-Profit corporation, recorded
November __, 2010 at Reception No. ________ of the County of Larimer, State of
Colorado real estate records.

EXHIBIT A-3-2



--------------------------------------------------------------------------------



 



EXHIBIT A-4
Fort Wayne Legal Description
LEGAL DESCRIPTION
Part of Blocks “B” and “C” in George L. Ashley’s Homestead Addition to Allen
County, Indiana, as shown in Plat Book 8, page 84 in the Office of the Recorder
of Allen County, Indiana, described as follows:
Commencing at a 5/8 inch rebar at the intersection of the south line of said
Block “C” with the west right-of-way line of St. Joe Road as established by
Document No. 87-15828; thence North 61 degrees 48 minutes 14 seconds West, on
the south line of said Block “C”, also being the north line of Lots 58-61 in
Shoaff Park River Estates, Section B as recorded in Plat Book 40, pages 60 and
61, a distance of 392.32 feet to a 5/8 inch rebar at the POINT OF BEGINNING;
thence continuing North 61 degrees 48 minutes 14 seconds West on said line, also
being the north line of Lots 56 and 57 in said Shoaff Park River Estates,
Section B and the north line of Lots 1 -3 in Shoaff Park River Estates, recorded
in Plat Book 38, pages 123-126 a distance of 420.06 feet to a one inch pipe at
the southwest corner of said Block “C” thence North 27 degrees 30 minutes 40
seconds East, on the west line of said Block “C”, also being the east line of
Lots 4-10 in said Shoaff Park River Estates, 524.70 feet to the northwest corner
of said Lot “C”, also being the Southwest corner of said Block “B”; thence
continuing North 27 degrees 30 minutes 40 seconds East, on the west line of said
Lot “B”, also being the east line of Lots 10 and 11 in said Shoaff Park River
Estates, 202.57 feet to a 5/8 inch rebar near a wood post at the northwest
corner of said Block “B”; thence South 89 degrees 49 minutes 00 seconds East, on
the north line of said Block “B”, a distance of 824.86 feet to a one inch pipe
at the westerly corner of a 0.74 acre parcel described in Document #92-5445;
thence South 56 degrees 27 minutes 31 seconds East on the southerly line of said
0.74 acre parcel, 267.08 feet to a 5/8 inch rebar on the west right-of-way line
of said St. Joe Road; thence on said west right-of-way line, being a curve to
the left having a radius of 2,906.79 feet and a chord of 34 10 feet bearing
South 37 degrees 18 minutes 02 seconds West, an arc length of 34.10 feet to a
5/8 inch rebar; thence continuing on said west right-of-way line, South 37
degrees 47 minutes 20 seconds West, 206.91 feet to a 5/8 inch rebar; thence
continuing on said west right-of-way line South 37 degrees 05 minutes 22 seconds
West, parallel with and 45.00 feet west of the center line of said St. Joe Road,
236.17 feet to a 5/8 inch rebar on the north line of a parcel described in Deed
Book 552, page 1; thence North 61 degrees 30 minutes 10 seconds West, on said
north line, being parallel with the north line of said Block “C”, a distance of
179.49 feet to a one-half inch rebar at the northwest corner of said parcel
described in Deed Book 552, page 1; thence South 37 degrees 05 minutes 22
seconds West, parallel with the center line of said St, Joe Road, 100.00 feet to
a 5/8 inch rebar at the southwest corner of said parcel described in Deed Book
552, page 1, said point being on the north line of said Block “C”; thence North
61 degrees 30 minutes 10 seconds West, on said north line, 212.37 feet to a 5/8
inch rebar at the northwest corner of a 4.69 acre parcel described in Document
No. 92-9044; thence South 37 degrees 05 minutes 22 seconds West, on the west
line of said 4.69 acre parcel, being parallel with the center line of said St,
Joe Road, 528.35 feet to the POINT OF BEGINNING
Also known us:

EXHIBIT A-4-1



--------------------------------------------------------------------------------



 



Part of Blocks “B” and “C” in George L Ashley’s Homestead Addition to Allen
County, Indiana, as shown in Plat Book 8, page 84 in the Office of the Recorder
of Allen County, Indiana, described as follows:
Commencing at a 5/8 inch rebar, with a “Karst” identification cap, at the
intersection of the southerly line of said Block “C” with the westerly
right-of-way line of St. Joe Road as established by Document No. 87-15828;
thence North 64 degrees 33 minutes 55 seconds West (Geodetic Basis), along the
southerly line of said Block “C”, also being the northerly line of Lots 58-61 in
Shoaff Park River Estates, Section B as recorded in Plat Book 40, pages 60 and
61, a distance of 392.32 feet to a 5/8 inch rebar, with a “Karst” identification
cap, at the POINT OF BEGINNING; thence continuing North 64 degrees 33 minutes 55
seconds West along said line, also being the northerly line of Lots 56 and 57 in
said Shoaff Park River Estates, Section B and the northerly line of Lots 1-3 in
Shoaff Park River Estates, recorded in Plat Book 38, pages 123-126 a distance of
419.79 feet to a one inch pipe at the southwest corner of said Block “C” thence
North 24 degrees 43 minutes 21 seconds East, on the westerly line of said Block
“C”, also being the easterly line of Lots 4-10 in said Shoaff Park River
Estates, 524.64 feet to the northwest corner of said Lot “C”, also being the
Southwest corner of said Block “B”; thence continuing North 24 degrees 43
minutes 21 seconds East, on the west line of said Lot “B”, also being the east
line of Lots 10 and 11 in said Shoaff Park River Estates, 201.55 feet to a
12-inch diameter wood post at the northwest corner of said Block “B”; thence
North 87 degrees 20 minutes 38 seconds East, along the northerly line of said
Block “B”, a distance of 824.25 feet to a five-eighths inch diameter iron rebar
stake with a cap stamped “FORESIGHT CONSULTING, LLC — BOUNDARY” at the
northwesterly corner of a 0 74 acre parcel described in Document No. 2007043910;
thence South 59 degrees 13 minutes 57 seconds East along the southerly line of
said 0.74 acre parcel, 267.54 feet to a five-eighths inch diameter iron rebar
stake with a cap stamped “FORESIGHT CONSULTING, LLC — BOUNDARY” on the westerly
right-of-way line of said St. Joe Road; thence along said westerly right-of-way
line, being a non-tangent curve to the left having a radius of 2,916.02 feet and
a chord of 33.11 feet bearing South 34 degrees 29 minutes 27 seconds West, an
arc length of 33.11 feet to a five-eighths inch diameter iron rebar stake with a
cap stamped “FORESIGHT CONSULTING, LLC — BOUNDARY”; thence continuing on said
westerly right-of-way line, South 34 degrees 59 minutes 47 seconds West, 206.93
feet to a five-eighths inch diameter iron rebar stake with a cap stamped
“FORESIGHT CONSULTING, LLC — BOUNDARY”; thence continuing along said westerly
right-of-way line South 34 degrees 17 minutes 02 seconds West, parallel with and
45.00 feet westerly of the center line of said St. Joe Road, 236.68 feet to a
five-eighths inch diameter iron rebar stake with a cap stamped “FORESIGHT
CONSULTING, LLC — BOUNDARY” on the northerly line of a parcel described in
Document No. 980088253; thence North 64 degrees 16 minutes 14 seconds West,
along said northerly line, being parallel with the northerly line of said Block
“C”, a distance of 183.48 feet to a five-eighths inch diameter iron rebar stake
with a cap stamped “FORESIGHT CONSULTING, LLC — BOUNDARY” at the northwest
corner of said parcel described in Document No. 980088253; thence South 34
degrees 16 minutes 21 seconds West, parallel with the center line of said St.
Joe Road, 100.00 feet to a five-eighths inch diameter iron rebar stake with a
cap stamped “FORESIGHT CONSULTING, LLC — BOUNDARY” at the southwest corner of
said parcel described in Document No. 980088253 said point being on the
northerly line of said Block “C”; thence North 64 degrees 16 minutes 14 seconds
West, along said northerly line, 208.20 feet to a 5/8 inch rebar at the
northwest corner of a 4.69 acre parcel described in Document No. 2007059842;
thence South 34 degrees 19 minutes 43 seconds West, along the westerly line of
said 4.69 acre parcel, being parallel with the center line of said St. Joe Road,
528.33 feet to the POINT OF BEGINNING, Containing 14.74 Acres, more or less

EXHIBIT A-4-2



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Note
PROMISSORY NOTE

$_______   Date: November ___, 2010

     THIS PROMISSORY NOTE, (the “Note”) is made in Chicago, Illinois as of
November ___, 2010, by and among CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP,
LP, a Delaware limited partnership, CAMPUS CREST AT FORT WAYNE, LLC, a Delaware
limited liability company, CAMPUS CREST AT FORT COLLINS, LLC, a Delaware limited
liability company, CAMPUS CREST AT CLARKSVILLE, LLC, a Delaware limited
liability company, and CAMPUS CREST AT AMES, LLC, a Delaware limited liability
company (collectively, jointly, and severally, “Borrower”) for the benefit of
__________________________ (“Lender”), in the original principal amount of
_____________ ___/100 Dollars ($_______), as provided herein and as provided in
that certain Construction Loan and Security Agreement (the “Loan Agreement”)
dated as of even date herewith by and among Borrower, The PrivateBank and Trust
Company (“Administrative Agent”) and the other financial institutions identified
therein.
     Borrower promises to pay to the order of Lender at the principal office of
Administrative Agent in Chicago, Illinois, on or before the Maturity Date (as
defined in the Loan Agreement), the lesser of (i) _____________ and ___/100
Dollars ($_______), or (ii) the aggregate principal amount of all Loans made to
Borrower by the Lender under and pursuant to the Loan Agreement. Capitalized
words and phrases not otherwise defined herein shall have the meanings assigned
thereto in the Loan Agreement.
     Borrower further promises to pay interest on the unpaid principal amount of
all Loans outstanding from time to time, at the rate(s) and at the time(s) set
forth in the Loan Agreement. The outstanding principal amount of all Loans shall
be repaid by Borrower on the Maturity Date, unless payable sooner pursuant to
the provisions of the Loan Agreement. Payments of both principal and interest
are to be made in lawful money of the United States of America.
     This Note evidences indebtedness incurred under, and is subject to the
terms and provisions of, the Loan Agreement, to which Loan Agreement reference
is hereby made for a statement of the terms and provisions under which this Note
may or must be paid prior to the Maturity Date, or pursuant to which the
Maturity Date may be accelerated. The holder of this Note is entitled to all of
the benefits and security provided for in the Loan Agreement.
     Except for such notices as may be expressly required under the Loan
Documents, Borrower waives presentment, demand, notice, protest, and all other
demands, or notices, in connection with the delivery, acceptance, performance,
default, or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence. No failure to
exercise, and no delay in exercising, any rights under any of the Loan Documents
by Administrative Agent of any holder of this Note shall operate as a waiver of
such rights.

EXHIBIT B-1



--------------------------------------------------------------------------------



 



     This Note shall be governed and construed in accordance with the laws of
the State of Illinois applicable to contracts made and to be performed entirely
within such State.

EXHIBIT B-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has executed this Promissory Note as of the
date set forth above.

            BORROWER:

CAMPUS CREST COMMUNITIES
OPERATING PARTNERSHIP, LP, a Delaware
limited liability company

By:   Campus Crest Communities GP, LLC, a
         Delaware limited liability limited liability
         company, its General Partner

By:   Campus Crest Communities, Inc., a
         Maryland corporation, its Sole Member  

    By:           Donald L. Bobbitt, Jr., its Chief Financial Officer           
 

            CAMPUS CREST AT FORT WAYNE, LLC, a Delaware limited liability
company

By:   Campus Crest Properties, LLC, a North
         Carolina limited liability company, its manager
      By:           Donald L. Bobbitt, Jr., its Manager             

            CAMPUS CREST AT FORT COLLINS, LLC, a Delaware limited liability
company

By:   Campus Crest Properties, LLC, a North
         Carolina limited liability company, its manager
      By:           Donald L. Bobbitt, Jr., its Manager           

EXHIBIT B-3



--------------------------------------------------------------------------------



 



         

            CAMPUS CREST AT CLARKSVILLE, LLC, a Delaware limited liability
company

By:   Campus Crest Properties, LLC, a North
         Carolina limited liability company, its manager
      By:           Donald L. Bobbitt, Jr., its Manager             

            CAMPUS CREST AT AMES, LLC, a Delaware
limited liability company

By:   Campus Crest Properties, LLC, a North
         Carolina limited liability company, its manager
      By:           Donald L. Bobbitt, Jr., its Manager             

EXHIBIT B-4



--------------------------------------------------------------------------------



 



EXHIBIT C-1
Ames Permitted Exceptions
Those matters set forth in Schedule B the Loan Policy of Title Insurance issued
to the Administrative Agent by Chicago Title Insurance Company in connection
with the Loan (order #230243)

EXHIBIT C-1



--------------------------------------------------------------------------------



 



EXHIBIT C-2
Clarksville Permitted Exceptions
Those matters set forth in Schedule B the Loan Policy of Title Insurance issued
to the Administrative Agent by Chicago Title Insurance Company in connection
with the Loan (File Number #525534)

EXHIBIT C-2



--------------------------------------------------------------------------------



 



EXHIBIT C-3
Fort Collins Permitted Exceptions
Those matters set forth in Schedule B the Loan Policy of Title Insurance issued
to the Administrative Agent by Chicago Title Insurance Company in connection
with the Loan (File No. #1463228)

EXHIBIT C-3



--------------------------------------------------------------------------------



 



EXHIBIT C-4
Fort Wayne Permitted Exceptions
Those matters set forth in Schedule B the Loan Policy of Title Insurance issued
to the Administrative Agent by Chicago Title Insurance Company in connection
with the Loan (Policy #000416750)

EXHIBIT C-4



--------------------------------------------------------------------------------



 



EXHIBIT D-1
Ames Budget
(GRAPHIC) [g25350g2535002.gif]
EXHIBIT D-1

 



--------------------------------------------------------------------------------



 



EXHIBIT D-2
Clarksville Budget
(GRAPHIC) [g25350g2535003.gif]
EXHIBIT D-2

 



--------------------------------------------------------------------------------



 



EXHIBIT D-3
Fort Collins Budget
(GRAPHIC) [g25350g2535004.gif]
EXHIBIT D-3

 



--------------------------------------------------------------------------------



 



EXHIBIT D-4
Fort Wayne Budget
(GRAPHIC) [g25350g2535005.gif]
EXHIBIT D-4

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Assignment and Acceptance

ASSIGNMENT AND ACCEPTANCE
     Reference is made to the Construction Loan and Security Agreement dated as
of November 19, 2010 (as the same may be amended, modified or supplemented from
time to time in accordance with its terms, the “Loan Agreement”) among
(i) CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP, a Delaware limited
partnership, (ii) CAMPUS CREST AT FORT WAYNE, LLC, a Delaware limited liability
company, (iii) CAMPUS CREST AT FORT COLLINS, LLC, a Delaware limited liability
company, (iv) CAMPUS CREST AT CLARKSVILLE, LLC, a Delaware limited liability
company, and (v) CAMPUS CREST AT AMES, LLC, a Delaware limited liability company
(collectively, jointly, and severally, “Borrower”), (viii) the several banks and
financial institutions from time to time parties to the Loan Agreement
(collectively, the “Lenders”) and (ix) The PrivateBank and Trust Company, an
Illinois state chartered bank, as agent for the Lenders (in such capacity the
“Administrative Agent”). Terms defined in the Loan Agreement are used herein
with the same meaning. This Assignment and Acceptance, between the Assignor (as
identified on Schedule 1 hereto) and the Assignee (as identified on Schedule 1
hereto) is dated as of the Effective Date (as specified on Schedule 1 hereto,
the “Effective Date”).
     The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, without recourse to the Assignor, as of the Effective
Date, the interest (the “Assigned Interest”) in and to the Assignor’s rights and
obligations under the Loan Agreement with respect to the credit facility
described in the Loan Agreement (the “Assigned Facility”), in a principal amount
and percentage of the credit facility as set forth in Schedule 1.
     The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto, other than that it has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under the Loan
Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto; and (c) has delivered a copy of the Note
held by it evidencing the Assigned Facility and requests that Administrative
Agent exchange such Note for a new Note payable to the Assignor (if the Assignor
has retained any interest in the Assigned Facility) and a new Note payable to
the Assignee in the respective amounts which reflect the assignment being made
hereby (and after giving effect to any other assignments which have become
effective on the Effective Date).
EXHIBIT E-1

 



--------------------------------------------------------------------------------



 



     The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Loan Documents, together with copies of the financial statements
delivered pursuant thereto and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it will, independently and
without reliance upon the Assignor, Administrative Agent or any other person
which has become a Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Agreement; (d) appoints and
authorizes Administrative Agent to take such action as agent on its behalf and
to exercise such powers under the Loan Agreement as are delegated to
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Loan Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Loan Agreement are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to
Section 3.8(c) of the Loan Agreement to deliver the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Loan Agreement, or such other documents as are
necessary to indicate that all such payments are subject to such tax at a rate
reduced by an applicable tax treaty.
     This Assignment and Acceptance is conditioned upon the acceptance of
Administrative Agent pursuant to the Loan Agreement. The execution of this
Assignment and Acceptance by Administrative Agent is evidence of this consent.
     From and after the Effective Date, Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to the Effective Date or accrue subsequent to the Effective Date.
The Assignor and the Assignee shall make all appropriate adjustments in payments
by Administrative Agent for the period prior to the Effective Date or with
respect to the making of this Assignment directly between themselves.
     From and after the Effective Date (a) the Assignee shall be a party to the
Loan Agreement and, with respect to the Assigned Interest, have the rights and
obligations of a Lender thereunder and under the other Loan Documents and shall
be bound by the provisions thereof, and (b) the Assignor shall, with respect to
the Assigned Interest, relinquish its rights and be released from its
obligations under the Loan Agreement.
     This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of Illinois.
EXHIBIT E-2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective duly authorized officers.

            ASSIGNOR:
              By:           Name:           Title:           ASSIGNEE:
              By:           Name:           Title:           ACCEPTED BY
ADMINISTRATIVE AGENT

THE PRIVATEBANK AND TRUST COMPANY,
as Administrative Agent
      By:           Name:           Title:        

EXHIBIT E-3

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
ASSIGNMENT AND ACCEPTANCE

         
NAME OF ASSIGNOR: 
       
 
       
NAME OF ASSIGNEE:
       
 
        EFFECTIVE DATE OF ASSIGNMENT:     

                 
 PRINCIPAL AMOUNT ASSIGNED
    ASSIGNEE’S PRO RATA SHARE
 (ASSIGNEE’S COMMITMENT):


    IN LOAN    
 $
        %        

SCHEDULE 1 TO ASSIGNMENT AND ACCEPTANCE

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF DISBURSEMENT REQUEST
[BORROWER’S LETTERHEAD]
DRAW REQUEST NO.                      

           
TO:
The PrivateBank and Trust Company (“Administrative Agent”)


LOAN NO.

    DATE     

PROJECT
         

LOCATION
         

APPLICABLE 
         
PROPERTY
         
BORROWER
         
 
         
 
         

      FOR PERIOD ENDING      

     In accordance with the Construction Loan and Security Agreement in the
amount of $52,751,123.00 dated November 19, 2010, among Borrower, Administrative
Agent and the Lenders as defined therein, Borrower requests that $          
                                be advanced from Loan proceeds. The proceeds
should be credited to the account of                          
 
Account No.                                           , at         
                                                              
                                                              .

             
1.
  CURRENT DRAW REQUEST FOR HARD COSTS $      

2.
 
CURRENT DRAW REQUEST FOR SOFT COSTS
$      

3.
 
TOTAL DRAW REQUEST
$      

           
AUTHORIZED SIGNER:
   
 
    Dated:     

EXHIBIT F

 



--------------------------------------------------------------------------------



 



EXHIBIT G
LETTERS OF CREDIT PROVISIONS
     Section 1 The Letter of Credit Commitment.
     (a) Subject to the terms and conditions set forth herein, (i) the Issuing
Lender agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 1(a) of Exhibit G from time to time on any Business Day during the
period from the date of this Agreement until the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of Borrower, and to amend
Letters of Credit previously issued by it, in accordance with Section 2 of
Exhibit G, and (B) to honor drafts under the Letters of Credit; and (ii) the
Lenders severally agree to participate in Letters of Credit issued for the
account of Borrower; provided that the Issuing Lender shall not be obligated to
make any Letter of Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in, any Letter of Credit if as of the
date of such Letter of Credit Extension, (x) the outstanding amount of all
Letter of Credit Obligations and all Loan Advances would exceed the combined
Commitments, or (y) the outstanding amount of the Letter of Credit Obligations
would exceed the Letter of Credit Sublimit. Within the foregoing limits, and
subject to the terms and conditions hereof, Borrower’s ability to obtain Letters
of Credit shall be fully revolving, and accordingly Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
     (b) The Issuing Lender shall be under no obligation to issue any Letter of
Credit if:
     (i) any order, judgment or decree of any tribunal or arbitrator shall by
its terms purport to enjoin or restrain the Issuing Lender from issuing such
Letter of Credit, or any Applicable Laws applicable to the Issuing Lender or any
request or directive (whether or not having the force of Applicable Laws) from
any tribunal with jurisdiction over the Issuing Lender shall prohibit, or
request that the Issuing Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the date of this Agreement, or shall impose upon the
Issuing Lender any unreimbursed loss, cost or expense which was not applicable
on the date of this Agreement and which the Issuing Lender in good faith deems
material to it;
     (ii) the expiry date of such requested Letter of Credit would occur more
than twelve (12) months after the date of issuance unless the Required Lenders
have approved such expiry date;
     (iii) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;
     (iv) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Lender;

EXHIBIT G-1



--------------------------------------------------------------------------------



 



     (v) such Letter of Credit is in an initial amount less than Twenty-Five
Thousand Dollars ($25,000.00), or is to be used for a purpose other than for
Project Costs or denominated in a currency other than Dollars; or
     (vi) default of any Lender’s obligations to fund under this Section 1 of
Exhibit G exists or any Lender is at such time a Defaulting Lender, unless the
Issuing Lender has entered into satisfactory arrangements with the other Lenders
to eliminate the Issuing Lender’s risk with respect to such Defaulting Lender.
     (c) The Issuing Lender shall be under no obligation to amend any Letter of
Credit if (i) the Issuing Lender would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     Section 2 Procedures for Issuance and Amendment of Letters of Credit.
     (a) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrower delivered to the Issuing Lender (with a copy to
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by Borrower. Such Letter of Credit
Application must be received by the Issuing Lender and Administrative Agent not
later than 11:00 a.m., at least two (2) Business Days (or such later date and
time as the Issuing Lender may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Issuing Lender: (i) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (ii) the amount
thereof; (iii) the expiry date thereof; (iv) the name and address of the
beneficiary thereof; (v) the documents to be presented by such beneficiary in
case of any drawing thereunder; (vi) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (vii) such
other matters as the Issuing Lender may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the Issuing Lender (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the Issuing Lender may require.
     (b) Promptly after receipt of any Letter of Credit Application, the Issuing
Lender will confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such Letter of Credit Application
from Borrower and, if not, the Issuing Lender will provide Administrative Agent
with a copy thereof. Upon receipt by the Issuing Lender of confirmation from
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, the Issuing Lender shall, on the requested date, issue a Letter of
Credit for the account of Borrower or enter into the applicable amendment, as
the case may be, in each case in accordance with the Issuing Lender’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of

EXHIBIT G-2



--------------------------------------------------------------------------------



 



Credit in an amount equal to the product of such Lender’s Commitment Percentage
times the amount of such Letter of Credit.
     (c) If the Borrower so requests in any applicable Letter of Credit
Application, the Issuing Lender may, in its sole discretion, agree to issue a
Letter of Credit that has automatic renewal provisions (each, an “Evergreen
Letter of Credit”); provided that any such Evergreen Letter of Credit must
permit the Issuing Lender to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Issuing Lender, the Borrower shall not be required to make a specific
request to the Issuing Lender for any such renewal. Once an Evergreen Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the Issuing Lender to permit the renewal of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided, however, that the Issuing Lender shall not permit any such
renewal if (i) the Issuing Lender would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms hereof, or (ii) it has
received notice (which may be by telephone or in writing) on or before the
Business Day immediately preceding the Nonrenewal Notice Date (A) from the
Administrative Agent that the Required Lenders have elected not to permit such
renewal or (B) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in this Section 2 of
Exhibit G is not then satisfied.
     (d) Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Issuing Lender will also deliver to Borrower and
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     Section 3 Drawings and Reimbursements; Funding of Participations.
     (a) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Issuing Lender shall notify
Borrower and Administrative Agent thereof. Not later than 11:00 a.m., on the
date of any payment by the Issuing Lender under a Letter of Credit (each such
date, an “Honor Date”), Borrower shall reimburse the Issuing Lender through
Administrative Agent in an amount equal to the amount of such drawing. If
Borrower fails to so reimburse the Issuing Lender by such time, Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Commitment Percentage thereof. In such event, Borrower shall be deemed
to have requested an advance of Base Rate Loan to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, subject to the amount of the
unutilized portion of the combined Commitments and the conditions set forth in
Section 5 of the Agreement (other than the delivery of a Disbursement Request).
Any notice given by the Issuing Lender or Administrative Agent pursuant to this
subsection may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

EXHIBIT G-3



--------------------------------------------------------------------------------



 



     (b) Each Lender (including the Lender acting as the Issuing Lender) shall
upon any notice pursuant to the subsection above make funds available to
Administrative Agent for the account of the Issuing Lender at the Principal
Office in an amount equal to its Commitment Percentage of the Unreimbursed
Amount not later than 1:00 p.m., on the Business Day specified in such notice by
Administrative Agent, whereupon, subject to the provisions of the subsection
below, each Lender that so makes funds available shall be deemed to have made an
advance of a Base Rate Loan to Borrower in such amount. Administrative Agent
shall remit the funds so received to the Issuing Lender.
     (c) With respect to any Unreimbursed Amount that is not fully refinanced by
an advance of a Base Rate Loan because the conditions set forth in Section 5 of
the Agreement cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from the Issuing Lender a Letter of Credit Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which Letter of
Credit Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate. In such event, each Lender’s payment to
Administrative Agent for the account of the Issuing Lender pursuant to the
subsection above shall be deemed payment in respect of its participation in such
Letter of Credit Borrowing and shall constitute a participation in such Letter
of Credit Borrowing from such Lender in satisfaction of its participation
obligation under this Section 3 of Exhibit G.
     (d) Until each Lender funds its Loan Advance or participation in a Letter
of Credit Borrowing pursuant to this Section 3 of Exhibit G to reimburse the
Issuing Lender for any amount drawn under any Letter of Credit, interest in
respect of such Lender’s Commitment Percentage of such amount shall be solely
for the account of the Issuing Lender.
     (e) Each Lender’s obligation to make a Loan Advance or participation in
such Letter of Credit Borrowing to reimburse the Issuing Lender for amounts
drawn under Letters of Credit, as contemplated by this Section 3 of Exhibit G,
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Issuing Lender, Borrower or
any other person for any reason whatsoever; (ii) the occurrence or continuance
of an Event of Default or an Unmatured Default, or (iii) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make a Loan Advance pursuant to this
Section 3 of Exhibit G is subject to the conditions set forth in Section 5.1 of
the Agreement being satisfactory to Administrative Agent. No such reimbursement
shall relieve or otherwise impair the obligation of Borrower to reimburse the
Issuing Lender for the amount of any payment made by the Issuing Lender under
any Letter of Credit, together with interest as provided herein.
     (f) If any Lender fails to make available to Administrative Agent for the
account of the Issuing Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of Section 3(b) of Exhibit G by the time
specified in Section 3(b) of Exhibit G, the Issuing Lender shall be entitled to
recover from such Lender (acting through Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the

EXHIBIT G-4



--------------------------------------------------------------------------------



 



Issuing Lender submitted to any Lender (through Administrative Agent) with
respect to any amounts owing under this Section 3(f) of Exhibit G shall be
conclusive absent manifest error.
     Section 4 Repayment of Participations.
     (a) At any time after the Issuing Lender has made a payment under any
Letter of Credit and has received from any Lender such Lender’s participation in
a Letter of Credit Borrowing in respect of such payment in accordance with
Section 3 of Exhibit G, if Administrative Agent receives for the account of the
Issuing Lender any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by Administrative Agent),
Administrative Agent will distribute to such Lender its Commitment Percentage
(appropriately adjusted, in the case of interest payments, to reflect the period
of time Lender’s participation payment was outstanding) thereof in the same
funds as those received by Administrative Agent.
     (b) If any payment received by Administrative Agent for the account of the
Issuing Lender pursuant to Section 3(a) of Exhibit G is required to be returned
(including pursuant to any settlement entered into by the Issuing Lender in its
discretion) each Lender shall pay to Administrative Agent for the account of the
Issuing Lender its Commitment Percentage thereof on demand of Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.
     Section 5 Obligations Absolute. The obligation of Borrower to reimburse the
Issuing Lender for each drawing under each Letter of Credit and to repay each
Letter of Credit Borrowing, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including, but not limited to, the following:
     (a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
     (b) the existence of any claim, counterclaim, set-off, defense or other
right that Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any person for whom any such beneficiary
or any such transferee may be acting), the Issuing Lender or any other person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
     (c) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (d) any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Lender under
such Letter of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of

EXHIBIT G-5



--------------------------------------------------------------------------------



 



creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit; or
     (e) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower.
     Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the Issuing Lender. Borrower shall be conclusively deemed to
have waived any such claim against the Issuing Lender and its correspondents
unless such notice is given as aforesaid.
     Section 6 Role of the Issuing Lender. Each Lender and Borrower agree that,
in paying any drawing under a Letter of Credit, the Issuing Lender shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the person executing or delivering any such document. None of the
Issuing Lender nor any of the respective correspondents, participants or
assignees of the Issuing Lender shall be liable to any Lender for (a) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (b) any action taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a final judgment of a court of competent jurisdiction; or (c) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at Law or under any other agreement. None of the Issuing Lender nor
any of the respective correspondents, participants or assignees of the Issuing
Lender, shall be liable or responsible for any of the matters described in
Section 1-Section 5 of Exhibit G; provided, however, that anything in such
clauses to the contrary notwithstanding, Borrower may have a claim against the
Issuing Lender, and the Issuing Lender may be liable to Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by Borrower which Borrower proves were caused by the Issuing
Lender’s willful misconduct or gross negligence as determined by a final
judgment of a court of competent jurisdiction or the Issuing Lender’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Issuing Lender may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Lender
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
     Section 7 Cash Collateral. Upon the request of Administrative Agent, (a) if
the Issuing Lender has honored any full or partial drawing request under any
Letter of Credit and

EXHIBIT G-6



--------------------------------------------------------------------------------



 



such drawing has resulted in an Letter of Credit Borrowing, or (b) if, as of the
Letter of Credit Expiration Date, any Letter of Credit may for any reason remain
outstanding and partially or wholly undrawn, Borrower shall immediately Cash
Collateralize the then outstanding amount of all Letter of Credit Obligations
(in an amount equal to such outstanding amount determined as of the date of such
Letter of Credit Borrowing or the Letter of Credit Expiration Date, as the case
may be). For the purposes hereof “Cash Collateralize” means to pledge and
deposit with or deliver to Administrative Agent, for the benefit of the Issuing
Lender and the Lenders, as collateral for the Letter of Credit Obligations, cash
or deposit account balances pursuant to documentation in form and substance
satisfactory to Administrative Agent and the Issuing Lender (which documents are
hereby consented to by the Lenders). Derivatives of such term shall have
corresponding meaning. Borrower hereby grants Administrative Agent, for the
benefit of the Issuing Lender and the Lenders, a security interest in all such
cash and deposit account balances and all proceeds of the foregoing. Cash
collateral shall be maintained in blocked, non-interest bearing deposit accounts
at The PrivateBank and Trust Company.
     Section 8 Applicability of ISP98 and UCP. Unless otherwise expressly agreed
by the Issuing Lender and Borrower when a Letter of Credit is issued, (a) the
rules of the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice (or such later version thereof as may be
in effect at the time of issuance) shall apply to each standby Letter of Credit,
and (b) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.
     Section 9 Letter of Credit Fees. Borrower shall pay to Administrative Agent
for the account of each Lender in accordance with its Commitment Percentage a
Letter of Credit fee for each Letter of Credit equal to the greater of (a) One
Thousand Dollars ($1,000.00) or (b) two percent (2.0%) per annum times the daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit), provided
however, the maximum Letter of Credit fee for a specific Letter of Credit shall
be Ten Thousand Dollars ($10,000.00). Such fee for each Letter of Credit shall
be due and payable on the date the Letter of Credit Application is delivered to
the Issuing Lender and on the same date of each successive year thereafter until
the Letter of Credit Expiration Date. At any time that the Principal Balance is
accruing interest at the Default Rate, the Letter of Credit fee shall equal
seven percent (7.0%).
     Section 10 Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

EXHIBIT G-7



--------------------------------------------------------------------------------



 



EXHIBIT H
Required Insurance
General Information

  1.   All insurance policies referred to herein shall be in form and substance
acceptable to The PrivateBank     2.   The PrivateBank must receive evidence /
certificates of insurance at least ten (10) business days prior to closing.    
3.   Proof of coverage must be on the following forms:
Commercial Property: ACORD 28 - EVIDENCE OF COMMERCIAL PROPERTY INSURANCE form.
Personal Property: ACORD 27 EVIDENCE OF PERSONAL PROPERTY INSURANCE form.
Liability Insurance: Must be written on ACORD 25S or its equivalent.
    4.   All property policies shall contain a standard mortgage clause in favor
of The PrivateBank and shall provide for written notice to The PrivateBank of
any non-renewal or cancellation or non-renewal. Certificates with disclaimers
will NOT be accepted.     5. .   The borrower must be the named
insured.    ____________________________________________________________     6.
  Commercial / Personal Property & Builders Risk certificates must show The
PrivateBank as
Mortgagee and or Lender’s Loss Payee as follows:

The PrivateBank, its successors or assigns
Commercial Real Estate
70 West Madison, 8th Floor
Chicago, IL 60602

      (The PrivateBank may be shown as “Mortgagee and or Lender’s Loss Payee As
Their Interests May Appear” until the insurance agent receives release of
interest from the prior lender. At that time, the insurance policies will need
to be endorsed to show The PrivateBank as Mortgagee and or Lender’s Loss Payee.
    7.   The property address must be identified as the insured property.

                                   

  8.   All insurance companies must have the following ratings from AM Best’s
Rating Guide:

                 
 
  Policy Rating   A-   Financial Rating   VII

  9.   The insurance documentation must be signed by an authorized
representative.

EXHIBIT H-1

 



--------------------------------------------------------------------------------



 



Specific Requirements

  1.   If the property policy is a blanket policy or limit, The PrivateBank must
receive a schedule of the amount allocated to the property / rents or the
amounts allocated to the property must be indicated on the certificate.     2.  
Coverage must be on an “all risk” (Special Perils), 100% replacement cost basis
without deduction for foundations and footings, and WITHOUT co-insurance. The
co-insurance must be waived or an Agreed Amount endorsement must be included and
either “No Co-insurance” or “Agreed Amount” must be indicated on the
certificate.     3.   Ordinance or Law coverage providing for demolition and
increased cost of construction, must be provided and indicated on the
certificate.     4.   Other coverages such as earthquake, boiler and machinery
(which includes the mechanics of the building, such as elevators), and flood
will be required when these risks are present.     5.   Rent Loss or Business
Income coverage shall be in an amount equal to 100% of the projected annual
rents or revenue with a minimum period of indemnity of 12 months, or such
greater period as The PrivateBank may require. This coverage needs to be written
on a Gross Rental Income, Gross Profits or Extended Period of Indemnity form,
not on an actual loss sustained basis which may terminate as soon as the
premises are tenantable or operational.     6.   The PrivateBank and
                                                                                
must be named as Additional Insured for all general liability coverage, with a
minimum limit of $2,000,000 for any one occurrence.

Additional Requirements — Construction Loans

  1.   Coverage must be All Risk Builders Risk Course of Construction, including
earthquake and flood when these risks are present. The Builders Risk insurance
amount must cover at least 100% of hard costs and not less than 25% of recurring
soft costs.     2.   Under the Evidence of Property form — The builders risk
coverage should make the following statement: “The General Contractor (name) is
a named insured with respect to builders’ risk.”     3.   Rent coverage must be
100% of the anticipated annual rents (assuming full occupancy) written on a
delayed income basis. The policy shall allow for partial or full occupancy.    
4.   Coverage should also include permission to occupy clause.

EXHIBIT H-2

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Debt Service Coverage Ratio Test

     
Borrower:
  CAMPUS CREST COMMUNITIES OPERATING
PARTNERSHIP, LP
CAMPUS CREST AT FORT WAYNE, LLC
CAMPUS CREST AT FORT COLLINS, LLC
CAMPUS CREST AT CLARKSVILLE, LLC
CAMPUS CREST AT AMES, LLC
 
   
Project Name:
Determination Date
(March 31, June 30, September 1 or December 31):
  _______________


_______________
 
   
Calculation Period (12 month period following the Determination Date):
 
_______________
 
   
Debt Service:
  _______________
 
   
Debt Amount:
  _______________

GROSS REVENUES

              Tenant       Rent
 
   
 
   
 
   

GROSS REVENUES: _______________
OPERATING EXPENSES
Real estate taxes: _______________
Insurance: _______________
Maintenance: _______________
Management Fee: _______________
Replacement Reserve: _______________
Other Miscellaneous: _______________
OPERATING EXPENSES: _______________
EXHIBIT I-1

 



--------------------------------------------------------------------------------



 



DSCR CALCULATION
Net Operating Income (Gross Revenues less Operating Expenses): _______________
Debt Service: _______________
DSCR (Net Operating Income / Debt Service):_______________
Date: ____________________

            BORROWER:

CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP, a Delaware limited liability
company

By: Campus Crest Communities GP, LLC, a
       Delaware limited liability limited liability
       company, its General Partner

By: Campus Crest Communities, Inc., a
       Maryland corporation, its Sole
       Member
      By:           Donald L. Bobbitt, Jr., its Chief Financial Officer         
      CAMPUS CREST AT FORT WAYNE, LLC, a Delaware limited liability company

By: Campus Crest Properties, LLC, a North
       Carolina limited liability company, its
       manager
      By:           Donald L. Bobbitt, Jr., its Manager             

EXHIBIT I-2

 



--------------------------------------------------------------------------------



 



            CAMPUS CREST AT FORT COLLINS, LLC, a Delaware limited liability
company

By: Campus Crest Properties, LLC, a North
       Carolina limited liability company, its manager
      By:           Donald L. Bobbitt, Jr., its Manager                CAMPUS
CREST AT CLARKSVILLE, LLC, a Delaware limited liability company

By: Campus Crest Properties, LLC, a North
       Carolina limited liability company, its manager
      By:           Donald L. Bobbitt, Jr., its Manager                CAMPUS
CREST AT AMES, LLC, a Delaware limited liability company

By: Campus Crest Properties, LLC, a North
       Carolina limited liability company, its manager
      By:           Donald L. Bobbitt, Jr., its Manager             

EXHIBIT I-3

 